 

Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) is made and entered into as of July 31, 2019, by and among OXFORD
INDUSTRIES, INC., a Georgia corporation (“Parent”), TOMMY BAHAMA GROUP, INC., a
Delaware corporation (“TBG” and, together with Parent, collectively, the
“Borrowers”), the Persons party hereto as guarantors (collectively, the
“Guarantors” and, together with the Borrowers, collectively, the “Borrower
Parties”), the Lenders party hereto, and SUNTRUST BANK, as administrative agent
(the “Administrative Agent”).

W I T N E S S E T H  :

WHEREAS, the Borrower Parties, the financial institutions party thereto as
lenders (collectively, the “Lenders”), and the Administrative Agent have
executed and delivered that certain Fourth Amended and Restated Credit Agreement
dated as of May 24, 2016 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower Parties have requested that the Administrative Agent and
the Lenders agree to amend certain provisions of the Credit Agreement as set
forth herein, and the Administrative Agent and the Lenders have agreed to such
amendments, in each case, subject to the terms and conditions set forth below.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

SECTION 1.   Definitions.  Unless otherwise specifically defined herein, each
term used herein (and in the recitals above) which is defined in the Credit
Agreement (as amended hereby) shall have the meaning assigned to such term in
the Credit Agreement (as amended hereby).  Each reference to “hereof,”
“hereunder,” “herein,” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended hereby.

SECTION 2.   Amendments to Credit Agreement.

(a)        The text of the Credit Agreement is hereby amended as set forth in
Exhibit A hereto.

(b)        Schedule 1(a) to the Credit Agreement is hereby replaced by Schedule
1(a) attached hereto.

SECTION 3.   Representations and Warranties.  Each Borrower Party hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

(a)        Both before and after giving effect to this Agreement, the
representations and warranties of the Borrower Parties under the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier contained therein).










 

(b)        No Default or Event of Default has occurred and is continuing or
would result from giving effect to the terms hereof.

(c)        Each Borrower Party has the corporate power and is duly authorized to
enter into, deliver and perform this Agreement.

(d)        This Agreement is the legal, valid and binding obligation of the
Borrower Parties enforceable against the Borrower Parties in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

SECTION 4.   Conditions Precedent.  This Agreement shall become effective only
upon satisfaction of the following conditions precedent:

(a)        the Administrative Agent shall have received each of the following,
in form and substance satisfactory to the Administrative Agent:

(i)         this Agreement duly executed by each of the Borrower Parties, the
Administrative Agent, and the Lenders;

(ii)       a Reaffirmation Agreement duly executed by each of the Borrower
Parties and the Administrative Agent;

(iii)      a favorable written opinion of King & Spalding LLP, counsel to the
Borrower Parties, with respect to each of Oxford Industries, Inc., Tommy Bahama
Group, Inc., Tommy Bahama R&R Holdings, Inc., and Sugartown Worldwide LLC;

(iv)       a loan certificate signed by an Authorized Signatory of each Borrower
Party, including a certificate of incumbency with respect to each Authorized
Signatory of such Borrower Party, together with appropriate attachments which
shall include, without limitation, the following: (A) a copy of Certificate of
Incorporation or Formation of such Borrower Party certified to be true, complete
and correct by the Secretary of State of the State of such Borrower Party’s
incorporation or formation (or a certification that there have been no
amendments to such organizational documents from any applicable organizational
documents delivered on the Agreement Date or November 21, 2013, as applicable),
(B) a true, complete and correct copy of the bylaws or operating agreement of
such Borrower Party (or a certification that there have been no amendments to
such organizational documents from any applicable organizational documents
delivered on the Agreement Date), (C) a true, complete and correct copy of the
resolutions of such Borrower Party authorizing the execution, delivery and
performance by such Borrower Party of the Loan Documents and authorizing the
borrowings or guaranty, as applicable, hereunder, and (D) certificates of good
standing from the jurisdiction of organization of such Borrower Party;

(v)        a solvency certificate executed by an Authorized Signatory of the
Administrative Borrower regarding the solvency and financial condition of Parent
and its Subsidiaries;





2




 

(vi)       (A) if an Advance of Loans is to be made on the First Amendment
Effective Date, a request for such Loans in accordance with Section 2.2 of the
Credit Agreement (as amended hereby) and (B) a certificate dated as of the First
Amendment Effective Date and signed by an Authorized Signatory of the
Administrative Borrower confirming compliance with the conditions set forth in
Section 4.2 of the Credit Agreement;

(vii)     Parent’s and its Subsidiaries’ financial projections through February
3, 2024, including income statement, balance sheet and statement of cash flows,
prepared on a monthly basis through fiscal year 2019 and an annual basis
thereafter;

(viii)    lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices (A) confirming the absence of Liens
(other than Permitted Liens), and (B) confirming that the original Uniform
Commercial Code financing statements naming the respective Borrower Parties as
debtor and the Administrative Agent as secured party have been duly filed in all
appropriate jurisdictions; and

(ix)       to the extent requested by any Lender, all documentation and
information required by any Governmental Authority under any applicable “know
your customer” and anti-money laundering laws;

(b)        payment of (i) all fees, costs and expenses owing to the
Administrative Agent or the Lenders under the Credit Agreement as of the First
Amendment Effective Date, (ii) all fees due and payable under that certain Fee
Letter dated as of June 26, 2019, executed by SunTrust Bank and SunTrust
Robinson Humphrey, Inc., and acknowledged and agreed to by the Parent, and (iii)
all reasonable fees and disbursements of counsel to the Administrative Agent
invoiced on or prior to the First Amendment Effective Date (or the
Administrative Agent shall be satisfied with arrangements made for the payment
thereof); and

(c)        the Administrative Agent shall have received updates to all business,
financial, collateral, regulatory and legal due diligence with respect to the
Borrower Parties and their Subsidiaries required by the Administrative Agent
(and the results thereof shall be satisfactory to the Administrative Agent, in
its sole discretion).

The Administrative Agent and the Lenders agree that the Revolving Loan
Commitment of each of the Lenders immediately prior to the effectiveness of this
Agreement on the First Amendment Effective Date shall be reallocated among the
Lenders such that, immediately after the effectiveness of this Agreement in
accordance with its terms on the First Amendment Effective Date, the Revolving
Loan Commitment of each Lender shall be as set forth on Schedule 1(a) attached
hereto. In order to effect such reallocations, assignments shall be deemed to be
made among the Lenders at par in such amounts as may be necessary, and with the
same force and effect as if such assignments were evidenced by an Assignment and
Acceptance (but without the payment of any related assignment fee or any other
fee), and no other documents or instruments shall be required to be executed in
connection with such assignments (all of which such requirements are hereby
waived by each party hereto, as applicable). Further, to effect the foregoing,
each Lender agrees to make cash settlements in respect of any outstanding
Revolving Loans, either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, such that after giving effect to
this Agreement, each Lender holds Revolving





3




 

Loans equal to its Revolving Commitment Ratio (based on the Revolving Loan
Commitment of each Lender as set forth on Schedule 1(a) attached hereto).  To
the extent the reallocation permitted pursuant to this Section 4 results in the
prepayment of any Eurodollar Advance in whole or in part, the Lenders hereby
agree to waive any reimbursement obligations of the Borrowers arising under the
Credit Agreement in connection therewith.

SECTION 5.   Miscellaneous Terms.

(a)        Loan Document.  For avoidance of doubt, the Borrower Parties, the
Lenders, and the Administrative Agent hereby acknowledge and agree that this
Agreement is a Loan Document.

(b)        Effect of Agreement.  Except as set forth expressly hereinabove, all
terms of the Credit Agreement and the other Loan Documents shall be and remain
in full force and effect, and shall constitute the legal and binding obligation
of each Borrower Party, Lender and the Administrative Agent, enforceable against
such Borrower Party, Lender and the Administrative Agent in accordance with
their respective terms.  Except to the extent otherwise expressly set forth
herein, the amendments set forth herein shall have prospective application only
from and after the date of this Agreement.

(c)        No Novation or Mutual Departure.  Each Borrower Party expressly
acknowledges and agrees that there has not been, and this Agreement does not
constitute or establish, a novation with respect to the Credit Agreement or any
of the other Loan Documents.  Each Borrower Party expressly acknowledges and
agrees that, except as expressly set forth in the amendments contained in
Section 2 above, (i) there has not been, and this Agreement does not constitute
or establish, a mutual departure from the strict terms, provisions, and
conditions of the Credit Agreement or any of the other Loan Documents, and (ii)
nothing in this Agreement shall affect or limit the Administrative Agent’s or
any Lender’s right to demand payment of liabilities owing from any Borrower
Party to the Administrative Agent or any Lender under, or to demand strict
performance of the terms, provisions, and conditions of, the Credit Agreement
and the other Loan Documents, to exercise any and all rights, powers, and
remedies under the Credit Agreement or the other Loan Documents or at law or in
equity, or to do any and all of the foregoing, immediately at any time after the
occurrence of a Default or an Event of Default under the Credit Agreement or the
other Loan Documents.

(d)        Ratification.  Each Borrower Party hereby restates, ratifies, and
reaffirms each and every term, covenant, and condition set forth in the Credit
Agreement and the other Loan Documents to which it is a party (as such terms,
covenants, and conditions are amended by Section 2 above) effective as of the
date hereof.

(e)        No Default.  To induce the Administrative Agent and the Lenders to
enter into this Agreement and to continue to make advances pursuant to the
Credit Agreement (subject to the terms and conditions thereof), each Borrower
Party hereby acknowledges and agrees that, as of the date hereof, and after
giving effect to the terms hereof, there exists no Default or Event of Default.





4




 

(f)        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.  This Agreement may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of the Agreement.

(g)        Fax or Other Transmission.  Delivery by one or more parties hereto of
an executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.

(h)        Recitals Incorporated Herein.  The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.

(i)         Section References.  Section titles and references used in this
Agreement shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

(j)         Further Assurances.  Each Borrower Party agrees to take, at such
Borrower Party’s expense, such further actions as the Administrative Agent shall
reasonably request from time to time to evidence the amendments set forth herein
and the transactions contemplated hereby.

(k)        Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

(l)         Severability.  Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

(m)       Reaffirmation of Guarantors.  Each Guarantor (i) consents to the
execution and delivery of this Agreement, (ii) reaffirms all of its obligations
and covenants under the Credit Agreement and the other Loan Documents to which
it is a party and (iii) agrees that none of its obligations and covenants shall
be reduced or limited by the execution and delivery of this Agreement.

[SIGNATURES ON FOLLOWING PAGES]

 

 



5




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

BORROWERS:

OXFORD INDUSTRIES, INC.

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Executive Vice President – Finance, Chief

 

 

Financial Officer and Controller

 

 

 

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 

 

 

 

 

 

GUARANTORS:

OXFORD CARIBBEAN, INC.

 

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 

 

 

 

OXFORD GARMENT, INC.

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 

 

 

 

OXFORD INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 





[OXFORD – FIRST AMENDMENT]




 

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 

 

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 

 

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President of Sole Member

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 

 

 

 

SUGARTOWN WORLDWIDE LLC

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 





[OXFORD – FIRST AMENDMENT]




 

 

 

 

 

S/T GROUP BLOCKER, INC.

 

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 

 

 

 

 

 

 

GCP SOUTHERN TIDE COINVEST, INC.

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 

 

 

 

 

 

 

S/T GROUP HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 

 

 

 

 

 

 

SOUTHERN TIDE, LLC

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 

 

 

 

 

 

 

THE BEAUFORT BONNET COMPANY, LLC

 

 

 

 

 

 

By:

/s/ K. Scott Grassmyer

 

Name:

K. Scott Grassmyer

 

Title:

Vice President

 





[OXFORD – FIRST AMENDMENT]




 

ADMINISTRATIVE AGENT,

ISSUING BANK, AND LENDER:

SUNTRUST BANK, as Administrative Agent,
an Issuing Bank, a Lender, and the Swing
Bank

 

 

 

 

 

By:

/s/ Stephen D. Metts

 

 

Name: Stephen D. Metts

 

 

Title: Director

 





[OXFORD – FIRST AMENDMENT]




 

 

LENDER:

JPMORGAN CHASE BANK, N.A., as a
Lender

 

 

 

 

 

By:

/s/ Andrew Rossman

 

 

Name: Andrew Rossman

 

 

Title: Vice President

 

 





[OXFORD – FIRST AMENDMENT]




 

 

 

 

 

LENDER:

BANK OF AMERICA, N.A.,

 

as a Lender and an Issuing Bank

 

 

 

By:

/s/ Roger Malouf

 

 

Name: Roger Malouf

 

 

Title: SVP

 

 





[OXFORD – FIRST AMENDMENT]




 

 

LENDER:

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Linda Skinner

 

 

Name: Linda Skinner

 

 

Title: Vice President

 

 





[OXFORD – FIRST AMENDMENT]




 

 

LENDER:

BRANCH BANKING AND TRUST
COMPANY, as a Lender

 

 

 

By:

/s/ David Miller

 

 

Name: David Miller

 

 

Title: Vice President

 

 





[OXFORD – FIRST AMENDMENT]




 

 

 

 

 

LENDER:

CITIBANK, N.A., as a Lender

 

 

 

By:

/s/ Matthew Paquin

 

 

Name: Matthew Paquin

 

 

Title: Sr. Vice President

 

 





[OXFORD – FIRST AMENDMENT]




 

 

LENDER:

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

By:

/s/ Dominic Jay

 

 

Name: Dominic Jay

 

 

Title: Assistant Vice President

 

 

 



[OXFORD – FIRST AMENDMENT]




EXHIBIT A

 

Conformed Credit Agreement

 

(See attached)

 





 




CUSIP: 691500AC6

CUSIP: 691500AD4 (Revolver)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

OXFORD INDUSTRIES, INC., and

TOMMY BAHAMA GROUP, INC.,

 as the Borrowers,

THE PERSONS PARTY HERETO as the Guarantors,

THE FINANCIAL INSTITUTIONS PARTY HERETO as the Lenders,

THE FINANCIAL INSTITUTIONS PARTY HERETO AS THE ISSUING BANKS,

SUNTRUST BANK,

 AS THE ADMINISTRATIVE AGENT,

SUNTRUST ROBINSON HUMPHREY, INC.,

as a Joint Lead Arranger and a Joint Bookrunner,

JPMORGAN CHASE BANK, N.A.

 and

BANK OF AMERICA, N.A.,

as Joint Lead Arrangers, Joint Bookrunners, and Joint Syndication Agents,

and

KEYBANK NATIONAL ASSOCIATION,

as the Documentation Agent

May 24, 2016

 

 



 



TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS


2

Section 1.1

Definitions


2

Section 1.2

Accounting Principles


48

Section 1.3

Other Interpretive Matters


48

Section 1.4

Certain Provisions Cumulative


49

Section 1.5

Divisions


49

ARTICLE 2

THE LOANS AND THE LETTERS OF CREDIT


49

Section 2.1

Extension of Credit


49

Section 2.2

Manner of Borrowing and Disbursement of Loans


52

Section 2.3

Interest


56

Section 2.4

Fees


57

Section 2.5

Prepayment/Reduction of Commitment


59

Section 2.6

Repayment


60

Section 2.7

Notes; Loan Accounts


61

Section 2.8

Manner of Payment


61

Section 2.9

Reimbursement


62

Section 2.10

Pro Rata Treatment


62

Section 2.11

Application of Payments


63

Section 2.12

Use of Proceeds


65

Section 2.13

All Obligations to Constitute One Obligation


65

Section 2.14

Maximum Rate of Interest


65

Section 2.15

Letters of Credit


65

Section 2.16

Bank Products


71

Section 2.17

Additional Increase of Commitments; Additional Lenders


72

Section 2.18

Defaulting Lenders


74

ARTICLE 3

GUARANTY


77

Section 3.1

Guaranty


77

Section 3.2

Special Provisions Applicable to Subsidiary Guarantors


81

ARTICLE 4

CONDITIONS PRECEDENT


82

 





-i-



TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.1

Conditions Precedent to Initial Advance


82

Section 4.2

Conditions Precedent to Each Advance


85

Section 4.3

Conditions Precedent to Each Letter of Credit


85

ARTICLE 5

REPRESENTATIONS AND WARRANTIES


86

Section 5.1

General Representations and Warranties


86

Section 5.2

Representations and Warranties Relating to Credit Card Receivables and Accounts
Receivables


93

Section 5.3

Representations and Warranties Relating to Inventory


93

Section 5.4

Survival of Representations and Warranties, etc


93

Section 5.5

Representations and Warranties Relating to Trademarks


93

ARTICLE 6

GENERAL COVENANTS


94

Section 6.1

Preservation of Existence and Similar Matters


94

Section 6.2

Compliance with Applicable Law


94

Section 6.3

Maintenance of Properties


94

Section 6.4

Accounting Methods and Financial Records


94

Section 6.5

Insurance


94

Section 6.6

Payment of Taxes and Claims


96

Section 6.7

Visits and Inspections


96

Section 6.8

ERISA


97

Section 6.9

Lien Perfection


97

Section 6.10

Location of Collateral


97

Section 6.11

Protection of Collateral


97

Section 6.12

Assignments and Records of Accounts


98

Section 6.13

Administration of Accounts


98

Section 6.14

Blocked Account Agreements


99

Section 6.15

Further Assurances


100

Section 6.16

Environmental Matters


100

Section 6.17

Formation of Subsidiaries


101

Section 6.18

Anti-Corruption Laws; Sanctions


101

Section 6.19

Post-Closing Covenants


102

 





-ii-



TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE 7

INFORMATION COVENANTS


102

Section 7.1

Monthly and Quarterly Financial Statements and Information


102

Section 7.2

Annual Financial Statements and Information; Certificate of No Default


103

Section 7.3

Compliance Certificates


103

Section 7.4

Access to Accountants


103

Section 7.5

Additional Reports


103

Section 7.6

Notice of Litigation and Other Matters


105

ARTICLE 8

NEGATIVE COVENANTS


107

Section 8.1

Funded Debt


107

Section 8.2

Guaranties


108

Section 8.3

Liens


108

Section 8.4

Restricted Payments


108

Section 8.5

Investments


109

Section 8.6

Affiliate Transactions


110

Section 8.7

Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc


111

Section 8.8

Fixed Charge Coverage Ratio


113

Section 8.9

Sales and Leasebacks


113

Section 8.10

Amendment and Waiver


113

Section 8.11

ERISA Liability


114

Section 8.12

Prepayments


114

Section 8.13

Conduct of Business


114

Section 8.14

Inconsistent Agreements


114

Section 8.15

Life Insurance Policies


114

ARTICLE 9

DEFAULT


115

Section 9.1

Events of Default


115

Section 9.2

Remedies


118

ARTICLE 10

THE ADMINISTRATIVE AGENT


120

Section 10.1

Appointment and Authorization


120

Section 10.2

Nature of Duties of the Administrative Agent


120

 





-iii-



TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 10.3

Lack of Reliance on the Administrative Agent


121

Section 10.4

Certain Rights of the Administrative Agent


121

Section 10.5

Reliance by the Administrative Agent


121

Section 10.6

The Administrative Agent in its Individual Capacity


122

Section 10.7

Successor Administrative Agent


122

Section 10.8

Withholding Tax


123

Section 10.9

The Administrative Agent May File Proofs of Claim


123

Section 10.10

Authorization to Execute Other Loan Documents


124

Section 10.11

Collateral and Guaranty Matters


124

Section 10.12

Lead Arrangers


126

Section 10.13

Right to Realize on Collateral and Enforce Guarantee


126

Section 10.14

Secured Bank Products Obligations


126

ARTICLE 11

MISCELLANEOUS


127

Section 11.1

Notices


127

Section 11.2

Expenses; Indemnification


129

Section 11.3

Waivers


131

Section 11.4

Set-Off


132

Section 11.5

Assignment


132

Section 11.6

Counterparts


134

Section 11.7

Governing Law


135

Section 11.8

Severability


135

Section 11.9

Headings


135

Section 11.10

Source of Funds


135

Section 11.11

Entire Agreement


135

Section 11.12

Amendments and Waivers


135

Section 11.13

Other Relationships


137

Section 11.14

Pronouns


137

Section 11.15

Disclosure


138

Section 11.16

Replacement of Lender


138

Section 11.17

Confidentiality


138

 





-iv-



TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.18

Revival and Reinstatement of Obligations


139

Section 11.19

Survival


139

Section 11.20

Amendment and Restatement


139

Section 11.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


140

Section 11.22

Qualified ECP Keepwell


140

Section 11.23

USA Patriot Act


141

Section 11.24

Certain ERISA Matters


141

Section 11.25

Acknowledgement Regarding Any Supported QFCs


142

ARTICLE 12

YIELD PROTECTION AND TAXES


143

Section 12.1

Interest Rate Basis Determination


143

Section 12.2

Illegality


145

Section 12.3

Increased Costs


145

Section 12.4

Funding Indemnity


146

Section 12.5

Taxes


147

ARTICLE 13

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL


151

Section 13.1

Jurisdiction and Service of Process


151

Section 13.2

Consent to Venue


151

Section 13.3

Waiver of Jury Trial


152

Section 13.4

The Administrative Borrower


152

Section 13.5

All Obligations to Constitute Joint and Several Obligations


152

 

 



-v-



 

INDEX

 

EXHIBITS

 

 

 

Exhibit A

-

Form of Administrative Questionnaire

Exhibit B

-

Form of Assignment and Acceptance

Exhibit C

-

Form of Borrowing Base Certificate

Exhibit D-1

-

Form of Collateral Access Agreement – Landlord

Exhibit D-2

-

Form of Collateral Access Agreement – Bailee

Exhibit E

-

Form of Compliance Certificate

Exhibit F

-

[Reserved]

Exhibit G

-

[Reserved]

Exhibit H

-

Form of Request for Issuance of Letter of Credit

Exhibit I

-

Form of Revolving Loan Note

Exhibit J

-

Form of Guaranty Supplement

Exhibit K

-

Form of Notice of Requested Commitment Increase

Exhibit L

-

Form of Daily Letter of Credit Report

Exhibit M

-

Form of Issuing Bank Joinder Agreement

Exhibit N

-

Form of Use Agreement

 

SCHEDULES

 

 

 

Schedule 1(a)

-

Commitment Ratios

Schedule 1(b)

-

Liens

Schedule 1(c)

-

Excluded Subsidiaries

Schedule 1(d)

 

Life Insurance Policies

Schedule L-1

-

Existing Letters of Credit

Schedule 5.1(c)-1

-

Subsidiaries

Schedule 5.1(c)-2

-

Partnerships/Joint Ventures

Schedule 5.1(d)

-

Outstanding Capital Stock Ownership

Schedule 5.1(h)

-

Material Contracts

Schedule 5.1(i)

-

Labor Matters

Schedule 5.1(j)

-

Taxes

Schedule 5.1(m)

-

Litigation

Schedule 5.1(o)

-

Intellectual Property; Licenses and Certifications

Schedule 5.1(t)

-

Insurance

Schedule 5.1(u)-1

-

Leased Real Property

Schedule 5.1(u)-2

-

Owned Real Property

Schedule 5.1(v)

-

Environmental Matters

Schedule 5.1(w)

-

Change of Name

Schedule 5.1(z)

-

License Agreements

Schedule 6.10

-

Location of Collateral

Schedule 6.14

-

Bank and Investment Accounts

Schedule 6.19

-

Post-Closing Covenants

Schedule 8.1

-

Funded Debt as of the Agreement Date

Schedule 8.5

-

Investments/Guaranties as of the Agreement Date

Schedule 8.6

-

Affiliate Transactions

 

 

 



 



 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 24, 2016, is
made by and among OXFORD INDUSTRIES, INC., a Georgia corporation (“Parent”),
TOMMY BAHAMA GROUP, INC., a Delaware corporation (“TBG”; together with Parent,
each referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), the Persons party hereto from time to time as Guarantors, the
financial institutions party hereto from time to time as Lenders, the financial
institutions party hereto from time to time as the Issuing Banks, and SUNTRUST
BANK, as the Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, the financial institutions party thereto
from time to time as Lenders (as defined in the Existing Credit Agreement (as
defined below)) and the Administrative Agent are parties to that certain Third
Amended and Restated Credit Agreement, dated as of June 14, 2012 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”);

WHEREAS, in connection with the Existing Credit Agreement, the Borrowers and
certain of their subsidiaries executed and delivered the Security Documents (as
defined in the Existing Credit Agreement) in favor of the Administrative Agent
to secure the payment and performance of the Obligations (as defined under the
Existing Credit Agreement);

WHEREAS, each Borrower Party (as defined herein) acknowledges and agrees that
the security interests and Liens (as defined in the Existing Credit Agreement)
granted to the Administrative Agent pursuant to the Existing Credit Agreement
and the other Security Documents (as defined in the Existing Credit Agreement),
shall remain outstanding and in full force and effect, without interruption or
impairment of any kind, in accordance with the Existing Credit Agreement, and
shall continue to secure the Obligations (as defined herein);

WHEREAS, each Borrower Party acknowledges and agrees that (a) the Obligations
(as defined herein) represent, among other things, the amendment, restatement,
renewal, extension, consolidation and modification of the Obligations (as
defined in the Existing Credit Agreement) arising in connection with the
Existing Credit Agreement and other Loan Documents (as defined in the Existing
Credit Agreement) executed in connection therewith; (b) the Borrower Parties
intend that the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement) executed in connection therewith and
the collateral pledged thereunder shall secure, without interruption or
impairment of any kind, all existing Obligations (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement) executed in connection
therewith, as they may be amended, restated, renewed, extended, consolidated and
modified hereunder, together with all other obligations hereunder; (c) all Liens
(as defined in the Existing Credit Agreement) evidenced by the Loan Documents
(as defined in the Existing Credit Agreement) executed in connection therewith
are hereby ratified, confirmed and continued except to the extent such Loan
Documents are amended, restated, supplemented, terminated, released, satisfied
or otherwise modified in connection with this Agreement; and (d) the Loan





-1-



 

 

Documents (as defined herein) are intended to restate, renew, extend,
consolidate, amend and modify the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement) executed in connection
therewith;

WHEREAS, each party hereto intends that (a) the provisions of the Existing
Credit Agreement are hereby superseded and replaced by the provisions hereof;
(b) the Revolving Loan Notes (as defined herein) restate, renew, extend,
consolidate, amend, modify, replace, are substituted for and supersede in their
entirety, but do not extinguish, the Obligations (as defined in the Existing
Credit Agreement) arising under the Revolving Loan Notes (as defined in the
Existing Credit Agreement) issued pursuant to the Existing Credit Agreement; and
(c) by entering into and performing their respective obligations hereunder, this
transaction shall not constitute a novation or an accord and satisfaction;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Existing Credit Agreement is hereby amended and restated as
follows:

ARTICLE 1

 

DEFINITIONS, ACCOUNTING PRINCIPLES AND

OTHER INTERPRETIVE MATTERS

Section 1.1      Definitions.  For the purposes of this Agreement:

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Borrower Party whether now existing or hereafter created or arising,
including, without limitation, (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than forms of obligations
evidenced by chattel paper (as defined in the UCC) or instruments (as defined in
the UCC)) (including any such obligations that may be characterized as an
account or contract right under the UCC), (b) all of each Borrower Party’s
rights in, to and under all purchase orders or receipts for goods or services,
(c) all of each Borrower Party’s rights to any goods represented by any of the
foregoing (including unpaid sellers’ rights of rescission, replevin, reclamation
and stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to a Borrower Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Borrower Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Borrower Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.





-2-



 

 

“ACH Transactions” shall mean any cash management or related services for the
automated clearinghouse transfer of funds by any Lender (or any Affiliate of any
Lender) for the account of the Borrower Parties pursuant to agreement or
overdrafts.

“Activation Event” shall have the meaning specified in Section 6.14(a).

“Activation Notice” shall have the meaning specified in Section 6.14(a).

“Administrative Agent” shall mean SunTrust Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 10.7.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at SunTrust Bank, Mail Code GA-ATL-1981, 3333 Peachtree Road, 4th
Floor-East Tower, Atlanta, Georgia 30326, Attention:  Asset Manager – Oxford
Industries, Inc., or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 11.1.

“Administrative Borrower” shall have the meaning specified in Section 13.4.

“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.

“Advance” or “Advances” shall mean amounts of the Loans advanced by the Lenders
to, or on behalf of, the Borrowers pursuant to Section 2.2 on the occasion of
any borrowing and shall include, without limitation, all Agent Advances and
Swing Loans.

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person.  For purposes of this definition, “control”, when used with respect
to any Person, shall mean the direct or indirect beneficial ownership of more
than twenty percent (20%) of the outstanding Equity Interests of such
Person.  For purposes of this definition, “officer,” when used with respect to
any Person, shall mean its president, any vice president of such Person in
charge of a principal business unit, division or function (such as sales,
administration or finance) and any other Person who performs policy making
functions for such Person.

“Agent Advances” shall have the meaning specified in Section 2.1(e).

“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the unutilized Revolving Loan Commitment plus
Loans (other than Swing Loans and Agent Advances) outstanding plus participation
interests in Letter of Credit Obligations, Swing Loans and Agent Advances
outstanding of such Lender, divided by (b) the sum of the aggregate unutilized
Revolving Loan Commitment plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances of all Lenders, which, as of the First Amendment
Effective Date, are set forth (together with Dollar amounts of the Revolving
Loan Commitments) on Schedule 1(a).





-3-



 

 

“Aggregate Letter of Credit Commitment” shall mean the several obligations of
the Issuing Banks to issue (or arrange with a Foreign Issuer for the issuance
of) Letters of Credit for the account of any Borrower Party from time to time in
an aggregate face amount not to exceed $235,000,000 pursuant to the terms of
this Agreement; provided,  however, the aggregate face amount of all outstanding
Standby Letters of Credit (including any Existing Letters of Credit that are
Standby Letters of Credit) shall not at any time exceed $40,000,000.

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Loans then
outstanding, plus (c) the aggregate principal amount of all Agent Advances then
outstanding, plus (d) the aggregate principal amount of all Letter of Credit
Obligations then outstanding.

“Agreement” shall mean this Fourth Amended and Restated Credit Agreement (as
amended by the First Amendment dated as of July 31, 2019, and as the same may be
further amended, modified and/or restated from time to time), together with all
Exhibits and Schedules hereto.

“Agreement Date” shall mean the date as of which this Agreement is dated.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Borrower Party or Subsidiary of a Borrower Party
from time to time concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” means any and all laws, rules or regulations of any
jurisdiction applicable to the Borrower Parties and their respective
Subsidiaries concerning or relating to money laundering or terrorism financing,
including, as applicable, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., as amended by the Patriot Act, and its
implementing regulations.

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

“Applicable Margin” shall mean that per annum rate of interest determined as
follows:  with respect to each Advance and issuance of Letters of Credit, the
applicable margin shall be (a) from the Agreement Date through (and including)
the date two (2) Business Days after the delivery of the Borrowing Base
Certificate required pursuant to Section 7.5(a) for the period ending on July
30, 2016, (i) for Eurodollar Advances, 1.25% plus the Incremental Facility Yield
Adjustment, if any, (ii) for Base Rate Advances, 0.25% plus the Incremental
Facility Yield Adjustment, if any, (iii) for Standby Letters of Credit, 1.25%
plus the Incremental Facility Yield Adjustment, if any, and (iv) for Documentary
Letters of Credit, 0.50% plus the Incremental Facility Yield Adjustment, if any,
(b) from the First Amendment Effective Date through (and including) the date two
(2) Business Days after the delivery of the Borrowing Base Certificate required
pursuant to Section 7.5(a) for the period ending on August 3, 2019, the
applicable





-4-



 

 

margin shall be at Level III in the pricing grid below, and (c) thereafter, the
applicable margin determined by the Administrative Agent based upon the Average
Excess Availability for the fiscal quarter most recently ended (with respect to
which the Borrowing Base Certificate referred to below is delivered), effective
as of the first day after the Borrowing Base Certificate referred to in Section
7.5(a) is delivered by Parent to the Administrative Agent for such fiscal
quarter most recently ended, expressed as a per annum rate of interest as
follows:

 

 

 

Applicable Margin

Letter of Credit Fee

Level

Average Excess
Availability

Eurodollar
Advances

Base Rate
Advances

Standby
Letters of
Credit

Documentary
Letters of
Credit

 

I

Less than 33% of the amount of the Revolving Loan Commitment then in effect

1.50%

0.50%

1.50%

0.75%

II

Greater than or equal to 33% but less than 66% of the amount of the Revolving
Loan Commitment then in effect

1.25%

0.25%

1.25%

0.50%

III

Greater than or equal to 66% of the amount of the Revolving Loan Commitment then
in effect

1.00%

0.00%

1.00%

0.25%

 

provided, that each per annum rate of interest set forth above shall be
increased by the Incremental Facility Yield Adjustment, if any.

In the event that Parent fails to timely provide the Borrowing Base Certificate
referred to above in accordance with the terms of Section 7.5(a), and without
prejudice to any additional rights under Section 9.2, as of the second Business
Day after delivery of such Borrowing Base Certificate was due until the date two
(2) Business Days following the date such Borrowing Base Certificate was
delivered, the applicable margin shall be the highest pricing level (i.e. Level
I).  In the event that the information contained in any Borrowing Base
Certificate referred to above is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher interest rate for any
period (an “Applicable Period”) than the applicable margin actually applied for
such Applicable Period, then (i) Borrowers shall immediately deliver to the
Administrative Agent a correct Borrowing Base Certificate for such Applicable
Period, (ii) such higher applicable margin shall be deemed to have been in
effect for such Applicable Period, and (iii) the Borrowers shall immediately
deliver to the Administrative Agent full payment in respect of the accrued
additional interest on the Loans and Letters of Credit as a result of such
increased applicable margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.11 (it
being understood that nothing





-5-



 

 

contained in this paragraph shall limit the rights of the Administrative Agent
and the other Lenders to exercise their rights under Section 2.3(b) or Section
9.2).

“Approved Freight Handler” shall mean any Freight Handler that has delivered a
Lien Acknowledgement Agreement in favor of the Administrative Agent (including,
without limitation, any Freight Handler that has delivered a Lien
Acknowledgement Agreement in connection with the Existing Credit Agreement), so
long as such Lien Acknowledgement remains in full force and effect and the
Administrative Agent has not received any notice of termination with respect
thereto.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

“ASC 842-40 Capital Lease Obligations” shall mean obligations that are
classified as “Capital Lease Obligations” under GAAP due to the application of
Accounting Standards Codification 842-40, and that, but for such regulation,
would not constitute Capital Lease Obligations.

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit B, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans or Revolving Loan
Commitment.

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.

“Availability” shall mean, as of any date of determination an amount equal to
the lesser of (a) the Revolving Loan Commitment on such date and (b) the
Borrowing Base as most recently reported by the Borrower Parties on or prior to
such date of determination.

“Available Letter of Credit Amount” shall mean, as of any particular time, an
amount equal to the lesser of (a) the Aggregate Letter of Credit Commitment at
such time less the aggregate amount of all Letter of Credit Obligations then
outstanding and (b) Excess Availability at such time.

“Average Excess Availability” shall mean, as of any date of determination with
respect to any period, the sum of daily Excess Availability on each day during
the applicable period, divided by the number of days in such period.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.





-6-



 

 

“Bank Product Reserves” shall mean all reserves that the Administrative Agent,
from time to time, establishes in its Permitted Discretion for Bank Products
then provided or outstanding.

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Borrower Parties by a Person who at the time such
services or facilities were extended was a Lender (or any Affiliate of a Lender)
and as to which the Administrative Borrower and the Lender (or Affiliate
thereof) providing such services or facilities has designated in a written
notice to the Administrative Agent that such services or facilities shall be
“Bank Products” under this Agreement (and such notice has not been subsequently
revoked by the Administrative Borrower and the Lender (or Affiliate thereof)
providing such services or facilities): (a) any treasury or other cash
management services, including (i) deposit account, (ii) automated clearing
house (ACH) origination and other funds transfer, (iii) depository (including
cash vault and check deposit), (iv) zero balance accounts and sweep, controlled
disbursement and other ACH Transactions, (v) return items processing, (vi)
controlled disbursement, (vii) positive pay, (viii) lockbox, (ix) account
reconciliation and information reporting, (x) payables outsourcing, (xi) payroll
processing, and (xii) supply chain finance services (including, without
limitation, trade payable services and supplier accounts receivable services),
(b) card services, including (i) credit card (including purchasing card and
commercial card), (ii) prepaid card, including payroll, stored value and gift
cards, (iii) merchant services processing, and (iv) debit card services, (c)
Lender Hedge Agreements and (d) Lender Commodity Hedge Agreements.

“Bank Products Documents” shall mean all agreements entered into from time to
time by the Borrower Parties in connection with any of the Bank Products and
shall include the Lender Hedge Agreements and the Lender Commodity Hedge
Agreements.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.

“Base Rate” shall mean, for any day, a rate per annum equal to the highest of
(i) the rate of interest which the Administrative Agent announces from time to
time as its prime lending rate, as in effect from time to time (the “Prime
Rate”), (ii) the Federal Funds Rate, as in effect from time to time, plus 0.50%,
(iii) the Eurodollar Rate determined on a daily basis for an Eurodollar Advance
Period of one (1) month, plus 1.00% (any changes in such rates to be effective
as of the date of any change in such rate), and (iv) zero percent (0.00%).  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any
customer.  The Administrative Agent may make commercial loans or other loans at
rates of interest at, above, or below the Administrative Agent’s prime lending
rate. Any change in the Base Rate due to a change in the Prime Rate, the Federal
Funds Rate, or the Eurodollar Rate will be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate, or the
Eurodollar Rate.

“Base Rate Advance” shall mean an Advance which the Borrowers request to be made
as a Base Rate Advance or which is converted to a Base Rate Advance, in
accordance with the provisions of Section 2.2(b).





-7-



 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Blocked Account” shall have the meaning specified in Section 6.14(b).

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank or securities intermediary and the Administrative Agent, for the benefit of
the Lender Group, and acknowledged and agreed to by the applicable Borrower
Party, in form acceptable to the Administrative Agent in its sole discretion,
including, without limitation, all Blocked Account Agreements entered into prior
to the Agreement Date.

“Borrower” and “Borrowers” shall have the meanings specified in the preamble.

“Borrower Parties” shall mean, collectively, the Borrowers and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

“Borrowing Base” shall mean, at any particular time, the sum of:

(a)        90% of Eligible Credit Card Receivables; plus

(b)        85% of Eligible Accounts; plus

(c)        90% of the appraised NOLV of Eligible Domestic Inventory (other than
Eligible Canadian Inventory); plus

(d)        90% of the appraised NOLV of Eligible Canadian Inventory; plus

(e)        an amount equal to the lesser of (i) the In-Transit Inventory Limit
or (ii) 90% of the appraised NOLV of Eligible In-Transit Inventory; plus

(f)        90% of the amount of Eligible L/C Inventory; plus

(g)        an amount equal to the lesser of (i) the greater of (x) 30% of
Availability and (y) $90,000,000 or (ii) 50% of the appraised NOLV of Eligible
Trademarks; plus

(h)        95% of the CSV of Eligible Life Insurance Policies, plus

(i)         100% of Qualified Cash; minus

(j)         any Reserves;





-8-



 

 

provided,  however, at the Borrowers’ election, the advance rate set forth in
clauses (c), (d), (e), and (f) above may be increased to 92.5% for a period not
to exceed three (3) consecutive months in any calendar year.

The Borrowers and the Administrative Agent may amend this definition of
Borrowing Base (including any defined terms used, directly or indirectly, in
this definition of Borrowing Base) to take into account any Foreign Subsidiary
organized under the laws of Canada or any province thereof (excluding the
Province of Quebec) that becomes a Borrower Party in accordance with the terms
of Section 6.17 and to include in the Borrowing Base comparable assets and asset
classes of such Foreign Subsidiary organized under the laws of Canada or any
province thereof (excluding the Province of Quebec)) and the Borrowers, the
Administrative Agent and the Majority Lenders may amend this definition of
Borrowing Base (including any defined terms used, directly or indirectly, in
this definition of Borrowing Base) to take into account any Foreign Subsidiary
that becomes a Borrower Party in accordance with the terms of Section 6.17 and
to include in the Borrowing Base comparable assets and asset classes of such
Foreign Subsidiary); provided,  however, in each case, such assets shall not be
included in the Borrowing Base calculation until the Administrative Agent
receives satisfactory field exams and appraisals with respect to such assets;
provided,  further, in no event shall (i) the advances rates contained in the
definition of Borrowing Base be increased with respect to any comparable assets
or asset classes or (ii) the eligibility criteria contained in the definition of
Borrowing Base (or any definition used directly or indirectly therein) be any
less restrictive, taken as a whole, than the eligibility criteria applicable to
comparable assets or asset classes of the Borrower Parties organized under the
laws of Canada or any province thereof (excluding the Province of Quebec) or the
United States as in effect on the Agreement Date; provided,  further, no assets
of any Foreign Subsidiary (other than Subsidiaries organized under the laws of
Canada or any province thereof (other than the Province of Quebec) shall be
included in the Borrowing Base if any Lender has provided written notice to the
Borrowers and the Administrative Agent that the inclusion thereof (or the
inclusion of such Foreign Subsidiary as a Guarantor) requires any Lender to
obtain any license, approval or consent of any Governmental Authority that has
not already been obtained.

“Borrowing Base Certificate” shall mean a certificate of an Authorized Signatory
of the Administrative Borrower substantially in the form of Exhibit C.

“Business Day” shall mean any day excluding (a) Saturday, Sunday and any day
which is a legal holiday under the laws of the State of Georgia and/or (b) a day
on which banking institutions located in such state are closed; provided,
 however, that when used with reference to a Eurodollar Advance (including the
making, continuing, prepaying or repaying of any Eurodollar Advance), the term
“Business Day” shall also exclude any day in which banks are not open for
dealings in deposits of Dollars on the London interbank market.

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower Parties and their Subsidiaries, the aggregate of all expenditures
made by the Borrower Parties and their Subsidiaries during such period that, in
conformity with GAAP, are required to be included in or reflected on the
consolidated balance sheet as a capital asset of Parent, including, without
limitation, Capitalized Lease Obligations of the Borrower Parties and their
Subsidiaries, but, for the avoidance of doubt, excluding ASC 842-40 Capital
Lease Obligations.





-9-



 

 

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a finance lease under GAAP in accordance with Accounting
Standards Codification 842 (or any other successor Accounting Standards
Codification), other than ASC 842-40 Capital Lease Obligations.

“Cash Equivalents” shall mean, collectively, any of the following, to the extent
owned by any Borrower Party: (a) dollars, held by it from time to time in the
ordinary course of business; (b) readily marketable obligations issued or
directly and fully guaranteed or insured by the government or any agency or
instrumentality of the United States having average maturities of not more than
24 months from the date of acquisition thereof; provided that the full faith and
credit of the United States is pledged in support thereof; (c) time deposits
with, or certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) is a Lender or (ii) has combined capital and surplus of at least
$250,000,000 (any such bank in the foregoing clauses (i) or (ii) being an
“Approved Bank”), in each case with average maturities of not more than 12
months from the date of acquisition thereof; (d) commercial paper and variable
or fixed rate notes issued by an Approved Bank (or by the parent company
thereof) or any commercial paper and variable or fixed rate note issued by, or
guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better by
S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case with
average maturities of not more than 12 months from the date of acquisition
thereof; (e) repurchase agreements entered into by any Person with an Approved
Bank, a bank or trust company (including any of the Lenders) or recognized
securities dealer covering securities described in clauses (b) and (c) above;
(f) marketable short-term money market and similar highly liquid funds
substantially all of the assets of which are comprised of securities of the
types described in clauses (b) through (e) above; (g) securities with average
maturities of 12 months or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States or by
any political subdivision, development authority or taxing authority of any such
state, commonwealth or territory having an investment grade rating from either
S&P or Moody’s (or the equivalent thereof); (h) investments with average
maturities of 12 months or less from the date of acquisition in mutual funds
rated AAA- (or the equivalent thereof) or better by S&P or Aaa3 (or the
equivalent thereof) or better by Moody’s; (i) investments, classified in
accordance with GAAP as current assets of the Borrowers or any Subsidiary, in
money market investment programs that are registered under the Investment
Company Act of 1940 or that are administered by financial institutions having
capital of at least $250,000,000 or its equivalent, and, in either case, the
portfolios of which are limited such that substantially all of such investments
are of the character, quality and maturity described in clauses (a) through (h)
of this definition; (j) investments in money market funds access to which is
provided as part of “sweep” accounts maintained with an Approved Bank; and (k)
investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (i) above.

“Cash Management Bank” shall have the meaning specified in Section 6.14(a).

“Cash Management Services” shall mean any services provided from time to time by
a Person who at the time such services or facilities were extended was a Lender
(or an Affiliate of any Lender) to any Borrower Party in connection with
operating, collections, payroll or other depository or disbursement accounts,
including automatic clearinghouse, controlled





-10-



 

 

disbursement, depository, electric funds transfer, information reporting,
lockbox, stop payment, overdraft and/or wire transfer services.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means any Subsidiary that is a US Person all or substantially all
of the assets of which consist of Equity Interests of one or more CFCs
(excluding, for purposes of this assets determination, any indebtedness of such
CFCs).

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of Parent to any person or “group” (within the meaning of the SEA); (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any person or “group” (within the meaning of the SEA) of thirty-five percent
(35%) or more of the outstanding shares of the voting Equity Interests of
Parent; (c) as of any date a majority of the board of directors of Parent
consists (other than vacant seats) of individuals who were not either (i)
directors of Parent as of the Agreement Date, (ii) selected or nominated to
become directors by the board of directors of Parent of which a majority
consisted of individuals described in clause (i), or (iii) selected or nominated
to become directors by the board of directors of Parent of which a majority
consisted of individuals described in clause (i) and individuals described in
clause (ii); or (d) Parent shall cease to own and control, directly or
indirectly, 100% of the outstanding Equity Interests of TBG.

“Change in Law” shall mean the occurrence, after the Agreement Date or, in the
case of an assignee of a Lender (other than an Affiliate of an existing Lender),
after the date on which such assignee becomes a party to this Agreement and, in
the case of a Participant (other than an Affiliate of an existing Lender), after
the date on which it acquires its participation, of any of the following: (a)
the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, to the extent not prohibited by
Applicable Law, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
property of any Borrower Party that is now or hereafter in the possession or
control of any member of the Lender Group, or on which any member of the Lender
Group has been granted a Lien.





-11-



 

 

“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lender Group, substantially in
the form of Exhibit D-1 or Exhibit D-2 or otherwise in form and substance
satisfactory to the Administrative Agent, waiving or subordinating Liens or
certain other rights or interests such Person may hold in regard to the property
of any of the Borrower Parties and providing the Administrative Agent access to
its Collateral.

“Commitment Increase” shall have the meaning specified in Section 2.17(a)(i).

“Commitment Increase Cap” shall have the meaning specified in Section
2.17(a)(i).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Hedge Agreement” shall mean any swap, cap, collar, forward purchase
or similar agreements or arrangements dealing with commodity prices.

“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Administrative Borrower substantially in the form of Exhibit E.

“Confidential Information” shall have the meaning specified in Section 11.17.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Disbursement Account” shall have the meaning specified in Section
2.2(f).

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time, including, without limitation, all Copyright Security
Agreements entered into prior to the Agreement Date.

“Credit Card Issuer” shall mean any Person (other than a Borrower Party) who
issues or whose members issue credit cards, including without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc., Novus Services, Inc., or any proprietary card issuer reasonably
acceptable to the Administrative Agent.





-12-



 

 

“Credit Card Receivables” shall mean each Account together with all income,
payments and proceeds thereof, owed by a Credit Card Issuer or Credit Card
Processor to a Borrower Party resulting from charges by a customer of a Borrower
Party on credit or debit cards issued or processed by such Credit Card Issuer or
Credit Card Processor in connection with the sale of goods by a Borrower Party,
or services performed by a Borrower Party, in each case in the ordinary course
of its business.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower Party’s sales transactions involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.

“CSV” means, on each date of determination, the amount, as determined for each
Eligible Life Insurance Policy, equal to the cash surrender value of such
Eligible Life Insurance Policy.

“Customer Dispute” shall mean all instances in which (a) a customer of a
Borrower has rejected or returned the goods and such return or rejection has not
been accepted by such Borrower as a valid return or rejection, or (b) a customer
of a Borrower has otherwise affirmatively asserted grounds for nonpayment of an
Account, including, without limitation, any repossession of goods by such
Borrower, or any claim by an Account Debtor of total or partial failure of
delivery, set-off, counterclaim, or breach of warranty.

“Date of Issue” shall mean the date on which an Issuing Bank issues (or, at the
direction of an Issuing Bank, a Foreign Issuer issues) a Letter of Credit
pursuant to Section 2.15.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any Event of Default, and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving of notice (or both) that would be necessary in order to constitute
such event an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to, (a) with
respect to all outstanding principal, the sum of (i) the applicable Interest
Rate Basis, plus (ii) the highest Applicable Margin, plus (iii) two percent
(2.00%), and (b) with respect to all other Obligations (other than Obligations
from Bank Products), the sum of (i) the Base Rate, plus (ii) the Applicable
Margin applicable to Base Rate Advances plus (iii) two percent (2.00%);
provided,  however, that (y) as to any Eurodollar Advance outstanding on the
date that the Default Rate becomes applicable, the Default Rate shall be based
on the then applicable Eurodollar Rate until the end of the current Eurodollar
Advance Period and thereafter the Default Rate shall be based on the Base Rate
as in effect from time to time and (z) as to any Base Rate Advance outstanding
on the date that the Default Rate becomes applicable, the Default Rate shall be
based on the Base Rate as in effect from time to time.





-13-



 

 

“Defaulting Lender” shall mean, subject to Section 2.18(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Administrative Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, any Swing Bank or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Loans) within two (2) Business Days of the date when due, (b)
has notified the Administrative Borrower, the Administrative Agent or any
Issuing Bank or Swing Bank in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Administrative Borrower, to confirm in writing to the Administrative Agent and
the Administrative Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Administrative Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(c)) upon delivery of written notice
of such determination to the Borrowers, each Issuing Bank, each Swing Bank and
each Lender.

“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior twelve month period, that is the result
of dividing the Dollar amount of (a) bad debt write downs, discounts,
advertising allowances, credits or other dilutive items with respect to each
Borrower Party’s Accounts during such period, by (b) each Borrower Party’s
billings with respect to Accounts during such period.

“Dilution Reserve” shall mean, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by the amount
which Dilution is in excess of five percent (5.00%), rounded down to the nearest
one-tenth of a percentage point (0.10%).





-14-



 

 

“Disbursement Account” shall mean account number 8800828975 maintained at
SunTrust Bank, or as otherwise designated to the Administrative Agent by the
Administrative Borrower.

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Borrower Party.

“Documentary Letter of Credit” shall mean a documentary Letter of Credit issued
in respect of the purchase of goods or services by any Borrower Party in the
ordinary course of its business.

“Dollars” or “$” shall mean the lawful currency of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary of a Borrower that is organized
and existing under the laws of the US or any state or commonwealth thereof or
under the laws of the District of Columbia, but shall not include any CFC
Holdco.

“Dormant Subsidiary” shall mean any Subsidiary of a Borrower Party (but for the
exclusion of “Excluded Subsidiaries” in the proviso of the definition of
Subsidiary) that, as of any applicable date, does not conduct any business
activities (other than those related to the maintenance of its existence) and
has no assets or liabilities other than any de minimis assets or liabilities.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EBITDA” shall mean, with respect to the Borrowers and their Subsidiaries for
any period, an amount equal to (a) EBITDAR for such period minus (b) to the
extent added in determining EBITDAR for such period, Rent Expense for such
period.

“EBITDAR” shall mean, with respect to the Borrowers and their Subsidiaries for
any period, an amount equal to the sum of (a) Net Income for such period plus
(b) to the extent deducted in determining Net Income for such period, (i)
Interest Expense, (ii) income tax expense, (iii) Rent Expense, (iv) loss from
extraordinary items, (v) depreciation and amortization expense and (vi) non-cash
items related to (1) LIFO charges, (2) purchase accounting items, including for
the avoidance of doubt inventory step-up charges, and (3) loss on debt
extinguishment, in each case, determined on a consolidated basis in accordance
with GAAP in





-15-



 

 

each case for such period; provided,  however, that if any such calculation
includes any period in which an acquisition or sale of a Person or all or
substantially all of the assets of a Person occurred, then such calculation
shall be made on a Pro Forma Basis.

“Eligible Accounts” shall mean, at any particular date, all Accounts of the
Borrower Parties that the Administrative Agent, in the exercise of its Permitted
Discretion, determines to be Eligible Accounts; provided,  however, that,
without limiting the right of the Administrative Agent to establish other
criteria of ineligibility, Eligible Accounts shall not include any of the
following Accounts:

(a)        Accounts with respect to which more than one hundred twenty (120)
days have elapsed since the original invoice therefor or sixty (60) days since
the due date of the original invoice;

(b)        Accounts with respect to which any of the representations,
warranties, covenants and agreements contained in Section 5.2 are not or have
ceased to be complete and correct or have been breached;

(c)        Accounts with respect to which, in whole or in part, a check,
promissory note, draft, trade acceptance or other instrument for the payment of
money has been received, presented for payment and returned uncollected for any
reason, unless the Account Debtor subsequently honors such check, note, draft,
acceptance or instrument or pays such Account or part thereof paid therewith;

(d)        Accounts as to which the Borrower Party has not performed, as of the
applicable date of calculation, all of its obligations then required to have
been performed, including, without limitation, the delivery of merchandise or
rendition of services applicable to such Accounts;

(e)        Accounts as to which any one or more of the following events has
occurred with respect to the Account Debtor on such Accounts:  death or judicial
declaration of incompetency of such Account Debtor who is an individual; the
filing by or against such Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or  other relief under the bankruptcy, insolvency, or
similar laws of the US, any state or territory thereof, or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by such Account Debtor for the benefit of creditors; the appointment of a
receiver or trustee for such Account Debtor or for any of the assets of such
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in Bankruptcy Code; the institution by
or against such Account Debtor of any other type of Insolvency Proceeding (under
the bankruptcy laws of the US or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, such Account Debtor; the sale, assignment, or
transfer of all or substantially all of the assets of such Account Debtor unless
the obligations of such Account Debtor in respect of the Accounts are assumed by
and assigned to such purchaser or transferee; the nonpayment generally by such
Account Debtor of its debts as they become due; or the cessation of the business
of such Account Debtor as a going concern; provided,  however, that the
foregoing shall not include post-petition Accounts of an Account





-16-



 

 

Debtor to the extent that (i) such Accounts constitute Accounts of such Account
Debtor as a “debtor-in-possession” and (ii) such Accounts have been approved by
the Administrative Agent in its Permitted Discretion;

(f)        Accounts of an Account Debtor for whom fifty percent (50%) or more of
the aggregate Dollar amount of such Account Debtor’s outstanding Accounts are
classified as ineligible under the criteria set forth in clause (a) hereof;

(g)        Accounts which represent the remaining obligations for partially paid
invoices, unless the partial payments on such Accounts constitute deposits and
other prepayments required by the Borrower Party as a condition to production of
the goods which are the subject of such Accounts;

(h)        Accounts owed by an Account Debtor which: (i)(A) does not maintain
its chief executive office or have a material presence in the US or in Canada
and (B) is not organized under the laws of the US or any state or territory
thereof or of Canada or any province thereof; (ii) is the government of any
foreign country or sovereign state, or of any state, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof; except to the extent that such Accounts are
secured or payable by a letter of credit or acceptance, or insured under foreign
credit insurance in each case, on terms and conditions satisfactory to the
Administrative Agent in its Permitted Discretion; or (iii) is a Sanctioned
Person or Sanctioned Country;

(i)         Accounts owed by an Account Debtor which is an Affiliate or employee
of any Borrower Party;

(j)         Accounts which are owed by an Account Debtor to which the Borrower
Party is indebted in any way, or which are subject to any right of setoff by the
Account Debtor, including, without limitation, for co-op advertising, rebates,
incentives and promotions, to the extent of such indebtedness or right of setoff
and without duplication of any such indebtedness or right of setoff accounted
for in the calculation of Dilution;

(k)        Accounts which are subject to any Customer Dispute, but only to the
extent of the amount in dispute;

(l)         Accounts which are owed by the government of the US, or any
department, agency, public corporation, or other instrumentality thereof
(excluding Accounts owed by the Army & Air Force Exchange Service (“AAFES”),
owed by The Navy Exchange Service Command (“NESC”), or owed by the Marine Corps
Community Service (“MCCS”) to the extent such AAFES Accounts, NESC Accounts, or
MCCS Accounts do not exceed $3,000,000), unless all required procedures for the
effective collateral assignment of the Accounts under the Federal Assignment of
Claims Act of 1940 have been complied with to the Administrative Agent’s
reasonable satisfaction with respect to such Accounts;

(m)       Accounts which are owed by any state, municipality, territory or other
political subdivision of the US, or any department, agency, public corporation,
or other instrumentality thereof and as to which the Administrative Agent
determines in  its Permitted





-17-



 

 

Discretion that the Administrative Agent’s security interest therein is not or
cannot be perfected or cannot be enforced against the applicable Account Debtor;

(n)        Accounts which represent third-party leasing transactions;

(o)        Accounts which represent sales on a bill-and-hold, guaranteed sale,
sale and return, sale on approval, consignment or other repurchase or return
basis;

(p)        Accounts which represent any contractual obligation, based on a
percentage of sales or otherwise, that must be collected from the Account Debtor
and paid by the Borrower Party to a third party as a “pass-through” item, but
only to the extent of the amount of such pass-through;

(q)        Accounts which are evidenced by a promissory note or other instrument
or by chattel paper;

(r)        Accounts as to which the applicable Account Debtor has not been sent
an invoice or for which are partially billed;

(s)        Accounts with respect to which the Account Debtor is located in a
state or jurisdiction that requires, as a condition to access to the courts of
such jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the Borrower Party has so qualified, filed such reports or forms, or
taken such actions (and, in each case, paid any required fees or other charges),
except to the extent that the Borrower Party may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, without incurring any cost or penalty viewed by the
Administrative Agent to be significant in amount, and such later qualification
cures any bar to access to such courts to enforce payment of such Account;

(t)         Accounts which are not a bona fide, valid and, to the best of the
Borrower Parties’ knowledge, enforceable obligation of the Account Debtor
thereunder;

(u)        Accounts which are owed by an Account Debtor with whom any Borrower
Party has any agreement or understanding for deductions from the Accounts,
except for discounts or allowances which are made in the ordinary course of
business for prompt payment or volume purchases and which discounts or
allowances are reflected in the calculation of the face value of each invoice
related to such Accounts, or Accounts with respect to which a debit or
chargeback has been issued or generated, in each case to the extent of such
deduction and without duplication of any such deduction accounted for in the
calculation of Dilution;

(v)        Accounts which are not subject to a valid and continuing first
priority Lien in favor of the Administrative Agent, for the benefit of the
Lender Group, pursuant to the Security Documents as to which all action
necessary or desirable to perfect such security interest shall have been taken,
and to which the Borrower Party has good and marketable title, free and clear of
any Liens (other than Liens in favor of the Administrative Agent, for the
benefit of the Lender Group, and Permitted Liens);





-18-



 

 

(w)       Accounts which are owed by an Account Debtor to the extent that such
Account, together with all other Accounts owing by the same Account Debtor and
its Affiliates, exceed twenty-five percent (25%) of all Eligible Accounts;

(x)        Accounts which represent rebates, refunds or other similar
transactions, but only to the extent of the amount of such rebate, refund or
similar transaction;

(y)        Accounts as to which a security agreement, financing statement,
equivalent security or Lien instrument or continuation statement is on file or
of record in any public office, except any such as may have been filed in favor
of the Administrative Agent, for the benefit of the Lender Group, pursuant to
the Security Documents, any such evidencing or relating to a Permitted Lien, and
any such with respect to a Lien granted by an Account Debtor in favor of a
Borrower Party; or

(z)        Accounts which constitute Eligible Credit Card Receivables.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender; (c)
an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) with respect to any proposed assignee of the Revolving Loan
Commitment, the Issuing Banks, and (iii) unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction or (y) a Default exists, the Administrative Borrower,
such approvals of the Administrative Agent, the Issuing Banks and the
Administrative Borrower not to be unreasonably withheld or delayed; provided,
 however, that if the consent of the Administrative Borrower to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
Section 11.5(b)), the Administrative Borrower shall be deemed to have given its
consent five (5) Business Days after the date notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Administrative Borrower prior to such fifth (5th)
Business Day.  None of the Borrowers, any of their Subsidiaries, any of their
Affiliates, or any Defaulting Lender, shall be an Eligible Assignee.

“Eligible Canadian Inventory” shall mean, at any particular date, Inventory that
otherwise satisfies the eligibility requirements of Eligible Domestic Inventory
except that it is located in Canada (excluding the Province of Quebec).

“Eligible Credit Card Receivables”  shall mean, at any particular date, each
Credit Card Receivable that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Credit Card Receivable (i) has been earned by performance, represents the bona
fide amounts due to a Borrower  Party from a Credit Card Issuer or from a Credit
Card Processor, and was originated in the ordinary course of business of such
Borrower Party, and (ii) is not ineligible for inclusion in the calculation of
the Borrowing Base pursuant to any of clauses (a) through (l) below.  Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, an
Account shall indicate no Person other than a Borrower Party as payee or
remittance party.  In determining the amount to be so included, the face amount
of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending,





-19-



 

 

promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower Party may be obligated to
rebate to a customer, a Credit Card Issuer or a Credit Card Processor pursuant
to the terms of any agreement or understanding) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by the
applicable Borrower Party to reduce the amount of such Credit Card
Receivable.  Any Credit Card Receivables meeting the foregoing criteria shall be
deemed Eligible Credit Card Receivables but only as long as such Credit Card
Receivable is not included within any of the following categories, in which case
such Credit Card Receivable shall not constitute an Eligible Credit Card
Receivable:

(a)        Credit Card Receivables which do not constitute an “Account” (as
defined in the UCC);

(b)        Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale of goods or services giving rise to such
Credit Card Receivables;

(c)        Credit Card Receivables with respect to which a Borrower Party does
not have good, and valid title, free and clear of any Lien (other than Liens
granted to the Administrative Agent and other Permitted Liens);

(d)        Credit Card Receivables that are not subject to a first priority
security interest in favor of the Administrative Agent (other than Permitted
Liens having priority over the Lien of the Administrative Agent under Applicable
Law) (it being the intent that chargebacks in the ordinary course by such Credit
Card Processors and Credit Card Issuers shall not be deemed violative of this
clause);

(e)        Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (but only to the extent of such claim, counterclaim, offset or
chargeback);

(f)        Credit Card Receivables as to which the Credit Card Processor has the
right under certain circumstances to require a Borrower Party to repurchase the
Accounts from such Credit Card Processor;

(g)        Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor of the applicable credit card which is the subject of any bankruptcy
or Insolvency Proceedings;

(h)        Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer with respect thereto;

(i)         Credit Card Receivables which do not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents relating to Credit Card Receivables;

(j)         Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the





-20-



 

 

Administrative Agent and, to the extent necessary or appropriate, endorsed to
the Administrative Agent;

(k)        Credit Card Receivables arising from the use of a private label
credit card (i.e., any Credit Card Receivable where a Borrower Party or an
Affiliate of a Borrower Party is the Credit Card Issuer); or

(l)         Credit Card Receivables arising from the use of a “co-branded”
credit card which are deemed ineligible for inclusion in the Borrowing Base by
the Administrative Agent in the exercise of its Permitted Discretion.

“Eligible Domestic Inventory” shall mean, as of any particular date, the portion
of the Inventory of each Borrower Party that the Administrative Agent, in the
exercise of its Permitted Discretion, determines to be Eligible Domestic
Inventory; provided,  however, that without limiting the right of the
Administrative Agent to establish other criteria of ineligibility, Eligible
Domestic Inventory shall not include any of the following Inventory:

(a)        Inventory that is not owned solely by a Borrower Party;

(b)        Inventory that does not conform to all of the warranties and
representations regarding the same which are set forth in this Agreement or any
of the other Loan Documents;

(c)        Inventory that is not located at a Permitted Location in the US;

(d)        Inventory that is subject to any asserted claim of reclamation, Lien,
adverse claim, interest or right (other than Liens in favor of the
Administrative Agent, Permitted Liens (so long as such Permitted Liens are
subordinated to the Liens in favor of the Administrative Agent and do not secure
Indebtedness for borrowed money), and claims, interests, rights or other
encumbrances arising from a licensing, patent, royalty, trademark, trade name or
copyright agreement with a third party so long as, if requested by the
Administrative Agent in its Permitted Discretion, any such Inventory is subject
to a Licensor Consent) of any other Person, but solely to the extent of the
amount of such Lien, claim, interest or right;

(e)        Inventory that has been consigned for sale to or by any Person;

(f)        Inventory that is not in good condition or does not meet all
standards imposed by any Person having regulatory authority over such goods or
their use and/or sale, or Inventory that is not currently saleable in the normal
course of a Borrower Party’s business;

(g)        Inventory that consists of work-in-process;

(h)        Inventory scheduled for return to vendors, Inventory which is
obsolete or slow-moving (for purposes of this subsection, what constitutes
“obsolete or slow-moving” Inventory shall be determined by the Administrative
Agent in its Permitted Discretion), display items, packaging materials, labels
or name plates or similar supplies;





-21-



 

 

(i)         Inventory that is not personal property in which a Borrower Party
has granted a valid and continuing first priority Lien in favor of the
Administrative Agent, for the benefit of the Lender Group, pursuant to the
Security Documents, or as to which all action necessary to perfect such security
interest has not been taken;

(j)         Inventory that is covered, in whole or in part, by any security
agreement, financing statement, equivalent security or Lien instrument or
continuation statement which is on file or of record in any public office,
except (i) such as may have been filed in favor of the Administrative Agent, for
the benefit of the Lender Group, pursuant to the Security Documents or (ii) such
as may have been filed with respect to Permitted Liens;

(k)        Inventory which constitutes In-Transit Inventory or Eligible L/C
Inventory;

(l)         Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party requiring the
payment of royalties or fees or requiring the consent of the licensor for a sale
thereof by the Administrative Agent and is not subject to a Licensor Consent
that has been requested by the Administrative Agent in its Permitted Discretion;
and

(m)       Inventory that is acquired from a Sanctioned Person.

“Eligible Inventory” shall mean, collectively, Eligible Domestic Inventory,
Eligible Canadian Inventory, Eligible In-Transit Inventory and Eligible L/C
Inventory.

“Eligible In-Transit Inventory” means (a) Eligible Permitted Location In-Transit
Inventory in an aggregate amount not to exceed $15,000,000 and (b) all other
finished goods which constitute In-Transit Inventory (without duplication of any
Eligible Permitted Location In-Transit Inventory, Eligible L/C Inventory,
Eligible Canadian Inventory or Eligible Domestic Inventory) owned by any
Borrower Party, which such Inventory is in transit to a Borrower Party’s
location in the US or Canada (excluding the Province of Quebec) or to a customer
of a Borrower Party that will take delivery of such Inventory at the port of
destination located in the US or Canada (excluding the Province of Quebec) and
as to which such In-Transit Inventory: (i) shall be the subject of a bill of
lading or a cargo receipt that (A)(x) in the case of a negotiable bill of lading
or negotiable cargo receipt, is consigned to the Administrative Agent or an
Issuing Bank (either directly or by means of endorsement) or (y) in the case of
a non-negotiable bill of lading or non-negotiable cargo receipt, is consigned to
the Administrative Agent or an Issuing Bank (either directly or by means of
endorsements) or to a Borrower Party if such bill of lading or cargo receipt
shall state “[Name of applicable Borrower Party], subject to the security
interest of SunTrust Bank, as agent, Mail Code GA-ATL-1981, 3333 Peachtree Road,
4th Floor-East Tower, Atlanta, Georgia 30326, Attention:  Asset Manager – Oxford
Industries, Inc.” thereon and (B) was issued by the carrier respecting the
subject In-Transit Inventory, (ii) is insured in accordance with Section 6.5,
(iii) with respect to In-Transit Inventory that is subject to a non-negotiable
bill of lading or non-negotiable cargo receipt, such In-Transit Inventory shall
be in the physical possession of an Approved Freight Handler and (iv) would not
be deemed ineligible for inclusion in the Borrowing Base under clauses (a), (b),
(d) (other than in respect of any possessory Lien of the related common carrier
or any Lien in favor of a related Approved Freight





-22-



 

 

Handler), (e), (f), (g), (h), (i), (j), (l) or (m) of the definition of Eligible
Domestic Inventory, treating such eligibility criteria as applicable to such
In-Transit Inventory.  Upon the request of the Administrative Agent, the
Borrower Parties shall promptly deliver to the Administrative Agent copies of
all such bills of lading or cargo receipts

“Eligible L/C Inventory” shall mean an amount equal to the aggregate face amount
of all Documentary Letters of Credit (other than Letters of Credit covering
Eligible In-Transit Inventory, Eligible Canadian Inventory or Eligible Domestic
Inventory) issued and outstanding on behalf of a Borrower Party in connection
with the purchase of goods that would constitute Eligible Domestic Inventory,
Eligible Canadian  Inventory or Eligible In-Transit Inventory upon delivery to
the applicable Borrower Party, or would result in Eligible Accounts upon sale,
(and to the extent such goods underlying any such Documentary Letters of Credit
are in the possession of a Freight Handler, such Freight Handler is an Approved
Freight Handler) excluding the portion of the face amount of any Documentary
Letter of Credit relating to goods that are or are to become Inventory which are
scheduled to be shipped by the seller or manufacturer more than sixty (60) days
after such date of determination.

“Eligible Life Insurance Policies” shall mean, at any particular date, all Life
Insurance Policies owned by the Borrowers that the Administrative Agent, in the
exercise of its Permitted Discretion, determines to be Eligible Life Insurance
Policies; provided,  however, that, without limiting the right of the
Administrative Agent to establish other criteria of ineligibility, Eligible Life
Insurance Policies shall not include any Life Insurance Policy:

(a)        which is not in full force and effect with all premiums due having
been paid in full;

(b)        which is not owned by a Borrower;

(c)        the sole beneficiary of which is not a Borrower;

(d)        which is not in a form approved by the Administrative Agent;

(e)        which has not been collaterally assigned by the applicable Borrower
to the Administrative Agent to secure repayment of the Obligations pursuant to a
Life Insurance Assignment in form and substance reasonably satisfactory to the
Administrative Agent, and which has been executed by a Borrower and the issuing
life insurance company (or for which evidence of recordation with the issuing
life insurance company and such other assurances as may be reasonably requested
by the Administrative Agent has been provided in form and substance satisfactory
to the Administrative Agent);

(f)        which is subject to a currently effective assignment by any Borrower
to any Person (other than the Administrative Agent);

(g)        the existence and cash surrender value of which have not been
certified in the most recent Borrowing Base Certificate;

(h)        which has any policy loans or advances outstanding against such Life
Insurance Policy;





-23-



 

 

(i)         which has been revoked or challenged by the issuing life insurance
company; or

(j)         which is not a whole life insurance policy issued by an insurance
company that is rated “A” or better by AM Best & Co.

Any Life Insurance Policy that is not an Eligible Life Insurance Policy shall
nevertheless be part of the Collateral.  For avoidance of doubt, any Life
Insurance Policy determined ineligible under more than one clause above shall be
calculated without duplication.

“Eligible Permitted Location In-Transit Inventory” shall mean Inventory of a
Borrower Party that (a) is currently in transit (whether by vessel, air or land)
from (i) a Permitted Location of a Borrower Party in the United States or Canada
to (ii) a Permitted Location of a Borrower Party in the United States or Canada,
so long as such Inventory remains in a jurisdiction where all necessary actions
have been taken to perfect the Administrative Agent’s Lien on such Inventory
(including all PPSA filings), as reasonably determined by the Administrative
Agent and (b) would not be deemed ineligible for inclusion in the Borrowing Base
under clauses (a), (b), (d) (other than in respect of any possessory Lien of the
related common carrier or any Lien in favor of a related Approved Freight
Handler), (e), (f), (g), (h), (i), (j), (l) or (m) of the definition of Eligible
Domestic Inventory.

“Eligible Trademarks” shall mean, at any particular date, (a) all United States
registered trademarks and trademark applications owned by TBG (and all United
States registered copyrights related thereto and used in connection therewith)
and all United States registered trademarks and trademark applications owned by
Sugartown (and all United States registered copyrights related thereto and used
in connection therewith), (b) at the option of the Borrowers, any other United
States registered trademarks or trademark applications owned by any Borrower
Party and (c) at the option of the Borrowers, any trademarks or trademark
applications owned by any Borrower Party and registered in the Canadian
Intellectual Property Office, in each case, that satisfies the following
criteria at the time of determination: (i) the Administrative Agent shall have
been granted a first priority lien on such trademarks, trademark applications
and copyrights and (ii) the Administrative Agent shall have received appraisals
of such trademarks, trademark applications and copyrights in form and substance
reasonably satisfactory to the Administrative Agent completed within one month
prior to, on, or after the Agreement Date by an appraiser selected by the
Administrative Agent and such annual appraisals, if any, of such trademarks,
trademark applications and copyrights as are required pursuant to Section 6.7.

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health, as now or may at any time during the term of this
Agreement be in effect.

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or





-24-



 

 

designation, and all warrants, options, purchase rights, conversion or exchange
rights, voting rights, calls or claims of any character with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.

“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) a Reportable Event; (b) the withdrawal of any Borrower Party or
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) the complete or partial
withdrawal of any Borrower Party or any ERISA Affiliate from any Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a Title IV Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution of proceedings to terminate a Title IV Plan
or Multiemployer Plan by the PBGC; (f) the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or 4245 of ERISA, or a reasonably credible
written notification of such reorganization or insolvency sent pursuant to
Section 4242 or 4245 of ERISA; (g) the failure by any Borrower Party or ERISA
Affiliate to make when due required contributions to a Multiemployer Plan or
Title IV Plan unless such failure is cured within thirty (30) days; (h) any
other event or condition that would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (i) the
revocation of a Plan’s tax-qualified status under Code Section 401(a); (j) the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; (k) a Title IV Plan is in “at risk status” within the meaning of Code
Section 430(i); or (l) a Multiemployer Plan is in “endangered status” or
“critical status” within the meaning of Code Section 432(b).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” shall mean an Advance which the Administrative Borrower
requests to be made as a Eurodollar Advance or which is continued as or
converted to a Eurodollar Advance, in accordance with the provisions of Section
2.2(c).

“Eurodollar Advance Period” shall mean, for each Eurodollar Advance, each one
(1), two (2), three (3), or six (6) month period (or, if acceptable to the
Administrative Agent, with respect to each Eurodollar Advance made on the
Agreement Date, a period shorter than one (1) month), as selected by the
Administrative Borrower pursuant to Section 2.2(c), during which the applicable
Eurodollar Rate (but not the Applicable Margin) shall remain
unchanged.  Notwithstanding the foregoing, however: (a) any applicable
Eurodollar Advance Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which





-25-



 

 

case such Eurodollar Advance Period shall end on the next preceding Business
Day; (b) any applicable Eurodollar Advance Period which begins on a day for
which there is no numerically corresponding day in the calendar month during
which such Eurodollar Advance Period is to end shall (subject to clause (a)
above) end on the last day of such calendar month; and (c) no Eurodollar Advance
Period shall extend beyond the Maturity Date or such earlier date as would
interfere with the repayment obligations of the Borrowers under Section 2.6.

“Eurodollar Rate” shall mean, with respect to each Eurodollar Advance Period for
a Eurodollar Loan, (i) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on
any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Eurodollar Advance Period, with a maturity comparable to such
Eurodollar Advance Period, divided by (ii) a percentage equal to 100% minus the
then stated maximum rate of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) expressed as a decimal (rounded upward to the next 1/100th of 1%)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided that if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in  Dollars in an amount equal to the amount
of such Eurodollar Advances are offered by major banks in the London interbank
market to the Administrative Agent at approximately 11:00 a.m. (London time),
two (2) Business Days prior to the first day of such Eurodollar Advance
Period.  For purposes of this Agreement, the Eurodollar Rate will not be less
than zero percent (0%).

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

“Excess Availability” shall mean, as of any date of determination, the amount
(if any) by which (a) the lesser of (i) the Revolving Loan Commitment, and (ii)
the Borrowing Base as most recently reported by the Borrower Parties on or prior
to such date of determination, exceeds (b) the Aggregate Revolving Credit
Obligations on such date of determination.

“Excluded Deposit Accounts” shall mean, collectively, (i) each disbursement
account that has a balance no greater than the amount necessary to cover
outstanding checks drawn on such account, (ii) petty cash deposit accounts for
retail stores that have a balance (determined on an average basis for all retail
stores as of any date of determination) no greater than $5,000 per retail store,
(iii) any employee benefit trust account, so long as the balance therein does
not exceed as of any date of determination the Administrative Borrower’s
estimate of employee benefit claims to be paid in the remaining portion of such
fiscal year (or, with respect to any date of determination in the last fiscal
month of any fiscal year, the Administrative Borrower’s estimate of employee
benefit claims to be paid in the remaining portion of such fiscal year and
during the next succeeding fiscal year) from such date of determination
(provided, that at any time that a Default exists, Borrower Parties shall not
deposit additional funds into such account except to the





-26-



 

 

extent necessary to pay accrued and unpaid employee benefit claims that are then
due and payable) and (iv) other deposit accounts with balances not to exceed
$5,000,000 in the aggregate.

“Excluded Subsidiary” shall mean any Subsidiary of a Borrower Party (but for the
exclusion of “Excluded Subsidiaries” in the proviso of the definition of
Subsidiary) that (i) is not a Wholly Owned Subsidiary of a Borrower Party, (ii)
is (or whose parent is) prohibited from executing a Guaranty Supplement,
granting a Lien in favor of the Administrative Agent as required under Section
6.17 or having its Equity Interest pledged to secure the Obligations by
applicable law, rule, regulation or contract (so long as any such contractual
restriction was not entered into in contemplation hereof) or which would require
any consent, approval, license or authorization of, or prior notice to, a
Governmental Authority which has not been obtained, (iii) is a Dormant
Subsidiary or (iv) the Administrative Agent and the Administrative Borrower
agree that the cost (including any tax cost), burden, difficulty or consequence
of providing a Guarantee is excessive in relation to the value afforded thereby.
As of the First Amendment Effective Date, the only Excluded Subsidiary is Oxford
Industries Foundation, Inc.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Lender
Hedge Obligation if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Lender Hedge Obligation (or any Guaranty thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the Guaranty of such Guarantor or the
grant of such security interest becomes effective with respect to such Lender
Hedge Obligation.  If a Lender Hedge Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Lender Hedge Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Administrative Borrower under Section 11.16) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 12.5, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 12.5(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.





-27-



 

 

“Existing Credit Agreement” has the meaning ascribed to such term in the
recitals to this Agreement.

“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
L-1.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any applicable
intergovernmental agreements with respect thereto.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent. For
purposes of this Agreement the Federal Funds Rate shall not be less than zero
percent (0%).

“Fee Letter” shall mean that certain fee letter dated as of June 26, 2019, by
and among SunTrust Bank, SunTrust Robinson Humphrey, Inc., and the Parent.

“FILO Tranche” shall have the meaning specified in Section 2.17(c).

“Financial Covenant” shall mean the financial covenant applicable to the
Borrower Parties from time to time pursuant to Section 8.8.

“First Amendment Effective Date” shall mean July 31, 2019.

“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrowers and
their Subsidiaries on a consolidated basis for any period, calculated on a Pro
Forma Basis during such period, the ratio of (a) the greater of (i) (x) EBITDAR
for such period minus (y) the sum of (A) Capital Expenditures made during such
period and not financed with the proceeds of Funded Debt (other than the
proceeds of a Loan) and (B) cash income taxes paid during such period (provided
that, at the option of the Borrowers, cash income taxes payable on account of
any gain from the sale or other disposition of any asset may be deemed to have
been paid in the period during which such sale or other disposition occurred,
and any cash income taxes paid on account of any gain from such sale or other
disposition shall be included in this clause (B) when paid to the extent in
excess of the amount of taxes that were included in the period during which such
sale or other disposition occurred), or (ii) zero, to (b) Fixed Charges.

“Fixed Charges” shall mean, for Borrowers and their Subsidiaries for any period,
the sum (without duplication) of (a) Interest Expense for such period, (b) Rent
Expense for such period, (c) scheduled principal payments made on Total Funded
Debt during such period (which, for purposes of clarification, exclude
prepayments under the Revolving Loans), (d) Restricted Payments (other than (1)
Dividends paid in kind, (2) Restricted Payments paid during fiscal year





-28-



 

 

2013 permitted pursuant to Section 8.4(c) in an aggregate amount not to exceed
$15,000,000, and (3) Restricted Payments paid during any fiscal year, commencing
with fiscal year 2016, and continuing thereafter, permitted pursuant to Section
8.4(c) in an aggregate amount not to exceed $10,000,000 per fiscal year) to
holders of Equity Interests paid by Parent during such period and (e) any cash
payments for earn-outs or contingent consideration arising from acquisitions
permitted pursuant to Section 8.7(d) to the extent such payments exceed amounts
deducted with respect to such earn-outs or contingent consideration in
determining Net Income or EBITDAR for the current and all prior periods.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and  the Flood Disaster Protection Act of 1973), as now or
hereafter in effect or any successor statute thereto,  (ii) the  Flood Insurance
Reform Act of 2004, as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert–Waters Flood Insurance Reform Act of 2012, as now
or hereafter in effect or any successor statute thereto, in each case, together
with all statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing  or interpreting any of the foregoing, as amended or
modified from time to time.

“Foreign IP Transfer” shall mean the sale, disposition or other transfer by one
or more of the Borrower Parties of any foreign patents, trademarks, service
marks or copyrights and any licenses and other rights related thereto, including
without limitation the right to sue for past, present and future infringement
thereof and the goodwill associated with any trademarks and service marks, and
so long as (a) such sale, disposition or other transfer is for fair market value
(provided that a capital contribution to a Wholly-Owned Subsidiary of a Borrower
Party shall be deemed to be for fair market value), (b) such sale, disposition
or other transfer is made to a Foreign Subsidiary that is a Wholly Owned
Subsidiary of a Borrower Party, and such Wholly-Owned Subsidiary is directly
owned by a Borrower Party and the Equity Interests of such Foreign Subsidiary
have been pledged to the Administrative Agent in accordance with Section 6.17
unless such direct ownership or pledge is prohibited by Applicable Law, would
impose material taxes that otherwise would not be payable, materially increase
taxes, or otherwise thwart or materially impair a tax objective or benefit
expected to be obtained or available as a result of such sale, disposition or
other transfer, (c) no Default or Event of Default shall have occurred and be
continuing or result therefrom and (d) a senior officer of Parent shall have
delivered a certificate to the Administrative Agent certifying that any such
sale, disposition or other transfer satisfies the conditions of clauses (a), (b)
and (c) above. For the avoidance of doubt, any trademark registered at the
Canadian Intellectual Property Office sold, disposed of or transferred shall not
be an Eligible Trademark.

“Foreign Issuer” shall mean any foreign bank engaged by an Issuing Bank to issue
Documentary Letters of Credit on behalf of such Issuing Bank so long as (a) such
foreign bank has agreed to hold any and all documents, instruments or other
Collateral in its possession in connection with the issuance of any Documentary
Letter of Credit as bailee on behalf of the Administrative Agent to perfect the
Administrative Agent’s security interest in such documents, instruments or other
Collateral and (b) the agreement between such Issuing Bank and the Foreign
Issuer is satisfactory to the Administrative Agent in its reasonable discretion.





-29-



 

 

“Foreign Lender” shall mean (a) if any Borrower is a US Person, a Lender that is
not a US Person, and (b) if any Borrower is not a US Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

“Foreign Subsidiary” shall mean any Subsidiary of a Borrower Party that does not
constitute a Domestic Subsidiary.

“Freight Handler” shall mean any freight forwarder, customs broker, customs
agent, shipper, shipping company or similar Person utilized by a Borrower Party
from time to time in connection with the importation or transportation of
Inventory.

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“Funded Debt” of any Person shall mean, without duplication, (i) obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or for services
(other than (1) trade payables incurred in the ordinary course of business on
terms customary in the trade and (2) earn-outs, contingent consideration and
other deferred purchase price obligations arising from acquisitions permitted by
Section 8.7(d)), (iv) obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such person,
(v) Capitalized Lease Obligations of such Person, (vi) obligations, contingent
or otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) guaranties by such Person of the type of
indebtedness described in clauses (i) through (vi) above, (viii) all
indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Equity Interest of such Person, (x)
off-balance sheet liability retained in connection with asset securitization
programs, synthetic leases, sale and leaseback transactions or other similar
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries and (xi) obligations under any Hedge Agreement.

“Funding Borrower Party” shall have the meaning specified in Section 13.5(b).

“Funding Losses” shall mean expenses incurred by any Lender or any Participant
of such Lender permitted hereunder in connection with the re-employment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, and any lost profit
of such Lender or any Participant of such Lender over the remainder of the
Eurodollar Advance Period for such prepaid Advance.  For purposes of calculating
amounts payable to a Lender hereunder with respect to Funding Losses, each
Lender shall be deemed to have actually funded its relevant Eurodollar Advance
through the purchase of a deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Eurodollar Advance and having a maturity and
repricing characteristics comparable to the relevant Eurodollar Advance Period;
provided,  however, that each Lender may





-30-



 

 

fund each of its Eurodollar Advances in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable hereunder.

“GAAP” shall mean generally accepted accounting principles and practices in the
United States set forth from time to time in the opinions and pronouncements of
the Financial Accounting Standards Board and the American Institute of Certified
Public Accountants (or agencies with similar functions of comparable stature and
authority within the United States accounting profession including, without
limitation, the SEC); provided,  however, that all calculations relative to
liabilities shall be made without giving effect to ASC 825-10 or any similar
principal or practice with respect to fair value accounting of liabilities.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity to the extent exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government (including any supra-national bodies such as the European
Union or the European Central Bank) and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including,
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

“Guarantors” shall mean, collectively, the Subsidiary Guarantors and any other
Person that has executed a Guaranty Supplement or other document guaranteeing
the Obligations; and “Guarantor” shall mean any one of the foregoing Guarantors.

“Guaranty” or “guaranteed,” as applied to an obligation, whether contingent or
otherwise (each a “primary obligation”), shall mean and include (a) any
guaranty, direct or indirect, in any manner, of any part or all of such primary
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of any part or all of
such primary obligation, including, without limiting the foregoing, any
reimbursement obligations as to amounts drawn down by beneficiaries of
outstanding letters of credit, and any obligation of any Person, whether or not
contingent, (i) to purchase any such primary obligation or any property or asset
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of such primary obligation or (B) to
maintain working capital, equity capital or the net worth, cash flow, solvency
or other balance sheet or income statement condition of any other Person, (iii)
to purchase property, assets, securities or services primarily for the purpose
of assuring the owner or holder of any primary obligation of the ability of the
primary obligor with respect to such primary obligation to make payment thereof
or (iv) otherwise to assure or hold harmless the owner or holder of such primary
obligation against loss in respect thereof.  All references in this Agreement to
“this Guaranty” shall be to the Guaranty provided for pursuant to the terms of
Article 3.

“Guaranty Supplement” shall have the meaning specified in Section 6.17.

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any





-31-



 

 

fraction thereof), and friable asbestos containing materials defined or
regulated as such in or under any Environmental Law.

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations, including, without limitation, any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

“Incremental Facility Yield Adjustment” shall mean an increase in the all-in
pricing charged on the Loans applicable under the following conditions: if the
all-in pricing being charged on the Commitment Increase is greater than the
all-in pricing being charged on the Loans by more than fifty (50) basis points
per annum, then the all-in pricing on the Loans shall be increased (whether by
the payment of fees or increase of the Applicable Margin, at the option of the
Borrowers) such that the all-in pricing charged on the Loans shall be fifty (50)
basis points per annum below the all-in pricing for the Commitment Increase;
provided, that the Applicable Margin with respect to all Loans, including the
Commitment Increase, shall be the same for all Lenders.  As used herein, “all-in
pricing” shall refer to the interest rates and upfront fees, equated to an
increase in interest rates (based on an assumed 4-year average life to
maturity), payable by the Borrowers on account of the Loans or Commitment
Increase, as applicable, in a manner determined by the Administrative Agent.

“Indemnified Person” shall mean each member of the Lender Group, each Affiliate
thereof and each of their respective employees, partners, representatives,
officers, agents, legal counsel, advisors, consultants and directors.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state,
federal or non-US bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

“Interest Expense” shall mean, for Borrowers and their Subsidiaries for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(i) total interest expense including, without limitation, the interest component
in respect of Capitalized Lease Obligations for such period (whether or not
actually paid during such period) plus (ii) the net amount payable (or minus the
net amount receivable) under Hedge Agreements with respect to interest rates
during such period (whether or not actually paid or received during such
period).





-32-



 

 

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Rate, as
applicable.

“In-Transit Inventory” shall mean Inventory of a Borrower Party that is
currently in transit (whether by vessel, air or land) from (i) a location
outside the United States or Canada to a location in the United States or Canada
(other than the Province of Quebec) or (ii) a location in the United States or
Canada to another location in the United States or Canada (other than the
Province of Quebec).

“In-Transit Inventory Limit” shall mean (i) during Parent’s fiscal months of
December, January and February, $65,000,000 and (ii) at all other times,
$55,000,000.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC, of
each Borrower Party, whether now existing or hereafter acquired, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of a Borrower Party for sale or
lease or are furnished or are to be furnished (but only when so furnished) under
a contract of service, goods that are leased by a Borrower Party as lessor, or
that constitute raw materials, samples, work-in-process, finished goods,
returned goods, promotional materials or materials or supplies of any kind,
nature or description used or consumed or to be used or consumed in such
Borrower Party’s business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies and embedded
software.

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person.

“Issuing Bank Joinder Agreement” shall have the meaning specified in Section
2.15(i).

“Issuing Banks” shall mean (a) SunTrust Bank, (b) Bank of America, N.A., and (c)
any other Person (consented to by the Administrative Agent and the
Administrative Borrower) who hereafter may be designated as an Issuing Bank
pursuant to an Assignment and Acceptance or pursuant to an Issuing Bank Joinder
Agreement; provided,  however, under no circumstances shall there be more than
four (4) Issuing Banks at any one time.

“Lender Commodity Hedge Agreement” shall mean any and all Commodity Hedge
Agreements now existing or hereafter entered into between or among any Borrower
Party, on the one hand, and any Person that is a Lender (or an Affiliate of a
Lender) at the time such Commodity Hedge Agreement was entered into, on the
other hand.

“Lender Group” shall mean, collectively, the Administrative Agent, the Issuing
Banks and the Lenders.  In addition, if any Person ceases to be a Lender, then
for any Lender Hedge Agreement entered into by any Borrower Party with such
Person while it was a Lender, such Person shall be a deemed to be a member of
the Lender Group for purposes of determining the secured parties under any
Security Documents.





-33-



 

 

“Lender Hedge Agreement” shall mean any and all Hedge Agreements now existing or
hereafter entered into between or among any Borrower Party, on the one hand, and
any Person that is a Lender (or an Affiliate of a Lender) at the time such Hedge
Agreement was entered into, on the other hand.

“Lender Hedge Obligations” shall mean any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of any Borrower Party or any of their respective Subsidiaries arising
under, owing pursuant to, or existing in respect of Lender Hedge Agreements.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.

“Letter of Credit Commitment” shall mean, with respect to any Issuing Bank, the
obligation of such Issuing Bank to issue, or arrange for the issuance of,
Letters of Credit pursuant to the terms of this Agreement in an aggregate face
amount from time to time not to exceed the amount set forth on Schedule 1(a) or
any applicable Assignment and Acceptance; provided,  however, the aggregate face
amount of all outstanding Standby Letters of Credit shall not at any time exceed
$40,000,000.

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
stated amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to its terms) of the then outstanding Letters of Credit,
plus (b) an amount equal to one hundred percent (100%) of the aggregate drawn,
but unreimbursed drawings of any Letters of Credit (excluding, for the avoidance
of doubt, such drawings that have been reimbursed with Advances made pursuant to
Section 2.15(e)).

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent for the benefit of any Issuing Bank, the proceeds of which
shall be applied as provided in Section 9.2(d).

“Letters of Credit” shall mean (a) either Standby Letters of Credit or
Documentary Letters of Credit issued by Issuing Banks or arranged by an Issuing
Bank for the account of any Borrower Party from time to time in accordance with
Section 2.15 and (b) the Existing Letters of Credit.

“Leverage Ratio” shall mean, with respect to Parent and its Subsidiaries on a
consolidated basis, the ratio determined on a Pro Forma Basis for the period of
four fiscal quarters most recently ended of (a) Funded Debt (excluding Funded
Debt of the type described in subsection (xi) of the definition of Funded Debt),
as of the last day of such period, to (b) EBITDA for such period.

“License Agreement” shall mean any license agreement or other agreement between
a Borrower Party and a Person duly holding rights in a trademark, trade name or
service mark





-34-



 

 

pursuant to which such Borrower Party is granted a license to use such
trademark, trade name or service mark on Inventory of such Borrower Party.

“Licensor Consent Agreement” shall mean an agreement among the applicable
Borrower Party, the Administrative Agent and the applicable licensor in form and
substance reasonably acceptable to the Administrative Agent pursuant to which,
among other things, the licensor acknowledges the Lien of the Administrative
Agent in the Inventory that is subject to the applicable License Agreement and
agrees to permit the Administrative Agent to sell the Inventory that is subject
to the License Agreement upon and during the continuance of an Event of Default.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
assignment for security purposes, charge, security interest, title retention
agreement, levy, execution, seizure, attachment, garnishment, any documents,
notice, instruments or other filings under the Federal Assignment of Claims Act
of 1940, or other encumbrance of any kind in respect of such property, whether
or not choate, vested, or perfected.

“Lien Acknowledgement Agreement” shall mean an agreement between a Freight
Handler and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, pursuant to which, among other things, the Freight Handler
(a) acknowledges the Lien of the Administrative Agent in the Collateral in the
possession of the Freight Handler and any documents evidencing same, (b) agrees
to hold any documents of title evidencing the Collateral as Administrative
Agent’s agent and bailee for purposes of perfecting the Administrative Agent’s
Lien on such Collateral and (c) if so instructed by the Administrative Agent,
agrees to return to the Administrative Agent or otherwise deliver at its
direction, all of the Collateral in its custody, control or possession.

“Life Insurance Assignments” shall mean, collectively, any assignment,
collateral assignment, agreement, instrument, and/or document reasonably
acceptable to the Administrative Agent pursuant to which the Administrative
Agent has been granted a Lien on the rights of a Borrower under any Life
Insurance Policy.

“Life Insurance Policies” shall mean, collectively, each life insurance policy
that the Borrowers have elected to subject to a Life Insurance Assignment and
that is listed on Schedule 1(d) (as the such Schedule 1(d) may be updated from
time to time by the Borrowers with the consent of the Administrative Agent),
together with any replacements or substitutions therefor; provided,  however,
that any life insurance policy that has been released pursuant to Section 10.15
shall not constitute a Life Insurance Policy hereunder; and provided,  further,
 however, for the avoidance of doubt, Trust Life Insurance Policies shall not
constitute “Life Insurance Policies” hereunder.

“Loan Account” shall have the meaning specified in Section 2.7(b).

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Security Documents, the Blocked Account Agreements, the Fee Letter, the Guaranty
Supplements, all reimbursement agreements relating to Letters of Credit issued
hereunder, all Lien Acknowledgement Agreements, all Collateral Access
Agreements, all Compliance Certificates,





-35-



 

 

all Requests for Advance, all Requests for Issuance of Letters of Credit, all
Notices of Conversion/Continuation, all Notices of Requested Commitment
Increase, all Borrowing Base Certificates, all documents executed in connection
with the Federal Assignment of Claims Act of 1940 (if any), and all other
documents, lockbox agreements, instruments, certificates, and agreements
executed or delivered by a Borrower Party in connection with or contemplated by
this Agreement, including, without limitation, any security agreements or
guaranty agreements from any Borrower’s Subsidiaries to the Lender Group, or any
of them; provided,  however, that, notwithstanding the foregoing, none of the
Bank Product Documents shall constitute Loan Documents.

“Loans” shall mean, collectively, the Revolving Loans, the Swing Loans and the
Agent Advances.

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized Revolving Loan Commitments plus Loans (other than Swing Loans
and Agent Advances) outstanding plus participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances outstanding on such date of
calculation exceeds fifty percent (50%) of the sum of the aggregate unutilized
Revolving Loan Commitment plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances outstanding of all of the Lenders as of such date of
calculation; provided, Defaulting Lenders and their portion of the Revolving
Loan Commitment, Loans and participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances shall be excluded for purposes of
determining “Majority Lenders” hereunder.

“Margin Stock” shall have the meaning specified in Section 5.1(r).

“Master Collection Account” means the master deposit account established or
maintained by a Borrower at SunTrust Bank (or other bank acceptable to
Administrative Agent), which deposit account shall be utilized solely for
purposes of aggregating all payments made by Borrowers’ Account Debtors and all
other Proceeds of Collateral and over which Administrative Agent shall have
control (as defined under the UCC).

“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which any Borrower Party or any Subsidiary of a Borrower Party is
or becomes a party and which are required to be filed with the SEC under Item
601(b)(4) or 601(b)(10) of Regulation S-K (other than those required to be filed
as a result of Item 601(b)(10)(ii)(A), 601(b)(10)(iii)(A) or 601(b)(10)(iii)(B)
of Regulation S-K).

“Material Funded Debt” shall mean Funded Debt having an outstanding principal
balance of $10,000,000 or more.

“Material Subsidiary” shall mean any Subsidiary of Parent (a) the net book value
of which is $2,000,000 or more or (b) the annual gross revenue of which is
$5,000,000 or more, in each case, as of the last day of the most recently ended
fiscal year for which annual financial statements of Parent and its Subsidiaries
have been delivered pursuant to Section 7.2.





-36-



 

 

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on: (a) the business,
operations, properties, condition (financial or otherwise), assets or income of
the Borrowers and their Subsidiaries, taken as a whole; (b) the ability of the
Borrowers and their Subsidiaries, taken as a whole, to perform any material
obligations under the Loan Documents, taken as a whole; or (c) (i) the validity,
binding effect or enforceability of the Loan Documents, taken as a whole, (ii)
the rights, remedies or benefits available to the Administrative Agent, the
Issuing Banks or any Lender under the Loan Documents, taken as a whole, or (iii)
the attachment, perfection or priority of any Lien of the Administrative Agent
under the Security Documents on a material portion of the Collateral.  In
determining whether any individual event, act, condition or occurrence of the
foregoing types would result in a Materially Adverse Effect, notwithstanding
that a particular event, act, condition or occurrence does not itself have such
effect, a Materially Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event, act, condition or occurrence and all other
events, acts, conditions or occurrences of the foregoing types which have
occurred would result in a Materially Adverse Effect.

“Maturity Date” shall mean July 31, 2024, or such earlier date as payment of the
Loans shall be due (whether by acceleration or otherwise).

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

“Monthly Borrowing Base Condition” shall mean any three (3) consecutive Business
Day period for which the Aggregate Revolving Credit Obligations exceed
$80,000,000; provided, that for (a) any three (3) consecutive Business Day
period that occurs entirely within one fiscal month, the Monthly Borrowing Base
Condition shall have occurred within such fiscal month and (b) any three (3)
consecutive Business Day period which begins in one fiscal month (“First Month”)
and extends into the following fiscal month, the Monthly Borrowing Base
Condition shall be deemed to have occurred within the First Month.

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate is
making, is obligated to make, has made or has been obligated to make at any time
within the past five (5) years, contributions on behalf of participants who are
or were employed by any of them.

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, waivers, licenses, certificates and exemptions from, and all
filings and registrations with, and all reports to, any Governmental Authority
whether federal, state, local, and all agencies thereof, which are required for
the transactions contemplated by the Loan Documents and the conduct of the
businesses and the ownership (or lease) of the properties and assets of the
Borrower Parties.

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Borrower Party or
any issuance by any Borrower Party





-37-



 

 

of any Equity Interests or the incurrence by any Borrower Party of any Funded
Debt (other than the Obligations), the aggregate amount of cash received for
such assets or Equity Interests, or as a result of such Funded Debt, net of
reasonable and customary transaction costs properly attributable to such
transaction and payable by such Borrower Party to a non-Affiliate in connection
with such sale, lease, transfer or other disposition of assets or the issuance
of any Equity Interests or the incurrence of any Funded Debt, including, without
limitation, sales commissions and underwriting discounts.

“Net Income” shall mean, for any period, the net income (or loss) of the
Borrowers and their Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets, (iii) any non-cash losses attributable to
write-downs of intangible assets, lease assets and other non-current assets,
(iv) any Equity Interest of any Borrower or any Subsidiary of any Borrower in
the unremitted earnings (or loss) of any Person that is not a Subsidiary, (v)
any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with any Borrower or any Subsidiary
on the date that such Person’s assets are acquired by such Borrower or such
Subsidiary and (vi) non-cash expenses in connection with stock compensation.

“New Lender” shall have the meaning specified in Section 2.17(a)(i).

“NOLV” shall mean, (a) as to any particular class of Eligible Inventory the
value determined by multiplying (i) the estimated percentage recoverable for
such class of Eligible Inventory in an orderly liquidation thereof net of all
liquidation costs and expenses, as determined based on the most recent appraisal
conducted by a qualified appraiser selected by the Administrative Agent, times
(ii) the Perpetual Inventory Cost of such asset, and (b) as to any Eligible
Trademarks, the estimated price, net of the costs of liquidation, such
trademarks could realize from a privately negotiated liquidation sale, given a
reasonable period of time to find purchasers, with the seller being compelled to
sell, and the buyers purchasing on an “as is, where is” basis, as of a specific
date, with the purchaser taking possession of the asset at their own risk and
expense, assuming the liquidation is properly advertised and professionally
managed and considering the ability to draw sufficient prospective buyers to
ensure competitive offers, as determined based on the most recent appraisal
conducted by a qualified appraiser selected by the Administrative Agent.  In
respect of the determination of the NOLV of Eligible In-Transit Inventory, the
“estimated percentage recoverable” shall take into account, among other things,
the respective amounts necessary to obtain the release of any possessory Lien of
any related common carrier and any Lien in favor of any related Approved Freight
Handler, as well as any costs of demurrage.

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Notice of Conversion/Continuation” shall mean any written (including email)
request made by the Administrative Borrower in a form acceptable to the
Administrative Agent from time to time.





-38-



 

 

“Notice of Requested Commitment Increase” shall mean a notice substantially in
the form of Exhibit K.

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including all Letter of
Credit Obligations and including any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued), or as a result of
making the Loans or issuing the Letters of Credit, (b) the obligation to pay an
amount equal to the amount of any and all damages which the Lender Group, or any
of them, may suffer by reason of a breach by any Borrower Party of any
obligation, covenant, or undertaking with respect to this Agreement or any other
Loan Document, and (c) any debts, liabilities and obligations as existing from
time to time of any Borrower Party to the Administrative Agent or any Lender (or
an Affiliate of the Administrative Agent or any Lender) arising from or in
connection with any Bank Products and, if SunTrust Bank or such Lender ceases to
be the Administrative Agent or a Lender, as applicable, any debts, liabilities
and obligations as existing from time to time of any Borrower Party to SunTrust
Bank or such Lender, as applicable (or an Affiliate of SunTrust Bank or such
Lender, as applicable) arising from or in connection with any Bank Products
entered into at a time when SunTrust Bank was the Administrative Agent or such
Lender was a Lender, or prior thereto, as applicable; provided,  however, that
with respect to any Guarantor, the Obligations shall not include any of such
Guarantor’s Excluded Swap Obligations.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury, or any successor agency.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.16).

“Overadvance” shall have the meaning specified in Section 2.1(d).

“Parent” shall mean Oxford Industries, Inc., a Georgia corporation.

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant” shall have the meaning specified in Section 11.5(d).





-39-



 

 

“Participant Register” shall have the meaning specified in Section 11.5(d).

“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time, including, without limitation, all Patent Security
Agreements, if any, entered into prior to the Agreement Date.

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Discretion” shall mean a determination made in the exercise of
reasonable commercial discretion in accordance with the Administrative Agent’s
customary or generally applicable credit policies.

“Permitted Liens” shall mean, as applied to any Person:

(a)        Any Lien in favor of the Administrative Agent or any other member of
the Lender Group given to secure the Obligations;

(b)        (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside on such Person’s books;

(c)        Liens of carriers, warehousemen, mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith, if such reserve or
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor;

(d)        Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits;

(e)        Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not interfere with the
ordinary conduct of the business of such Person;

(f)        (i) Purchase money security interests and Liens securing Capitalized
Lease Obligations provided that such Lien attaches only to the asset (which
asset shall not constitute Inventory) so purchased or leased by such Person and
secures only Funded Debt incurred by such Person in order to purchase or lease
such asset and (ii) Liens on assets that do not constitute Collateral, in each
case, only to the extent permitted by Section 8.1(d);





-40-



 

 

(g)        Deposits to secure the performance of bids, trade contracts, tenders,
sales, leases, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(h)        Liens on assets of the Borrower Parties and their Subsidiaries
existing as of the Agreement Date which are set forth on Schedule 1(b);

(i)         With respect to real property, Liens that are exceptions to the
commitments for title insurance issued in connection with any mortgage thereon;

(j)         Statutory Liens in favor of landlords with respect to Inventory at
leased premises in a state that provides for statutory Liens in favor of
landlords or Liens arising under leases entered into by a Borrower Party in the
ordinary course of business; and

(k)        Liens on real property and Intellectual Property (as defined in the
Security Agreement) and Liens on the Collateral which are subordinated to the
Liens on the Collateral in favor of the Administrative Agent, for the benefit of
the Lender Group, securing Funded Debt permitted under Section 8.1(c) in an
aggregate principal amount not to exceed $300,000,000 so long as (i) any such
Liens and the related Funded Debt are subject to an intercreditor agreement, to
the extent required by the Administrative Agent, which shall be on terms and
conditions reasonably acceptable to the Administrative Agent and the Majority
Lenders and (ii) if any such subordinated Lien is granted on the Collateral to
any other Person, then the Administrative Agent, for the benefit of the Lender
Group, shall have also been granted a subordinated Lien on any assets or
property of the Borrower Parties and their Subsidiaries securing such other
Funded Debt owing to such other Person to the extent that such assets or
property, but for the granting of such subordinated Lien, do not constitute
Collateral.

“Permitted Location” shall mean any location that is (i) real property owned by
a Borrower Party, (ii) leased premises where the fair market value of the
Inventory stored or located at such leased premises is $150,000 or less, (iii)
leased premises in regard to which the landlord thereof shall have executed and
delivered to the Administrative Agent a Collateral Access Agreement or with
respect to which the Administrative Agent has established a Rent Reserve, or
(iv) premises where a bailee, warehouseman or similar party is in possession of
such Inventory and shall have executed and delivered to the Administrative Agent
a Collateral Access Agreement; provided,  however, a Permitted Location shall
not include any location with the aggregate fair market value of all Inventory
at such location, together with all other Inventory located within a reasonable
proximity to such location, is less than $75,000.

“Perpetual Inventory Cost” shall mean the cost of such Inventory as maintained
by the Borrower Parties in their wholesale or retail perpetual inventory
systems, in each case consistent with the methodology used by the Borrower
Parties as of the most recent appraisal conducted by or on behalf of the
Administrative Agent with respect to such Inventory.

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.





-41-



 

 

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party or ERISA Affiliate maintains, sponsors,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
six (6) years on behalf of participants who were employed by any Borrower Party
or ERISA Affiliate.

“Platform” shall mean IntraLinks/IntraAgency,  SyndTrak or another relevant
website approved by the Administrative Agent.

“Pro Forma Basis” shall mean for purposes of determining compliance with the
Financial Covenant and the defined terms relating thereto, giving pro forma
effect to any acquisition or sale of a Person, all or substantially all of the
business or assets of a Person, and any related incurrence, repayment or
refinancing of Funded Debt, Capital Expenditures or other related transactions
which would otherwise be accounted for as an adjustment permitted by Regulation
S-X under the Securities Act or on a pro forma basis under GAAP, in each case,
as if such acquisition or sale and related transactions were realized on the
first day of the relevant period.

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Cash” shall mean, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Borrower Parties that is in
deposit accounts or in securities accounts, or any combination thereof, and
which such deposit account or securities account is the subject of a Blocked
Account Agreement and is maintained by a branch office of a bank or securities
intermediary located within the United States; provided,  however, the aggregate
amount included in the calculation of “Qualified Cash” for cash and Cash
Equivalents maintained with any bank or other financial institution other than
the Administrative Agent shall not at any time exceed $5,000,000.

“Qualified ECP Guarantor” shall mean shall mean, in respect of any Lender Hedge
Obligation, each Borrower Party that has total assets exceeding $10,000,000 at
the time the relevant Guaranty or grant of the relevant security interest
becomes effective with respect to such Lender Hedge Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Reaffirmation Agreement” shall mean that certain Reaffirmation Agreement, dated
as of the Agreement Date, by and among each Borrower Party and the
Administrative Agent and any other reaffirmation agreement among any Borrower
Party and the Administrative Agent.

“Recipient” shall mean, as applicable, the Administrative Agent, any Lender or
the Issuing Bank.





-42-



 

 

“Register” shall have the meaning specified in Section 11.5(c).

“Reimbursement Obligations” shall mean the payment obligations of the Borrowers
under Section 2.15(d).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

“Rent Expense” shall mean, for any period, the sum of all base and percentage
rental expense (but excluding any expense payable for leasehold improvements,
common area maintenance, taxes, insurance, utilities, marketing costs and
similar charges) for real property of the Borrowers and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Rent Reserve” shall mean, with respect to any leased real property other than
(a) leased premises at which the book value of Inventory at such location is
less than or equal to $100,000 or  (b) leased premises in regard to which the
landlord thereof shall have executed and delivered to the Administrative Agent a
Collateral Access Agreement, an amount equal to two (2) months rental expense
for such leased real property (or such other amount as the Administrative Agent
may deem appropriate in its Permitted Discretion based on the circumstances).

“Replacement Event” shall have the meaning specified in Section 11.16.

“Replacement Lender” shall have the meaning specified in Section 11.16.

“Reportable Event” shall mean any “reportable event” within the meaning of
Section 4043 of ERISA with respect to a Title IV Plan for which the thirty (30)
day notice period has not been waived.

“Request for Advance” shall mean any written (including email) or telephonic
request for a new Advance hereunder by the Administrative Borrower in accordance
with the terms of this Agreement. Each Request for Advance shall, among other
things, specify the date of the Advance, which shall be a Business Day, the
amount of the Advance, and the type of Advance.

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Administrative Borrower requesting that an
Issuing Bank issue a Letter of Credit hereunder, which certificate shall be in
substantially the form of Exhibit H, and shall, among other things, (a) specify
that the requested Letter of Credit is either a Documentary Letter of Credit or
a Standby Letter of Credit, (b) the stated amount of the Letter of Credit (which
shall be in Dollars), (c) the effective date (which shall be a Business Day) for
the issuance of such Letter of Credit, (d) the date on which such Letter of
Credit is to expire (which shall be a Business Day and which shall be subject to
Section 2.15(a)), (e) the Person for whose benefit such Letter of Credit is to
be issued, (f) other relevant terms of such Letter of Credit, and (g) the
Available Letter of Credit Amount as of the scheduled date of issuance of such
Letter of Credit.





-43-



 

 

“Reserves” shall mean reserves that the Administrative Agent may establish from
time to time in its Permitted Discretion for such purposes as the Administrative
Agent shall deem necessary (without duplication of any amounts accounted for in
the definitions of Eligible Accounts, Eligible Credit Card Receivables, Eligible
Domestic Inventory, Eligible Canadian Inventory, Eligible In-Transit Inventory,
Eligible L/C Inventory or NOLV).  Without limiting the generality of the
foregoing, the following reserves (without duplication) shall be deemed an
exercise of the Administrative Agent’s Permitted Discretion:  (a) reserves for
accrued but unpaid ad valorem, excise and personal property tax liability; (b)
Bank Product Reserves; (c) reserves for warehousemen’s, bailees’, shippers’ or
carriers’ charges; (d) reserves for any other matter that has a negative impact
on the value of the Collateral; (e) the Dilution Reserve; (f) the Rent Reserve;
(g) with respect to Eligible In-Transit Inventory and Eligible L/C Inventory,
reserves for duties, customs brokers, insurance and other incidental charges
pertaining thereto; and (h) with respect to Eligible Inventory, reserves for any
required royalty or similar licensing payments.

“Restricted Payment” shall mean (a) any Dividend, or (b) any redemption,
purchase, retirement, defeasance, sinking fund or similar payment or any claim
of rescission of or with respect to the Equity Interests of Parent.

“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Code Section 4980B (or applicable state law
mandating health insurance continuation coverage for employees) and at the sole
expense of the participant or the beneficiary.

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the Revolving Loan Commitment of all Lenders, which, as of the
First Amendment Effective Date, are set forth (together with Dollar amounts
thereof) on Schedule 1(a).

“Revolving Loan Commitment” shall mean the several obligations of the Lenders to
advance to the Borrowers on or after the Agreement Date, in accordance with
their respective Revolving Commitment Ratios, pursuant to the terms of this
Agreement, the aggregate amount of up to $325,000,000, as such amount may be
reduced from time to time pursuant to the terms of this Agreement or increased
pursuant to Section 2.17.

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Commitment Ratio of the Revolving Loan
Commitment, in substantially in the form of Exhibit I.

“Revolving Loans” shall mean, collectively, the amounts (other than Agent
Advances and Swing Loans) advanced from time to time by the Lenders to the
Borrowers under the Revolving Loan Commitment, not to exceed the amount of the
Revolving Loan Commitment.





-44-



 

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

“Sanctioned Country”  shall mean, at any time, a country, region or territory
that is, or whose government is,  the subject or target of any Sanctions,
including, without limitation, as of the First Amendment Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria.

“Sanctioned Person”  shall  mean, at any time, (a) any Person that is the
subject or target of any Sanctions, (b) any Person located, organized, operating
or resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

“Sanctions”  shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom, (c) the Canadian government, including Global Affairs Canada
and Public Safety Canada, or (d) any other relevant sanctions authority.

“Screen Rate” shall mean the rate specified in clause (i) of the definition of
Eurodollar Rate.

“SEA” shall mean the Securities and Exchange Act of 1934 and the rules
promulgated thereunder by the SEC, as amended from time to time or any similar
Federal law then in force.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

“Security Agreement” shall mean that certain Fourth Amended and Restated Pledge
and Security Agreement dated as of the Agreement Date among the Borrower Parties
and the Administrative Agent, on behalf of, and for the benefit of, the Lender
Group.

“Security Documents” shall mean, collectively, the Security Agreement, the
Reaffirmation Agreement, the Trademark Security Agreements, the Copyright
Security Agreements, the Patent Security Agreements, the Life Insurance
Assignments, all UCC-1 financing statements and any other document, instrument
or agreement granting Collateral for the Obligations, as the same may be amended
or modified from time to time.

“Specified Foreign Obligation Letters of Credit” shall mean Standby Letters of
Credit (a) with an expiration date that extends beyond the Maturity Date and (b)
issued from time to time by an Issuing Bank hereunder to another bank or
financial institution to support a foreign guaranty or similar instrument issued
by such bank or financial institution for the account or benefit of any Borrower
Party or, to the extent permitted under Section 8.5 (if applicable), any
Subsidiary of a Borrower Party.





-45-



 

 

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of any Borrower Party incurred in the ordinary course of its
business, and which is not a Documentary Letter of Credit.

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and (b)
any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person; provided,  however, that as applied to
Parent or its Subsidiaries, the term “Subsidiary” shall not include the Persons
listed on Schedule 1(c) or any Excluded Subsidiary.

“Subsidiary Guarantors” shall mean all Subsidiaries of the Borrowers signatory
to this Agreement as a “Guarantor” and all Subsidiaries of the Borrowers that
have executed and delivered a Guaranty Supplement.

“Sugartown” shall mean Sugartown Worldwide LLC, a Delaware limited liability
company.

“Swing Bank” shall mean SunTrust Bank, or any other Lender who shall agree with
the Administrative Agent and the Administrative Borrower to act as Swing Bank.

“Swing Loan Commitment” shall mean the obligation of the Swing Bank in
accordance with Section 2.1(d) to make Swing Loans in the aggregate amount of up
to $35,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to the Borrowers under the Swing Loan Commitment, not to
exceed the amount of the Swing Loan Commitment.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding),  assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“TBG” shall mean Tommy Bahama Group, Inc., a Delaware corporation.

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is covered by Title IV of
ERISA.





-46-



 

 

“Total Funded Debt” shall mean, as of any date of determination, all Funded Debt
of the Borrowers and their Subsidiaries measured on a consolidated basis as of
such date, but excluding Funded Debt of the type described in subsection (xi) of
the definition thereof.

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time, including, without limitation, all Trademark Security
Agreements entered into prior to the Agreement Date.

“Trust Life Insurance Policies” shall mean the life insurance policies owned by
the trustee of the Oxford Industries Deferred Compensation Plan including all
life insurance policies issued by Nationwide Life Insurance Company (or any of
its affiliates) pursuant to Parent’s (a) Corporate Flexible premium Variable
Universal Life Insurance Policy dated January 1, 2001 and (b) Corporate Flexible
Premium Variable Universal Life Insurance Policy dated July 1, 2006.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600
(or such later revision as may be published by the International Chamber of
Commerce on any date any Letter of Credit may be issued).

“Unused Line Fee” shall have the meaning specified in Section 2.4(b).

“U.S.” or “US” or “United States” shall mean the United States of America.

“US Borrower” shall mean any Borrower that is a US Person.

“US Person” shall mean any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“USA Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act
of 2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in
effect from time to time.

“Use Agreement” shall mean a license and use agreement, substantially in the
form of Exhibit N or otherwise in form and substance satisfactory to the
Administrative Agent.





-47-



 

 

“Voidable Transfer” shall have the meaning specified in Section 11.18.

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the Equity Interests (other than
directors’ qualifying shares and other de minimus Equity Interests that are
required to be issued to natural Persons, local residents or nationals or to a
minimum number of holders of Equity Interests, in order to satisfy any
requirements of Applicable Law) are directly or indirectly owned or controlled
by such Person or one or more Wholly Owned Subsidiaries of such Person or by
such Person and one or more Wholly Owned Subsidiaries of such Person.

“Withholding Agent” shall mean any Borrower Party or the Administrative Agent,
as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2      Accounting Principles.  The classification, character and
amount of all assets, liabilities, capital accounts and reserves and of all
items of income and expense to be determined, and any consolidation or other
accounting computation to be made, and the interpretation of any definition
containing any financial term, pursuant to this Agreement shall be determined
and made in accordance with GAAP consistently applied, unless such principles
are inconsistent with the express requirements of this Agreement; provided that
if because of a change in GAAP after the First Amendment Effective Date any
Borrower or any of its Subsidiaries would be required to alter a previously
utilized accounting principle, method or policy in order to remain in compliance
with GAAP, such determination shall continue to be made in accordance with such
Borrower’s or such Subsidiary’s previous accounting principles, methods and
policies.  All accounting terms used herein without definition shall be used as
defined under GAAP.  All financial calculations hereunder shall, unless
otherwise stated, be determined for the Borrowers on a consolidated basis with
their Subsidiaries.

Section 1.3      Other Interpretive Matters.  Each definition of an agreement in
this Article 1 shall include such instrument or agreement as amended, restated,
supplemented or otherwise modified from time to time with, if required, the
prior written consent of the Majority Lenders, except as provided in Section
11.12 and otherwise to the extent permitted under this Agreement and the other
Loan Documents.  Except where the context otherwise requires, definitions
imparting the singular shall include the plural and vice versa.  The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, unless otherwise specifically provided
herein.  References in this Agreement to “Articles”, “Sections”, “Schedules” or
“Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to this
Agreement unless otherwise specifically provided.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, whether or not so expressly stated in each such instance.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. “Writing”, “written” and comparable terms refer to printing, typing,
computer disk, e-mail and other means of reproducing words in a visible form.





-48-



 

 

“Ordinary course”, “normal course” or comparable terms shall be deemed to refer
to the ordinary course of business, consistent with historical practices, in
each context. Except where otherwise specifically restricted, reference to a
party to a Loan Document includes that party and its successors and
assigns.  All terms used herein which are defined in Article 9 of the UCC and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein. All references to a specific time shall be construed to refer
to the time in the city and state of the Administrative Agent’s Office, unless
otherwise indicated.

Section 1.4      Certain Provisions Cumulative.  The permissive subsections and
clauses in each Section of Article 8 are intended to be and are to be construed
as cumulative provisions.  To the extent that any item, transaction, event, fact
or circumstance would be permitted under more than one such subsection or clause
of any Section of Article 8, such item, transaction, event, fact or circumstance
shall be deemed permitted under one such subsection or clause without reducing
the amount permitted under or otherwise limiting any other subsection or clause
of such Section.  In any such case, the Borrowers may elect which such
subsection or clause shall be deemed to permit any item, transaction, event,
fact or circumstance, and notwithstanding any such election, may thereafter
elect that such item, transaction, event, fact or circumstance be deemed
permitted under another such subsection or clause that otherwise permits such
item, transaction, event, fact or circumstance.

Section 1.5      Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE 2

 

THE LOANS AND THE LETTERS OF CREDIT

Section 2.1      Extension of Credit.  Subject to the terms and conditions of,
and in reliance upon the representations and warranties made in, this Agreement
and the other Loan Documents, the Lenders have extended and agree, severally in
accordance with their respective Revolving Commitment Ratios, and not jointly,
to extend credit to the Borrowers in an aggregate principal amount not to exceed
$325,000,000.

(a)        The Revolving Loans.  Each Lender agrees, severally in accordance
with its Revolving Commitment Ratio and not jointly with the other Lenders, upon
the terms and subject to the conditions of this Agreement, to lend and relend to
the Borrowers, from time to time on any Business Day prior to the Maturity Date,
amounts which do not exceed such Lender’s ratable share (based upon such
Lender’s Revolving Commitment Ratio) of Excess Availability as of such Business
Day; provided, that if the Borrowers have obtained a Commitment Increase in the
form of a FILO Tranche, any Advances under the Revolving Loan Commitment made
thereafter shall be made under the FILO Tranche until availability under the
FILO Tranche is $0.  Subject to the terms and conditions hereof and prior to the
Maturity Date,





-49-



 

 

Advances under the Revolving Loan Commitment may be repaid and reborrowed from
time to time on a revolving basis.

(b)        The Letters of Credit.  Subject to the terms and conditions of this
Agreement, each Issuing Bank agrees, severally in accordance with its Letter of
Credit Commitment and not jointly, to issue Letters of Credit (or to arrange
with a Foreign Issuer for the issuance of a Letter of Credit on behalf of such
Issuing Bank) for the account of the Borrowers, from time to time on any
Business Day prior to the date thirty (30) days prior to the Maturity Date,
pursuant to Section 2.15  (i) in an aggregate outstanding face amount (A) for
all Issuing Banks, not to exceed the Aggregate Letter of Credit Commitment at
any time (B) for an individual Issuing Bank, not to exceed such Issuing Bank’s
Letter of Credit Commitment and (ii) not to exceed, with respect to the issuance
of any individual Letter of Credit as of any Business Day, the Available Letter
of Credit Amount as of such Business Day.

(c)        The Swing Loans.  Subject to the terms and conditions of this
Agreement, the Swing Bank, in its sole discretion, may from time to time on any
Business Day after the Agreement Date but prior to the Maturity Date, make Swing
Loans to the Borrowers (i) in an amount not to exceed Excess Availability as of
such Business Day and (ii) in an aggregate amount (including all Swing Loans
outstanding as of such Business Day) not to exceed $35,000,000.

(d)        Overadvances.  If at any time the amount of the Aggregate Revolving
Credit Obligations exceeds the Revolving Loan Commitment, the Borrowing Base or
any other applicable limitation set forth in this Agreement (including, without
limitation, the limitations on Swing Loans, Agent Advances and Letters of
Credit) such excess (an “Overadvance”) shall nevertheless constitute a portion
of the Obligations that are secured by the Collateral and are entitled to all
benefits thereof.  For the avoidance of doubt, under no circumstances shall any
Lender be required to make Loans (or be deemed to have purchased and received
interests and participations in Letters of Credit) in an aggregate amount in
excess of its Revolving Loan Commitment. In no event, however, shall the
Borrowers have any right whatsoever to (i) receive any Revolving Loan, (ii)
receive any Swing Loan, or (iii) request the issuance of any Letter of Credit
if, before or after giving effect thereto, there shall exist a Default or an
Overadvance.  In the event that (1) the Lenders shall make any Revolving Loans,
(2) the Swing Bank shall make any Swing Loan, (3) the Administrative Agent shall
make any Agent Advances or (4) the Issuing Banks shall agree to the issuance of
any Letter of Credit, which in any such case gives rise to an Overadvance or an
Overadvance should otherwise exist, the Borrowers shall make, on demand, a
payment on the Obligations to be applied to the Revolving Loans, the Swing
Loans, the Agent Advances and the Letter of Credit Reserve Account, as
appropriate, in an aggregate principal amount equal to such Overadvance.

(e)        Agent Advances.

(i)         Subject to the limitations set forth below and notwithstanding
anything else in this Agreement to the contrary, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion, (A) at any time that a Default exists,
or (B) at any time that any of the other conditions precedent set forth in
Article 4 have not been satisfied, to make Base Rate





-50-



 

 

Advances to the Borrowers on behalf of the Lenders in an aggregate amount
outstanding at any time not to exceed the lesser of (y) Excess Availability and
(z) $15,000,000, which the Administrative Agent, in its reasonable business
judgment, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (3) to
pay any other amount chargeable to the Borrowers pursuant to the terms of this
Agreement, including costs, fees and expenses as provided under this Agreement
(any of such advances are herein referred to as “Agent Advances”); provided,
that (i) such amount shall not be outstanding more than 30 days and (ii) the
Majority Lenders may at any time revoke the Administrative Agent’s authorization
to make Agent Advances.  Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.  The
Administrative Agent shall promptly provide to the Administrative Borrower
written notice of any Agent Advance.

(ii)        The Agent Advances shall be secured by the Collateral and shall
constitute Obligations hereunder.  Each Agent Advance shall bear interest as a
Base Rate Advance.  Each Agent Advance shall be subject to all terms and
conditions of this Agreement and the other Loan Documents applicable to
Revolving Loans, except that all payments thereon shall be made to the
Administrative Agent solely for its own account and the making of any Agent
Advance shall not require the consent of the Borrowers.  The Administrative
Agent shall have no duty or obligation to make any Agent Advance hereunder.

(iii)       The Administrative Agent shall notify each Lender no less frequently
than weekly, as determined by the Administrative Agent, of the principal amount
of Agent Advances outstanding as of 12:00 noon (Atlanta, Georgia time) as of
such date, and each Lender’s pro rata share thereof.  Each Lender shall before
3:00 p.m. (Atlanta, Georgia time) on such Business Day make available to the
Administrative Agent, in immediately available funds, the amount of its pro rata
share of such principal amount of Agent Advances outstanding.  Upon such payment
by a Lender, such Lender shall be deemed to have made a Revolving Loan to the
Borrowers, notwithstanding any failure of the Borrowers to satisfy the
conditions in Section 4.2.  The Administrative Agent shall use such funds to
repay the principal amount of Agent Advances.  Additionally, if at any time any
Agent Advances are outstanding, any of the events described in clauses (g) or
(h) of Section 9.1 shall have occurred, then each Lender shall automatically,
upon the occurrence of such event, and without any action on the part of the
Administrative Agent, the Borrowers or the Lenders, be deemed to have purchased
an undivided participation in the principal and interest of all Agent Advances
then outstanding in an amount equal to such Lender’s Revolving Commitment Ratio
and each Lender shall, notwithstanding such Event of Default, immediately pay to
the Administrative Agent in immediately available funds, the amount of such
Lender’s participation (and upon receipt thereof, the Administrative Agent shall
deliver to such Lender, a loan participation certificate dated the date of
receipt of such funds in such amount).  The disbursement of funds in connection
with the settlement of Agent Advances hereunder shall be subject to the terms
and conditions of this Section 2.1(e).





-51-



 

 

Section 2.2      Manner of Borrowing and Disbursement of Loans.

(a)        Choice of Interest Rate, etc.  Any Advance shall, at the option of
the Borrowers, be made either as a Base Rate Advance or as a Eurodollar Advance;
provided,  however, that (i) if the Administrative Borrower fails to give the
Administrative Agent written notice specifying whether a Eurodollar Advance is
to be repaid, continued or converted on a Payment Date, such Advance shall be
converted to a Base Rate Advance on the Payment Date in accordance with Section
2.3(a)(iii), (ii) the Administrative Borrower may not select a Eurodollar
Advance (A) with respect to Swing Loans, (B) with respect to an Advance, the
proceeds of which are to reimburse an Issuing Bank pursuant to Section 2.15, or
(C) if, at the time of such Advance or at the time of the continuation of, or
conversion to, a Eurodollar Advance pursuant to Section 2.2(c), a Default exists
and (iii) all Agent Advances shall be made as Base Rate Advances.  Any notice
given to the Administrative Agent in connection with a requested Advance
hereunder shall be given to the Administrative Agent prior to 12:00 noon
(Atlanta, Georgia time) in order for such Business Day to count toward the
minimum number of Business Days required.

(b)        Base Rate Advances.

(i)         Initial and Subsequent Advances.  The Administrative Borrower shall
give the Administrative Agent in the case of Base Rate Advances irrevocable
notice by telephone or email not later than 12:00 noon (Atlanta, Georgia time)
on the Business Day of such Base Rate Advance and shall promptly confirm any
such telephone notice with a written Request for Advance; provided,  however,
that the failure by the Administrative Borrower to confirm any notice by
telephone with a written Request for Advance shall not invalidate any notice so
given; and

(ii)        Repayments and Conversions.  The Borrowers may (A) subject to
Section 2.5, at any time without prior notice repay a Base Rate Advance, or (B)
upon at least three (3) Business Days’ irrevocable prior written notice by the
Administrative Borrower to the Administrative Agent in the form of a Notice of
Conversion/Continuation, convert all or a portion of the principal thereof to
one or more Eurodollar Advances.  Upon the date indicated by the Administrative
Borrower, such Base Rate Advance shall be so repaid or converted.

(c)        Eurodollar Advances.

(i)         Initial and Subsequent Advances.  The Administrative Borrower shall
give the Administrative Agent in the case of Eurodollar Advances irrevocable
notice by telephone or email not later than 12:00 noon (Atlanta, Georgia time)
three (3) Business Days prior to the date of such Eurodollar Advance and shall
promptly confirm any such telephone notice with a written Request for Advance;
provided,  however, that the failure by the Administrative Borrower to confirm
any notice by telephone with a written Request for Advance shall not invalidate
any notice so given; provided,  further, that, notwithstanding the foregoing, no
such prior notice shall be required with respect to any Eurodollar Advances to
be made on the Agreement Date.





-52-



 

 

(ii)        Repayments, Continuations and Conversions.  At least three (3)
Business Days prior to each Payment Date for a Eurodollar Advance, the
Administrative Borrower shall give the Administrative Agent written notice in
the form of a Notice of Conversion/Continuation specifying whether all or a
portion of such Eurodollar Advance outstanding on such Payment Date is to be
continued in whole or in part as one or more new Eurodollar Advances and also
specifying the new Eurodollar Advance Period applicable to each such new
Eurodollar Advance (and subject to the provisions of this Agreement, upon such
Payment Date, such Eurodollar Advance shall be so continued).  Upon such Payment
Date, any Eurodollar Advance (or portion thereof) not so continued shall be
converted to a Base Rate Advance or, subject to Section 2.5, be repaid.

(iii)       Miscellaneous.  Notwithstanding any term or provision of this
Agreement which may be construed to the contrary, each Eurodollar Advance shall
be in a principal amount of no less than $1,000,000 and in an integral multiple
of $500,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Advances then outstanding exceed ten (10).

(d)        Notification of Lenders.  Upon receipt of a (i) Request for Advance,
(ii) notification from an Issuing Bank that a draw has been made under any
Letter of Credit (unless such Issuing Bank will be reimbursed through the
funding of a Swing Loan), or (iii) notice from the Administrative Borrower with
respect to the prepayment of any outstanding Eurodollar Advance prior to the
Payment Date for such Advance, the Administrative Agent shall promptly notify
each Lender by telephone or email of the contents thereof and the amount of each
Lender’s portion of any such Advance.  Each Lender shall, not later than 3:00
p.m. (Atlanta, Georgia time) on the date specified for such Advance (under
clause (i) or (ii) above) in such notice, make available to the Administrative
Agent at the Administrative Agent’s Office, or at such account as the
Administrative Agent shall designate, the amount of such Lender’s portion of the
Advance in immediately available funds.

(e)        Disbursement.  Prior to 4:00 p.m. (Atlanta, Georgia time) on the date
of an Advance hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by (i)
transferring the amounts so made available by wire transfer to the Borrowers’
Disbursement Account or (ii) in the case of an Advance the proceeds of which are
to reimburse an Issuing Bank pursuant to Section 2.15, transferring such amounts
to such Issuing Bank.  Unless the Administrative Agent shall have received
notice from a Lender prior to 1:00 p.m. (Atlanta, Georgia time) on the date of
any Advance that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Advance, the Administrative Agent may
assume that such Lender has made or will make such portion available to the
Administrative Agent on the date of such Advance and the Administrative Agent
may, in its sole discretion and in reliance upon such assumption, make available
to the Borrowers or the appropriate Issuing Bank, as applicable, on such date a
corresponding amount.  If and to the extent such Lender shall not have so made
such ratable portion available to the Administrative Agent, such Lender agrees
to repay to the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrowers or the appropriate Issuing Bank, as applicable,
until the date such amount is repaid to the Administrative Agent, (x) for the
first two (2)





-53-



 

 

Business Days, at the Federal Funds Rate for such Business Days, and (y)
thereafter, at the Base Rate.  If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s portion of the applicable Advance for purposes of this Agreement and if
both such Lender and the Borrowers shall pay and repay such corresponding
amount, the Administrative Agent shall promptly relend to the Borrowers such
corresponding amount.  If such Lender does not repay such corresponding amount
immediately upon the Administrative Agent’s demand therefor, the Administrative
Agent shall notify the Administrative Borrower and the Borrowers shall
immediately pay such corresponding amount to the Administrative Agent.  The
failure of any Lender to fund its portion of any Advance shall not relieve any
other Lender of its obligation, if any, hereunder to fund its respective portion
of the Advance on the date of such borrowing, but no Lender shall be responsible
for any such failure of any other Lender.  In the event that a Lender for any
reason fails or refuses to fund its portion of an Advance in violation of this
Agreement, then, until such time as such Lender has funded its portion of such
Advance, or all other Lenders have received payment in full (whether by
repayment or prepayment) of the principal and interest due in respect of such
Advance, such non-funding Lender shall not (i) have the right to vote regarding
any issue on which voting is required or advisable under this Agreement or any
other Loan Document and, with respect to any such Lender, the amount of the
Revolving Loan Commitments or Loans, as applicable, held by such Lender shall
not be counted as outstanding for purposes of determining “Majority Lenders”
hereunder, and (ii) be entitled to receive any payments of principal, interest
or fees from the Borrowers or the Administrative Agent (or the other Lenders) in
respect of its Loans.

(f)        Deemed Requests for Advance.   Unless payment is otherwise timely
made by the Borrowers, the becoming due of any amount required to be paid under
this Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Advance on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Advance.  The Lenders shall have no
obligation to the Borrowers to honor any deemed Request for Advance under this
Section 2.2(f) unless all the conditions set forth in Section 4.2 have been
satisfied, but, with the consent of the Lenders required under the last sentence
of Section 4.2, may do so in their sole discretion and without regard to the
existence of, and without being deemed to have waived, any Default and without
regard to the existence or creation of an Overadvance or the failure by the
Borrowers to satisfy any of the conditions set forth in Section 4.2.  No further
authorization, direction or approval by the Borrowers shall be required to be
given by the Borrowers for any deemed Request for Advance under this Section
2.2(f).  The Administrative Agent shall promptly provide to the Administrative
Borrower written notice of any Advance pursuant to this Section 2.2(f).  The
Borrowers have established with the Administrative Agent a master disbursement
account into which the Administrative Agent wires proceeds of Advances from time
to time (the “Controlled Disbursement Account”).  Until such time as the
Administrative Agent in its sole discretion delivers written notice to the
contrary, the presentation for payment by the Administrative Agent of any check
or other item of payment drawn on the Controlled Disbursement Account at a time
when there are insufficient funds in such account to cover such check or other
item of payment shall be deemed irrevocably to be a





-54-



 

 

request (without any requirement for the submission of a Request for Advance)
for an Advance of a Swing Loan on the date of such presentation and in an amount
equal to the aggregate amount of the items presented for payment, and the
proceeds of such Advances may be disbursed to the Controlled Disbursement
Account and shall bear interest as a Base Rate Advance.

(g)        Special Provisions Pertaining to Swing Loans.

(i)         The Administrative Borrower shall give the Swing Bank notice in the
form of a Request for Advance no later than 1:00 p.m. (Atlanta, Georgia time) on
the date on which the Borrowers wish to receive an Advance of any Swing Loan
followed immediately by a written Request for Advance, with a copy to the
Administrative Agent; provided,  however, that the failure by the Administrative
Borrower to confirm any notice by telephone with a written Request for Advance
shall not invalidate any notice so given; provided further,  however, that any
request by the Administrative Borrower of a Base Rate Advance under the
Revolving Loan Commitment shall be deemed to be a request for a Swing Loan
unless the Administrative Borrower specifically requests otherwise.  Each Swing
Loan shall bear interest at the rate equal to the sum of (A) the Base Rate and
(B) the Applicable Margin with respect to Base Rate Advances.  The Borrower may,
upon at least three (3) Business Days’ irrevocable prior written notice by the
Administrative Borrower to the Administrative Agent in the form of a Notice of
Conversion/Continuation, convert all or a portion of the principal of a Base
Rate Advance of any Swing Loan to one or more Eurodollar Advances.  If the Swing
Bank, in its sole discretion, elects to make the requested Swing Loan, the Swing
Loan shall be made on the date specified in the Request for Advance and such
Request for Advance shall specify (i) the amount of the requested Swing Loan,
and (ii) instructions for the disbursement of the proceeds of the requested
Swing Loan.  Each Swing Loan shall be subject to all the terms and conditions
applicable to Revolving Loans, except that all payments thereon shall be payable
to the Swing Bank solely for its own account.  The Swing Bank shall have no duty
or obligation to make any Swing Loans hereunder.  The Swing Bank shall not make
any Swing Loans if the Swing Bank has received written notice from any Lender
(or the Swing Bank has actual knowledge) that one or more applicable conditions
precedent set forth in Section 4.2 will not be satisfied (or waived pursuant to
the last sentence of Section 4.2) on the requested Advance date.  In the event
the Swing Bank in its sole and absolute discretion elects to make any requested
Swing Loan, the Swing Bank shall make the proceeds of such Swing Loan available
to the Borrowers by deposit of Dollars in same day funds by wire transfer to the
Disbursement Account.  In the event that the Swing Bank informs the
Administrative Agent that it will not make the requested Advance as a Swing
Loan, then such request will be deemed a request for a Base Rate Advance under
the Revolving Loan Commitment.

(ii)        The Swing Bank shall notify the Administrative Agent and in turn the
Administrative Agent shall notify each Lender no less frequently than weekly, as
determined by the Administrative Agent, of the principal amount of Swing Loans
outstanding as of 12:00 noon (Atlanta, Georgia time) as of such date and each
Lender’s pro rata share (based on its Revolving Commitment Ratio) thereof.  Each
Lender shall before 3:00 p.m. (Atlanta, Georgia time) on such date of notice
make available to the Administrative Agent, in immediately available funds, the
amount of its pro rata share





-55-



 

 

(based on its Revolving Commitment Ratio) of such principal amount of Swing
Loans outstanding.  Upon such payment by a Lender, such Lender shall be deemed
to have made a Revolving Loan to the Borrowers, notwithstanding any failure of
the Borrowers to satisfy the conditions in Section 4.2.  The Administrative
Agent shall use such funds to repay the principal amount of Swing Loans to the
Swing Bank.  Additionally, if at any time any Swing Loans are outstanding, any
of the events described in clauses (g) or (h) of Section 9.1 shall have
occurred, then each Lender shall automatically upon the occurrence of such event
and without any action on the part of the Swing Bank, the Borrowers, the
Administrative Agent or the Lenders be deemed to have purchased an undivided
participation in the principal and interest of all Swing Loans then outstanding
in an amount equal to such Lender’s Revolving Commitment Ratio of the principal
and interest of all Swing Loans then outstanding and each Lender shall,
notwithstanding such Event of Default, immediately pay to the Administrative
Agent for the account of the Swing Bank in immediately available funds, the
amount of such Lender’s participation (and upon receipt thereof, the Swing Bank
shall deliver to such Lender a loan participation certificate dated the date of
receipt of such funds in such amount).  The disbursement of funds in connection
with the settlement of Swing Loans hereunder shall be subject to the terms and
conditions of Section 2.2(e). Each Lender’s obligation to make a Base Rate
Advance pursuant to this Section or to purchase participating interests pursuant
to this Section shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swing Bank, the Borrowers or any other Person for any
reason whatsoever, (B) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Loan Commitment, (C) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Materially Adverse Effect, (D) any breach of this
Agreement or any other Loan Document by any Borrower Party, the Administrative
Agent or any Lender or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

Section 2.3      Interest.

(a)        On Loans.  Interest on the Loans, subject to Sections 2.3(b) and (c),
shall be payable as follows:

(i)         On Base Rate Advances.  Interest on each Base Rate Advance shall be
computed for the actual number of days elapsed on the basis of a hypothetical
year of three hundred sixty (360) days and shall be payable quarterly in arrears
on the second Business Day following June 30, 2016, for the period commencing on
the Agreement Date and ending on the last day of the calendar quarter then
ended, and thereafter shall be payable quarterly in arrears on the first day of
each calendar quarter for the prior calendar quarter.  Interest on Base Rate
Advances then outstanding shall also be due and payable on the Maturity Date (or
the date of any earlier prepayment in full of the Obligations). Interest shall
accrue and be payable on each Base Rate Advance at a per annum interest rate
equal to the sum of (A) the Base Rate and (B) the Applicable Margin with respect
to Base Rate Advances.





-56-



 

 

(ii)        On Eurodollar Advances.  Interest on each Eurodollar Advance shall
be computed for the actual number of days elapsed on the basis of a hypothetical
year of three hundred sixty (360) days and shall be payable in arrears on (x)
the Payment Date for such Advance, and (y) if the Eurodollar Advance Period for
such Advance is greater than three (3) months, on the last day of each three
month period prior to the expiration of the applicable Eurodollar Advance Period
for such Advance. Interest on Eurodollar Advances then outstanding shall also be
due and payable on the Maturity Date (or the date of any earlier prepayment in
full of the Obligations).  Interest shall accrue and be payable on each
Eurodollar Advance at a rate per annum equal to the sum of (A) the Eurodollar
Rate applicable to such Eurodollar Advance and (B) the Applicable Margin with
respect to Eurodollar Advances.

(iii)       If No Notice of Selection of Interest Rate.  If the Administrative
Borrower fails to give the Administrative Agent timely notice of its selection
of a Eurodollar Rate, or if for any reason a determination of a Eurodollar Rate
for any Advance is not timely concluded, the Base Rate shall apply to such
Advance.  If the Administrative Borrower fails to elect to continue any
Eurodollar Advance then outstanding prior to the last Payment Date applicable
thereto in accordance with the provisions of Section 2.2, as applicable, the
Base Rate shall apply to such Advance commencing on and after such Payment Date.

(b)        Upon Default.  Upon the occurrence and during the continuance of an
Event of Default, at the Administrative Agent’s discretion or upon the request
of the Majority Lenders, interest on the outstanding Obligations shall accrue at
the Default Rate. Interest accruing at the Default Rate shall be payable on
demand and in any event on the Maturity Date (or the date of any earlier
prepayment in full of the Obligations) and shall accrue until the earliest to
occur of (i) waiver of the applicable Event of Default in accordance with
Section 11.12, (ii) agreement by the Majority Lenders to rescind the charging of
interest at the Default Rate, or (iii) payment in full of the Obligations.  The
Lenders shall not be required to (A) accelerate the maturity of the Loans, (B)
terminate the Revolving Loan Commitments, or (C) exercise any other rights or
remedies under the Loan Documents in order to charge interest hereunder at the
Default Rate.

(c)        Computation of Interest.  In computing interest on any Advance, the
date of making the Advance shall be included and the date of payment shall be
excluded; provided,  however, that if an Advance is repaid on the date that it
is made, one (1) day’s interest shall be due with respect to such Advance.

Section 2.4      Fees.

(a)        Fee Letter.  The Borrowers jointly and severally agree to pay the
fees set forth in the Fee Letter.

(b)        Unused Line Fee.  The Borrowers jointly and severally agree to pay to
the Administrative Agent, for the account of the Lenders in accordance with
their respective Revolving Commitment Ratios, an unused line fee (“Unused Line
Fee”) on the aggregate amount by which the Revolving Loan Commitment exceeded
the sum of the average daily amount of





-57-



 

 

Aggregate Revolving Credit Obligations (other than with respect to any Swing
Loans and Agent Advances) (“Utilization”) for each day from the Agreement Date
through the Maturity Date (or the date of any earlier prepayment in full of the
Obligations), at a per annum rate equal to twenty hundredths of one percent
(0.20%).  Such Unused Line Fee shall be computed on the basis of a hypothetical
year of three hundred sixty (360) days for the actual number of days elapsed,
shall be payable in arrears on the second Business Day following June 30, 2016,
for the period commencing on the Agreement Date and ending on June 30, 2016, and
thereafter shall be payable quarterly in arrears on the first day of each
calendar quarter for the prior calendar quarter, and if then unpaid, on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations).

(c)        Letter of Credit Fees.

(i)         The Borrowers shall pay to the Administrative Agent for the account
of the Lenders, in accordance with their respective Revolving Commitment Ratios,
a fee on the stated amount of any outstanding Letters of Credit for each day
from the Date of Issue through the Maturity Date (or the date of any earlier
prepayment in full of the Obligations) at a rate per annum on the amount of the
Letter of Credit Obligations equal to the Applicable Margin in effect from time
to time with respect to Letter of Credit fees.  Such Letter of Credit fee shall
be computed on the basis of a hypothetical year of three hundred sixty (360)
days for the actual number of days elapsed, shall be payable quarterly in
arrears on the second Business Day following June 30, 2016, for the period
commencing on the Agreement Date and ending on June 30, 2016, and thereafter
shall be payable quarterly in arrears on the first day of each calendar quarter
for the prior calendar quarter, and if then unpaid, on the Maturity Date (or the
date of any earlier prepayment in full of the Obligations).

(ii)        The Borrowers shall also pay to the Administrative Agent, for the
account of each applicable Issuing Bank, (A) a fee on the stated amount of each
Letter of Credit issued by or on behalf of such Issuing Bank for each day from
the Date of Issue through the expiration date of each such Letter of Credit (or
any earlier prepayment in full of the Obligations) at a rate of one-eighth of
one percent (0.125%) per annum which fee shall be computed on the basis of a
hypothetical year of three hundred sixty (360) days for the actual number of
days elapsed, shall be payable quarterly in arrears on the second Business Day
following June 30, 2016, for the period commencing on the Agreement Date and
ending on June 30, 2016, and thereafter shall be payable quarterly in arrears on
the first day of each calendar quarter for the prior calendar quarter, and, if
unpaid on the Maturity Date (or any earlier prepayment in full of the
Obligations) and (B) any reasonable and customary fees charged by the Issuing
Banks for issuance and administration of such Letters of Credit.

(d)        Computation of Fees.  In computing any fees payable under this
Section 2.4, the first day of the applicable period shall be included and the
date of the payment shall be excluded. Without limitation, all fees payable
under this Section 2.4 shall be fully earned when due, non-refundable when paid
and shall be in addition to all other amounts which may be due to the Lender
from time to time pursuant to the terms of this Agreement and the other Loan
Documents,





-58-



 

 

Section 2.5      Prepayment/Reduction of Commitment.

(a)        The principal amount of any Base Rate Advance may be repaid in full
or in part at any time, without penalty or prior notice; and the principal
amount of any Eurodollar Advance may be prepaid prior to the applicable Payment
Date, provided that the Borrowers shall reimburse the Lenders and the
Administrative Agent, on the earlier of demand or the Maturity Date, for any
Funding Losses or reasonable out-of-pocket expense incurred by the Lenders or
the Administrative Agent in connection with such prepayment, as set forth in
Section 2.9.  Each notice of prepayment of any Eurodollar Advance shall be
irrevocable, and each prepayment or repayment made under this Section 2.5(a)
shall include the accrued interest on the amount so prepaid or repaid.  Upon
receipt of any notice of repayment or prepayment, the Administrative Agent shall
promptly notify each Lender of the contents thereof by telephone or email and of
such Lender’s portion of the repayment or prepayment.  Notwithstanding the
foregoing, the Borrowers shall not make any repayment or prepayment of the
Revolving Loans unless and until the balance of the Swing Loans and the Agent
Advances then outstanding is zero.  Other than with respect to amounts required
to be applied to the Loans pursuant to the last sentence of Section 2.6(a) or
pursuant to Section 2.6(c) or Section 6.14, repayments or prepayments of
principal hereunder shall be in minimum amounts of $1,000,000 and integral
multiples of $100,000 in excess thereof.  Except as provided in Section 2.5(b),
any repayment and prepayment of Advances outstanding under the Revolving Loan
Commitment shall not reduce the Revolving Loan Commitment.  Any prepayment of
the Loans shall not affect the Borrowers’ obligation to continue to make
payments under any swap agreement (as defined in 11 U.S.C. §101), including,
without limitation any such swap agreement that is a Lender Hedge Agreement,
which shall remain in full force and effect notwithstanding such prepayment,
subject to the terms of the applicable swap agreement.

(b)        The Borrowers shall have the right, at any time and from time to time
after the Agreement Date and prior to the Maturity Date, upon at least thirty
(30) days’ prior written notice to the Administrative Agent, without premium or
penalty, to cancel or reduce permanently all or a portion of the Revolving Loan
Commitment on a pro rata basis among the Lenders in accordance with their
respective Revolving Commitment Ratios; provided, that (i) any such partial
reduction shall be made in an amount not less than $5,000,000 and in integral
multiples of $1,000,000 in excess thereof and (ii) the Revolving Loan Commitment
may not be reduced to an amount below the then outstanding Letter of Credit
Obligations.  As of the date of cancellation or reduction set forth in such
notice, the Revolving Loan Commitment shall be permanently canceled or reduced
to the amount stated in the Administrative Borrower’s notice for all purposes
herein, and the Borrowers shall pay to the Administrative Agent for the account
of the Lenders the amount necessary to repay in full the principal amount of the
Revolving Loans, Swing Loans and Agent Advances or reduce the principal amount
of the Revolving Loans, Swing Loans and Agent Advances then outstanding to not
more than the amount of the Revolving Loan Commitment as so reduced, together
with accrued interest on the amount so prepaid and the Unused Line Fee set forth
in Section 2.4(b) accrued through the date of the reduction with respect to the
amount reduced, and shall reimburse the Administrative Agent and the Lenders for
any Funding Losses or out-of-pocket expense incurred by any of them in
connection with such payment as set forth in Section 2.9 and, in the case of
cancellation of the Revolving Loan Commitment, shall secure the Letter of Credit
Obligations through the delivery of cash collateral in an amount equal to 105%
of the Letters of Credit Obligations.  To the extent





-59-



 

 

there is a FILO Tranche outstanding at the time of the reduction of all or a
portion of the Revolving Loan Commitment under this Section 2.5, such reduction
shall be applied first to the non-FILO Tranche of Revolving Loans; provided,
that with respect to any prepayment of Revolving Loans made in connection with
such reduction, the Borrowers shall be permitted to prepay the Revolving Loans
(other than any Revolving Loans under the FILO Tranche) on a greater than pro
rata basis.

Section 2.6      Repayment.

(a)        The Revolving Loans.  All unpaid principal and accrued interest on
the Revolving Loans shall be due and payable in full on the Maturity
Date.  Notwithstanding the foregoing, however, in the event that at any time and
for any reason there shall exist an Overadvance, the Borrowers shall pay to the
Administrative Agent, on demand, an amount equal to the Overadvance, which
payment shall constitute a mandatory payment of the Revolving Loans, Agent
Advances, Swing Loans and Letter of Credit Reserve Account, as appropriate.

(b)        Mandatory Repayments.

(i)         All Net Cash Proceeds from the sale or casualty or condemnation loss
of any Collateral or other assets of any Borrower Party (other than (A) the sale
of Inventory in the ordinary course of business (B) other asset dispositions in
an aggregate amount not to exceed $2,500,000 per fiscal year and (C) solely with
respect to assets that do not constitute Collateral, such Net Cash Proceeds that
are required to be paid in connection with any other Funded Debt permitted
hereunder) shall be paid within three (3) Business Days of receipt of the
proceeds thereof by the Borrower Parties as a mandatory payment of the
Obligations.  So long as no Event of Default exists, all such Net Cash Proceeds
(other than Net Cash Proceeds from the sale of Inventory in the ordinary course
of business or other asset dispositions in an aggregate amount not to exceed
$2,500,000 per fiscal year) shall be applied first to repay outstanding Agent
Advances, second to outstanding Swing Loans and then to repay outstanding
Revolving Loans.  So long as no Event of Default exists, all such other Net Cash
Proceeds shall be applied in the manner set forth in Section
2.11(a).  Notwithstanding the foregoing, if an Event of Default exists, all such
Net Cash Proceeds shall be applied in the manner set forth in Section
2.11(b).  The Revolving Loan Commitment shall not be permanently reduced by the
amount of any payment of the Agent Advances, Swing Loans or Revolving Loans due
under this Section 2.6(b)(i).

(ii)        Within three (3) Business Days of the date of receipt by any
Borrower Party, any of its Subsidiaries, or the Administrative Agent of any
proceeds of any Eligible Life Insurance Policy, whether such proceeds are
received as a result of the death of a Person covered thereby, the surrender and
termination of such policy, a policy loan taken out under such policy, or
otherwise, 100% of such proceeds shall be used first to prepay the outstanding
principal amount of the Obligations in the manner set forth in Section 2.11(a)
or 2.11(b), as applicable, and second, subject to the terms of any applicable
Life Insurance Assignment, any additional proceeds shall be returned to the
Borrowers.  The provisions of this Section 2.6(b)(ii) shall not be deemed to
constitute consent to any action otherwise prohibited by the terms and
conditions of this Agreement.





-60-



 

 

(c)        The Other Obligations.  In addition to the foregoing, the Borrowers
hereby promise to pay all Obligations (other than Obligations in respect of Bank
Products), including, without limitation, the principal amount of the Loans,
amounts drawn under Letters of Credit and interest and fees on the foregoing, as
the same become due and payable hereunder and, in any event, on the Maturity
Date.

(d)        Swing Loans.  At any time prior to the occurrence of an Activation
Event, the Administrative Agent shall apply, on a daily basis, all funds
collected in the Master Collection Account to any principal, interest, and fees
then due and payable on the Swing Loans.  After the application of such funds,
if any funds remain in the Master Collection Account, then such excess funds
shall remain in the Master Collection Account for use by the Borrowers, so long
as no Activation Event has occurred and is continuing.

Section 2.7      Notes; Loan Accounts.

(a)        The Loans shall be repayable in accordance with the terms and
provisions set forth herein and, upon request by any Lender, the Loans owed to
such Lender shall be evidenced by Revolving Loan Notes.  A Revolving Loan Note
shall be payable to each Lender requesting such a Note in accordance with the
Revolving Commitment Ratio of such Lender.  Each such Note shall be issued by
the Borrowers to the applicable Lender and shall be duly executed and delivered
by an Authorized Signatory of each Borrower.

(b)        The Administrative Agent shall open and maintain on its books in the
name of the Borrowers a loan account with respect to the Loans and interest
thereon (the “Loan Account”).  The Administrative Agent shall debit such Loan
Account for the principal amount of each Advance made by it on behalf of the
Lenders, accrued interest thereon, and all other amounts which shall become due
from the Borrowers pursuant to this Agreement and shall credit the Loan Account
for each payment which the Borrowers shall make in respect to the
Obligations.  The records of the Administrative Agent with respect to such Loan
Account shall be conclusive evidence of the Loans and accrued interest thereon,
absent manifest error.

Section 2.8      Manner of Payment.

(a)        Each payment (including any prepayment) by the Borrowers on account
of the principal of or interest on the Loans, fees, and any other amount owed to
any member of the Lender Group under this Agreement or the other Loan Documents
shall be made not later than 12:00 noon (Atlanta, Georgia time) on the date
specified for payment under this Agreement or any other Loan Document to the
Administrative Agent at the Administrative Agent’s Office, for the account of
the Lenders, the Issuing Banks or the Administrative Agent, as the case may be,
in Dollars in immediately available funds.  Any payment received by the
Administrative Agent after 12:00 noon (Atlanta, Georgia time) shall be deemed
received on the next Business Day.  In the case of a payment for the account of
a Lender, the Administrative Agent will promptly thereafter distribute the
amount so received in like funds to such Lender.  In the case of a payment for
the account of an Issuing Bank, the Administrative Agent will promptly
thereafter distribute the amount so received in like funds to such Issuing
Bank.  If the Administrative Agent shall not have received any payment from the
Borrowers as and when due, the Administrative Agent will promptly notify the
Lenders accordingly.





-61-



 

 

(b)        Except as provided in the definition of Eurodollar Advance Period, if
any payment under this Agreement or any other Loan Document shall be specified
to be made on a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day, and such extension of time shall in such
case be included in computing interest and fees, if any, in connection with such
payment.

Section 2.9      Reimbursement.  Whenever any Lender shall sustain or incur any
Funding Losses or out-of-pocket expenses in connection with (a) failure by the
Borrowers to borrow or continue any Eurodollar Advance, or convert any Advance
to a Eurodollar Advance, in each case, after having given notice of their
intention to do so in accordance with Section 2.2 (whether by reason of the
election of the Borrowers not to proceed or the non-fulfillment of any of the
conditions set forth in this Agreement), or (b) prepayment of any Eurodollar
Advance in whole or in part for any reason or (c) failure by the Borrowers to
prepay any Eurodollar Advance after giving notice of its intention to prepay
such Advance, the Borrowers agree to pay to such Lender, promptly upon such
Lender’s demand therefor, an amount sufficient to compensate such Lender for all
such Funding Losses and out-of-pocket expenses.  Such Lender’s good faith
determination of the amount of such Funding Losses and out-of-pocket expenses,
absent manifest error, shall be binding and conclusive.  Losses subject to
reimbursement hereunder shall include, without limitation, expenses incurred by
any Lender or any participant of such Lender permitted hereunder in connection
with the re-employment of funds prepaid, repaid, not borrowed, or paid, as the
case may be, and any lost profit of such Lender or any participant of such
Lender over the remainder of the Eurodollar Advance Period for such prepaid
Advance.  For purposes of calculating amounts payable to a Lender under this
paragraph, each Lender shall be deemed to have actually funded its relevant
Eurodollar Advance through the purchase of a deposit bearing interest at the
Eurodollar Rate in an amount equal to the amount of that Eurodollar Advance and
having a maturity and repricing characteristics comparable to the relevant
Eurodollar Advance Period; provided,  however, that each Lender may fund each of
its Eurodollar Advances in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this
Section.

Section 2.10    Pro Rata Treatment.

(a)        Advances.  Each Advance with respect to the Revolving Loans from the
Lenders under this Agreement shall be made pro rata on the basis of their
respective Revolving Commitment Ratios.

(b)        Payments.  Each payment and prepayment of the principal of the
Revolving Loans and each payment of interest on the Revolving Loans received
from the Borrowers shall be made by the Administrative Agent to the Lenders pro
rata on the basis of their respective unpaid principal amounts thereof
outstanding immediately prior to such payment or prepayment (except in cases
when a Lender’s right to receive payments is restricted pursuant to Section
2.2(e)).  If any Lender shall obtain any payment (whether involuntary, through
the exercise of any right of set-off or otherwise) on account of the Loans in
excess of its ratable share of Loans under its Aggregate Commitment Ratio (or in
violation of any restriction set forth in Section 2.2(e)), such Lender shall
forthwith purchase from the other Lenders such participation in the Loans made
by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided,  however, that if all or any





-62-



 

 

portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
without interest thereon unless the Lender obligated to repay such amount is
required to pay interest.  The Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.10(b) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrowers in the amount of such
participation.

Section 2.11    Application of Payments

(a)        Payments Prior to Event of Default.  Prior to the occurrence and
continuance of an Event of Default, all amounts received by the Administrative
Agent from the Borrowers (other than payments specifically earmarked for
application to certain principal, interest, fees or expenses hereunder or
payments made pursuant to Section 2.6(b) (which shall be applied as earmarked
or, with respect to payments under Section 2.6(b), as set forth in Section
2.6(b)), shall be distributed by the Administrative Agent in the following order
of priority:

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent with
enforcing the rights of the Lenders under the Loan Documents, and any Agent
Advances made by the Administrative Agent under or pursuant to the terms of the
Loan Documents;

SECOND, to payment of any fees owed to the Administrative Agent, the Issuing
Banks or the Swing Bank hereunder or under any other Loan Document;

THIRD, to the payment of all obligations consisting of accrued fees and interest
payable to the Lenders hereunder (other than fees and interest owed to any
Lender with respect to the FILO Tranche of Loans);

FOURTH, to the payment of principal then due and payable on the Swing Loans;

FIFTH, to the payment of principal then due and payable on the Revolving Loans
(other than any Revolving Loans under a FILO Tranche);

SIXTH, to the payment of the Obligations arising in respect of Bank Products
then due and payable; provided,  however, that no amount received from any
Guarantor (including any proceeds of any sale of, or other realization upon, all
or any part of the Collateral owned by such Guarantor) shall be applied to any
Excluded Swap Obligation of such Guarantor;

SEVENTH, to the payment of any Obligation arising in respect of the Bank
Products; provided,  however, that no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor; and





-63-



 

 

EIGHTH, to the payment of all Obligations (including fees, interest, and
principal) of the Borrower Parties with respect to the FILO Tranche that are
then due and payable to the Lender Group.

(b)        Payments Subsequent to Event of Default.  Notwithstanding anything in
this Agreement or any other Loan Documents which may be construed to the
contrary, subsequent to the occurrence and during the continuance of an Event of
Default, payments and prepayments with respect to the Obligations made to the
Lender Group, or any of them, or otherwise received by any member of the Lender
Group (from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10):

FIRST, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent with
enforcing the rights of the Lenders under the Loan Documents, and any Agent
Advances made by the Administrative Agent under or pursuant to the terms of the
Loan Documents (including, without limitation, any costs incurred in connection
with the sale or disposition of any Collateral);

SECOND, to payment of any fees owed to the Administrative Agent, the Issuing
Banks or the Swing Bank hereunder or under any other Loan Document;

THIRD, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Lenders with enforcing the rights
of its rights under the Loan Documents (other than costs and expenses owed to
any Lender with respect to the FILO Tranche of Loans);

FOURTH, to the payment of all obligations consisting of accrued fees and
interest payable to the Lenders hereunder (other than fees and interest owed to
any Lender with respect to the FILO Tranche of Loans);

FIFTH, to the payment of the principal of the Swing Loans then outstanding,

SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding (other than any Revolving Loans under a FILO Tranche), and (ii) the
Letter of Credit Reserve Account to the extent of one hundred five percent
(105%) of any Letter of Credit Obligations then outstanding (other than any
Letter of Credit Obligations under a FILO Tranche),

SEVENTH, to the payment of any Obligation arising in respect of the Bank
Products;

EIGHTH, to any other Obligations not otherwise referred to in this Section
2.11(b) (other than any Obligations under a FILO Tranche);

NINTH, to the payment of all Obligations (including fees, interest, and
principal) of the Borrower Parties with respect to the FILO Tranche that are
then due and payable to the Lender Group; and





-64-



 

 

TENTH, upon satisfaction in full of all Obligations, to the Borrowers or as
otherwise required by law.

Section 2.12    Use of Proceeds.  The proceeds of the Loans shall be used by the
Borrowers as follows:

(a)        The proceeds of the initial Advance of Revolving Loans hereunder
shall be used on the Agreement Date to refinance existing Funded Debt and to
fund transaction costs.

(b)        The balance of the proceeds of the Loans shall be used (i) to fund
future acquisitions permitted hereunder, (ii) to provide for working capital,
(iii) for the Borrowers’ general corporate purposes, and (iv) for any other
lawful purpose not otherwise prohibited hereunder.

Section 2.13    All Obligations to Constitute One Obligation.  All Obligations
shall constitute one general obligation of the Borrowers and shall be secured by
the Administrative Agent’s security interest (on behalf of, and for the benefit
of, the Lender Group) and Lien upon all of the Collateral, and by all other
security interests and Liens heretofore, now or at any time hereafter granted by
any Borrower Party to the Administrative Agent or any other member of the Lender
Group, to the extent provided in the Security Documents under which such Liens
arise.

Section 2.14    Maximum Rate of Interest.  The Borrowers and the Lender Group
hereby agree and stipulate that the only charges imposed upon the Borrowers for
the use of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article 2 and in any other Loan
Document.  Notwithstanding the foregoing, the Borrowers and the Lender Group
further agree and stipulate that all closing fees, agency fees, syndication
fees, facility fees, underwriting fees, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by any member of the Lender Group to third parties
or for damages incurred by the Lender Group, or any of them, are charges to
compensate the Lender Group for underwriting and administrative services and
costs or losses performed or incurred, and to be performed and incurred, by the
Lender Group in connection with this Agreement and the other Loan Documents and
shall under no circumstances be deemed to be charges for the use of money
pursuant to any Applicable Law.  In no event shall the amount of interest and
other charges for the use of money payable under this Agreement exceed the
maximum amounts permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  The Borrowers and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and other charges for the use of money and manner
of payment stated within it; provided,  however, that, anything contained herein
to the contrary notwithstanding, if the amount of such interest and other
charges for the use of money or manner of payment exceeds the maximum amount
allowable under Applicable Law, then, ipso facto as of the Agreement Date, the
Borrowers are and shall be liable only for the payment of such maximum as
allowed by law, and payment received from the Borrowers in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Revolving Loans to the extent of such excess.

Section 2.15    Letters of Credit.





-65-



 

 

(a)        Subject to the terms and conditions of this Agreement, each Issuing
Bank, on behalf of the Lenders, and in reliance on the agreements of the Lenders
set forth in Section 2.15(c) below, hereby agrees to issue (or arrange with a
Foreign Issuer for the issuance of) one or more Letters of Credit up to an
aggregate face amount equal to such Issuing Bank’s Letter of Credit Commitment;
provided,  however, that, except as described in the last sentence of Section
4.3, the Issuing Banks shall not issue (or arrange with a Foreign Issuer for the
issuance of) any Letter of Credit unless the conditions precedent to the
issuance thereof set forth in Section 4.3 have been satisfied; provided,
 however, that at no time shall (i) the total Letter of Credit Obligations
outstanding hereunder exceed the Aggregate Letter of Credit Commitment or (ii)
the aggregate face amount of all outstanding Specified Foreign Obligation
Letters of Credit exceed $5,000,000.  In addition, the issuance of such Letter
of Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as each Issuing Bank shall approve and that the
Borrowers shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as each Issuing
Bank shall reasonably require; provided that in the event of any conflict
between such applications, agreements or instruments and this Agreement, the
terms of this Agreement shall control. Each Letter of Credit shall (i) be
denominated in Dollars, and (ii) other than Specified Foreign Obligation Letters
of Credit, expire no later than the earlier to occur of (A) the date thirty (30)
days prior to the Maturity Date, and (B) three hundred sixty (360) days after
its date of issuance (but may contain provisions for automatic renewal provided
that no Default exists on the renewal date or would be caused by such renewal
and provided no such renewal shall extend beyond the date thirty (30) days prior
to the Maturity Date).  Each Letter of Credit shall be subject to the Uniform
Customs and, to the extent not inconsistent therewith, the laws of the State of
New York.  None of the Issuing Banks shall at any time be obligated to issue, or
cause to be issued, any Letter of Credit if such issuance would conflict with,
or cause such Issuing Bank to exceed any limits imposed by, any Applicable Law.

(b)        The Administrative Borrower may from time to time request that an
Issuing Bank issue (or arrange with a Foreign Issuer for the issuance of) a
Letter of Credit.  The Administrative Borrower shall execute and deliver to the
Administrative Agent and the applicable Issuing Bank a Request for Issuance of
Letter of Credit for each Letter of Credit to be issued by such Issuing Bank,
not later than 12:00 noon (Atlanta, Georgia time) one (1) Business Day preceding
the date on which the requested Letter of Credit is to be issued, or such
shorter notice as may be acceptable to the applicable Issuing Bank and the
Administrative Agent.  Upon receipt of any such Request for Issuance of Letter
of Credit, subject to satisfaction of all conditions precedent thereto as set
forth in Section 4.3 or waiver of such conditions pursuant to the last sentence
of Section 4.3, the applicable Issuing Bank shall process such Request for
Issuance of Letter of Credit and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue (or arrange with a Foreign Issuer
for the issuance of) the Letter of Credit requested thereby.  Such Issuing Bank
shall furnish a copy of such Letter of Credit to the Administrative Borrower and
the Administrative Agent following the issuance thereof.  In addition to the
fees payable pursuant to Section 2.4(c)(ii), the Borrowers shall pay or
reimburse each Issuing Bank for normal and customary costs and expenses incurred
by such Issuing Bank in issuing, effecting payment under, amending or otherwise
administering the Letters of Credit.  On each Business Day on or before 10:00
a.m. (Atlanta, Georgia time) each Issuing Bank shall





-66-



 

 

deliver to the Administrative Agent and the Administrative Borrower a report in
substantially the form of Exhibit L (a “Daily Letter of Credit Report”) (A)
setting forth the opening balance of its Letters of Credit outstanding on the
immediately preceding Business Day, (B) identifying all Letters of Credit issued
(or amended) by it (or its Foreign Issuer) on such immediately preceding
Business Day, (C) identifying all Letters of Credit cancelled on such
immediately preceding Business Day, (D) identifying all draws on such
immediately preceding Business Day under Letters of Credit issued by it (or its
Foreign Issuer), (E) setting forth the ending balance of its Letters of Credit
outstanding on such immediately preceding Business Day and (E) identifying all
requests for the issuance of Letters of Credit cancelled on such immediately
preceding Business Day.

(c)        Immediately upon the issuance by an Issuing Bank of a Letter of
Credit and in accordance with the terms and conditions of this Agreement, such
Issuing Bank shall be deemed to have sold and transferred to each Lender, and
each Lender shall be deemed irrevocably and unconditionally to have purchased
and received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Revolving Commitment
Ratio, in such Letter of Credit and the obligations of the Borrowers with
respect thereto (including, without limitation, all Letter of Credit Obligations
with respect thereto).  The applicable Issuing Bank shall promptly notify the
Administrative Agent of any draw under a Letter of Credit.  At such time as the
Administrative Agent shall be notified by the applicable Issuing Bank that the
beneficiary under any Letter of Credit has drawn on the same, the Administrative
Agent shall promptly notify the Administrative Borrower and the Swing Bank (or,
at its option, all Lenders), by telephone or email, of the amount of the draw
and, in the case of each Lender, such Lender’s portion of such draw amount as
calculated in accordance with its Revolving Commitment Ratio; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse each Issuing Bank and the Lenders with respect
to such Letter of Credit.

(d)        The Borrowers hereby agree to immediately reimburse each Issuing Bank
for amounts paid by such Issuing Bank in respect of draws under each Letter of
Credit.  In order to facilitate such repayment, the Borrowers hereby irrevocably
request the Lenders, and the Lenders hereby severally agree, on the terms and
conditions of this Agreement (other than as provided in Article 2 with respect
to the amounts of, the timing of requests for, and the repayment of Advances
hereunder and in Article 4 with respect to conditions precedent to Advances
hereunder), with respect to any drawing under a Letter of Credit, to make a Base
Rate Advance on each day on which a draw is made under any Letter of Credit and
in the amount of such draw, and to pay the proceeds of such Advance directly to
the applicable Issuing Bank to reimburse such Issuing Bank for the amount paid
by it upon such draw.  Each Lender shall pay its share of such Base Rate Advance
by paying its portion of such Advance to the Administrative Agent in accordance
with Section 2.2(e) and its Revolving Commitment Ratio, without reduction for
any set-off or counterclaim of any nature whatsoever and regardless of whether
any Default exists or would be caused thereby.  The disbursement of funds in
connection with a draw under a Letter of Credit pursuant to this Section
hereunder shall be subject to the terms and conditions of Section 2.2(e).  The
obligation of each Lender to make payments to the Administrative Agent, for the
account of an Issuing Bank, in accordance with this Section 2.15 shall be
absolute and unconditional and no Lender shall be relieved of its obligations to
make such payments by reason of noncompliance by any other Person with the terms
of the Letter of Credit or for any





-67-



 

 

other reason (other than the gross negligence or willful misconduct of such
Issuing Bank in paying such Letter of Credit, as determined by a final
non-appealable judgment of a court of competent jurisdiction). Each Lender’s
obligation to fund its participation shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation, (i)
any set-off, counterclaim, recoupment, defense or other right that such Lender
or any other Person may have against any Issuing Bank or any other Person for
any reason whatsoever, (ii) the existence of a Default or an Event of Default or
the termination of the Revolving Loan Commitment, (iii) any adverse change in
the condition (financial or otherwise) of the Borrowers or any of their
Subsidiaries, (iv) any breach of this Agreement by the Borrowers or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. The Administrative Agent shall promptly remit to such
Issuing Bank the amounts so received from the other Lenders; provided that if
such payment is required to be returned for any reason to the Borrowers or to a
trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Issuing Bank will return to the Administrative Agent any
portion thereof previously distributed by the Administrative Agent.  Any overdue
amounts payable by the Lenders to an Issuing Bank in respect of a draw under any
Letter of Credit shall bear interest, payable on demand, (x) for the first two
(2) Business Days, at the Federal Funds Rate, and (y) thereafter, at the Base
Rate.  Notwithstanding the foregoing, at the request of the Administrative
Agent, the Swing Bank may, at its option and subject to the conditions set forth
in Section 2.2(g) other than the condition that the applicable conditions
precedent set forth in Article 4 be satisfied, make Swing Loans to reimburse the
Issuing Banks for amounts drawn under Letters of Credit.

(e)        The Borrowers agree that each Advance by the Lenders to reimburse an
Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, unless and until converted into a Eurodollar Advance pursuant to
Section 2.2(b)(ii), be deemed to be a Base Rate Advance under the Revolving Loan
Commitment and shall be payable and bear interest in accordance with all other
Base Rate Advances of Revolving Loans.

(f)        The Borrowers agree that any action taken or omitted to be taken by
any Issuing Bank or any Foreign Issuer in connection with any Letter of Credit,
except for such actions or omissions as shall constitute gross negligence or
willful misconduct on the part of such Issuing Bank as determined by a final
non-appealable judgment of a court of competent jurisdiction, shall be binding
on the Borrowers as between the Borrowers and such Issuing Bank, and shall not
result in any liability of such Issuing Bank to the Borrowers.  The obligation
of the Borrowers to reimburse an Issuing Bank for a drawing under any Letter of
Credit or the Lenders for Advances made by them to the Issuing Banks on account
of draws made under the Letters of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances whatsoever (except if arising from the gross
negligence or willful misconduct on the part of such Issuing Bank as determined
by a final non-appealable judgment of a court of competent jurisdiction),
including, without limitation, the following circumstances:

(i)         Any lack of validity or enforceability of any Loan Document;





-68-



 

 

(ii)        Any amendment or waiver of or consent to any departure from any or
all of the Loan Documents;

(iii)       Any improper use which may be made of any Letter of Credit or any
improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith;

(iv)       The existence of any claim, set-off, defense or any right which any
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender or any other Person, whether in connection
with any Letter of Credit, any transaction contemplated by any Letter of Credit,
this Agreement, or any other Loan Document, or any unrelated transaction;

(v)        Any statement or any other documents presented under any Letter of
Credit proving to be insufficient, forged, fraudulent or invalid in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

(vi)       The insolvency of any Person issuing any documents in connection with
any Letter of Credit;

(vii)      Any breach of any agreement between any Borrower and any beneficiary
or transferee of any Letter of Credit;

(viii)     Any irregularity in the transaction with respect to which any Letter
of Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit;

(ix)       Any errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, wireless or otherwise,
whether or not they are in code;

(x)        Any act, error, neglect or default, omission, insolvency or failure
of business of any of the correspondents of  the applicable Issuing Bank;

(xi)       Any other circumstances arising from causes beyond the control of the
applicable Issuing Bank;

(xii)      Payment by an Issuing Bank (or the Foreign Issuer) under any Letter
of Credit against presentation of a sight draft or a certificate which does not
comply with the terms of such Letter of Credit, provided that such payment shall
not have constituted gross negligence or willful misconduct of such Issuing Bank
or Foreign Issuer as determined by a final non-appealable judgment of a court of
competent jurisdiction; and

(xiii)     Any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.





-69-



 

 

(g)        The Borrowers will indemnify and hold harmless each Indemnified
Person from and against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including reasonable attorneys’ fees) which
may be imposed on, incurred by or asserted against such Indemnified Person in
any way relating to or arising out of the issuance of a Letter of Credit, except
that the Borrowers shall not be liable to an Indemnified Person for any portion
of such claims, liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of such Indemnified Person as determined by a
final non-appealable judgment of a court of competent jurisdiction.  This
Section 2.15(g) shall survive termination of this Agreement.

(h)        Each Lender shall be responsible (to the extent the Borrowers are
obligated to reimburse the applicable Issuing Bank under the Loan Documents and
such Issuing Bank is not reimbursed by the Borrowers) for its pro rata share
(based on such Lender’s Revolving Commitment Ratio) of any and all reasonable
out-of-pocket costs, expenses (including reasonable legal fees) and
disbursements which may be incurred or made by such Issuing Bank in connection
with the collection of any amounts due under, the administration of, or the
presentation or enforcement of any rights conferred by any Letter of Credit, any
Borrower’s or any guarantor’s obligations to reimburse draws thereunder or
otherwise.  In the event the Borrowers shall fail to pay such expenses of an
Issuing Bank within fifteen (15) days of demand for payment by such Issuing
Bank, each Lender shall thereupon pay to such Issuing Bank its pro rata share
(based on such Lender’s Revolving Commitment Ratio) of such expenses within ten
(10) days from the date of such Issuing Bank’s notice to the Lenders of the
Borrowers’ failure to pay; provided,  however, that if the Borrowers shall
thereafter pay such expenses, such Issuing Bank will repay to each Lender the
amounts received from such Lender hereunder.

(i)         Any Person that is to be a new Issuing Bank (other than pursuant to
the execution of an Assignment and Acceptance) is required to enter into this
Agreement by executing and delivering to the Administrative Agent and the
Administrative Borrower a joinder agreement in the form of Exhibit M (each an
“Issuing Bank Joinder Agreement”). Upon the execution and delivery of any
Issuing Bank Joinder Agreement by such Person, such Person shall become an
Issuing Bank hereunder with the same force and effect as if originally named as
an Issuing Bank herein. The execution and delivery of any Issuing Bank Joinder
Agreement adding an additional Person as a party to this Agreement shall not
require the consent of any party hereto other than the Administrative Agent and,
so long as no Default exists, the Administrative Borrower.

(j)         Unless otherwise expressly agreed by the Issuing Banks and the
Borrowers when a Letter of Credit is issued and subject to Applicable Laws, (i)
each  Standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each Documentary Letter of Credit shall be governed
by the Uniform Customs and (iii) in each case, to the extent not inconsistent
therewith, the governing law of this Agreement set forth in Section 11.7.





-70-



 

 

(k)        Any term or provision of this agreement to the contrary
notwithstanding, (i) the expiration date of any Specified Foreign Obligation
Letter of Credit shall be acceptable to the applicable Issuing Bank (and shall
extend beyond the Maturity Date), (ii) in addition to the fees set forth in
Section 2.4, the Borrowers shall pay to the Administrative Agent, for the
account of each applicable Issuing Bank, any fees or other amounts charged by
any other bank or financial institution to such Issuing Bank in connection with
the issuance of a Specified Foreign Obligation Letter of Credit, (iii) the
Lenders’ obligation to reimburse the applicable Issuing Bank for any draw under
a Specified Foreign Obligation Letter of Credit under Section 2.15 shall cease
and be of no further force and effect upon final and indefeasible payment in
full of the Obligations (including cash collateralizing all Letters of Credit)
and termination of the Revolving Loan Commitments, so long as each Specified
Foreign Obligation Letter of Credit is cash collateralized in an amount to be
mutually determined by the applicable Issuing Bank and the Borrowers on the date
of issuance of such Specified Foreign Obligation Letter of Credit, and (iv) for
purposes of Section 2.5(b),  2.11(b),  2.18(b)(ii),  3.1(b), 3.1(f),  9.2(d) and
10.15(a)(i), the amount of cash collateral required with respect to Specified
Foreign Obligation Letters of Credit shall be mutually determined by the
applicable Issuing Bank and the Borrowers on the date of issuance of such
Specified Foreign Obligation Letter of Credit.

Neither the Administrative Agent, any Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrowers to the extent of any actual direct damages
(as opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by such Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, each Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

Section 2.16    Bank Products.  Any Borrower Party may request and each Lender
may, in its sole and absolute discretion, arrange for such Borrower Party to
obtain from such Lender or any Affiliate of such Lender, Bank Products although
no Borrower Party is required to do so.  If any Bank Products are provided by an
Affiliate of a Lender, the Borrower Parties agree to indemnify and hold the
Lender Group, or any of them, harmless from any and all costs and





-71-



 

 

obligations now or hereafter incurred by the Lender Group, or any of them, which
arise from any indemnity given by such Lender to any of its Affiliates, as
applicable, related to such Bank Products; provided,  however, nothing contained
herein is intended to limit the Borrower Parties’ rights, with respect to such
Lender or any of its Affiliates, as applicable, if any, which arise as a result
of the execution of documents by and between the Borrower Parties and such
Person which relate to any Bank Products.  The agreement contained in this
Section shall survive termination of this Agreement.  The Borrower Parties
acknowledge and agree that the obtaining of Bank Products from a Lender or its
Affiliates (a) is in the sole and absolute discretion of such Lender or such
Affiliates, and (b) is subject to all rules and regulations of such Lender or
such Affiliates.

Section 2.17    Additional Increase of Commitments; Additional Lenders.

(a)        Increase of the Revolving Loan Commitment.

(i)         So long as no Event of Default has occurred and is continuing,
Parent, on behalf of Borrowers, may request the right to effectuate increases in
the Revolving Loan Commitment (any such increase, a “Commitment Increase”), in
an aggregate amount of up to $100,000,000 for all such Commitment Increases (the
“Commitment Increase Cap”), during the term of this Agreement by delivering a
Notice of Requested Commitment Increase to the Administrative Agent
substantially in the form of Exhibit K (a “Notice of Requested Commitment
Increase”), provided that, in each case: (A) each Commitment Increase shall be
in minimum increments of $10,000,000; (B) the proposed Commitment Increase shall
have been consented to in writing by the Administrative Agent (such consent not
to be unreasonably withheld), each Lender (if any) who is increasing its portion
of the Revolving Loan Commitment and any other bank or financial institution
acceptable to the Borrowers and the Administrative Agent that has agreed to
become a Lender in respect of all or a portion of the Commitment Increase (a
“New Lender”); and (C) the proposed Commitment Increase, together with any prior
Commitment Increase, shall not exceed the Commitment Increase Cap.  Each Notice
of Requested Commitment Increase shall specify: (1) the amount of the proposed
Commitment Increase and (2) the requested date of the proposed Commitment
Increase (which shall be at least thirty (30) days from the date of delivery of
the Notice of Requested Commitment Increase).  Each Notice of Requested
Commitment Increase shall be binding on all Borrowers.  Upon the effective date
of any Commitment Increase, Parent shall deliver to the Administrative Agent a
certificate of the chief financial officer of Parent certifying that no Default
or Event of Default then exists or would be caused thereby.  No Commitment
Increase shall be effective until the Administrative Agent shall have received
amendments to this Agreement and the other Loan Documents, commitments of
Lenders or New Lenders in an aggregate amount equal to such Commitment Increase,
Lender Agreements for each Lender or New Lender committing to such Commitment
Increase, any upfront fees to be paid to the Lenders committing to such
Commitment Increase, and, if requested, opinion letters, Revolving Loan Notes
and such other agreements, documents and instruments requested by and reasonably
satisfactory to the Administrative Agent in its Permitted Discretion evidencing
and setting forth the conditions of such Commitment Increase.





-72-



 

 

(ii)        If the Administrative Agent approves a proposed Commitment Increase,
the Administrative Agent shall deliver a copy of the Notice of Requested
Commitment Increase relating thereto to each Lender, together with a statement
as to whether the Incremental Facility Yield Adjustment is applicable.  No
Lender (or any successor thereto) shall have any obligation to increase its
portion of the Revolving Loan Commitment or its other obligations under this
Agreement or the other Loan Documents, and any decision by a Lender to increase
its portion of the Revolving Loan Commitment shall be made in its sole
discretion independently from any other Lender. If the Administrative Agent
receives commitments from the Lenders or the New Lenders in excess of the amount
of the proposed Commitment Increase, the Administrative Agent shall have the
right, in its sole discretion, to reduce and reallocate (within the minimum and
maximum amounts specified by each such Lender or New Lender in its notice to the
Administrative Agent) the shares of such Commitment Increase of the Lenders or
New Lenders willing to fund the proposed Commitment Increase so that the total
committed shares of the proposed Commitment Increase equals the proposed
Commitment Increase. The Administrative Agent shall notify each Lender or New
Lender, as the case may be, whether its proposed share of the proposed
Commitment Increase has been accepted and, if so, the amount of its share of
such Commitment Increase, and such Lender shall thereafter execute and deliver a
Lender Agreement with respect to its respective share of such Commitment
Increase.

(iii)       Notwithstanding anything to the contrary contained herein, each
Commitment Increase meeting the conditions set forth in Section 2.17(a)(i) shall
not require the consent of any Lender other than those Lenders, if any, which
have agreed to increase their portions of the Revolving Loan Commitment in
connection with such Commitment Increase and shall not constitute an amendment,
modification or waiver that is subject to Section 11.12 and shall be effective
as of the later of (a) the date specified in the applicable Notice of Requested
Commitment Increase and (b) the date upon which the foregoing conditions shall
have been satisfied or waived by the Administrative Agent and the Lenders which
have agreed to increase their portions of the Revolving Loan Commitment, or by
the requisite Lenders in accordance with Section 11.12 in the case of a waiver
of an Event of Default, as applicable.

(b)        Effect of Commitment Increase.  After giving effect to any Commitment
Increase, the outstanding Revolving Loans may not be held pro rata in accordance
with the new Revolving Loan Commitment.  In order to remedy the foregoing, on
the effective date of each Commitment Increase, the Lenders (including any New
Lenders) shall reallocate the Revolving Loans owed to them among themselves so
that, after giving effect thereto, the Revolving Loans will be held by the
Lenders (including any New Lenders) on a pro rata basis in accordance with their
respective Revolving Commitment Ratios (after giving effect to such Commitment
Increase).  Each Lender agrees to wire immediately available funds to the
Administrative Agent in accordance with this Agreement as may be required by the
Administrative Agent in connection with the foregoing.  Notwithstanding the
provisions of Section 11.5, the reallocations so made by each Lender whose
Revolving Commitment Ratio has increased shall be deemed to be a purchase of a
corresponding amount of the Revolving Loans of the Lender or Lenders whose
Revolving Commitment Ratio have decreased and shall not be considered an
assignment for purposes of Section 11.5.





-73-



 

 

(c)        Notwithstanding anything to the contrary in this Section 2.17, the
Commitment Increase may be in the form of a separate “first-in, last-out”
tranche (the “FILO Tranche”) of Revolving Loans with a separate borrowing base
consisting of the assets included in the Borrowing Base (provided, that advance
rates thereunder shall not exceed 100%) and interest rate margins, in each case,
to be agreed upon (which, for the avoidance of doubt, shall not require any
adjustment to the Applicable Margin of other Loans pursuant to clause (a) above)
among the Parent (on behalf of the Borrowers), the Administrative Agent and the
Lenders and New Lenders providing the FILO Tranche;  provided, that (i) any
loans under the FILO Tranche may not be guaranteed by any Subsidiaries of the
Borrowers other than the Guarantors, (ii) if the FILO Tranche availability
exceeds $0, any Advance thereafter requested shall be made under the FILO
Tranche until the FILO Tranche availability is $0, (iii) the Borrowers may not
prepay Revolving Loans under the FILO Tranche or terminate or reduce the
commitments in respect thereof at any time that other Loans and/or Reimbursement
Obligations (unless cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) are outstanding, (iv) the
Majority Lenders (calculated as including Lenders and New Lenders under any
Commitment Increase (including the FILO Tranche)) shall control exercise of
remedies in respect of the Collateral, (v) any loans under the FILO Tranche
shall be deemed to be Revolving Loans hereunder and (vi) any collateral securing
any such FILO Tranche shall also secure all other Obligations on a pari passu
basis.  The parties hereto hereby agree that the minimum borrowing, pro rata
borrowing, and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the FILO Tranche.

Section 2.18    Defaulting Lenders.

(a)        Cash Collateral.

(i)         At any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of the Administrative Agent or
any Issuing Bank (with a copy to the Administrative Agent) the Borrowers shall
cash collateralize the Letter of Credit Obligations with respect to such
Defaulting Lender (determined after giving effect to Section 2.18(b)(iv) and any
cash collateral provided by such Defaulting Lender) in an amount not less than
105% of the Letter of Credit Obligations with respect to such Defaulting Lender.

(ii)        Each Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks, and agrees to maintain, a first priority security
interest in all such cash collateral as security for the Defaulting Lender’s
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (iii) below.  If at any time the Administrative Agent
determines that such cash collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Banks as herein
provided, or that the total amount of such cash collateral is less than the
minimum amount required pursuant to clause (i) above, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional cash collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any cash collateral provided
by the Defaulting Lender).





-74-



 

 

(iii)       Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.18(a) or Section
2.18(b) in respect of Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of Letters
of Credit or Letter of Credit disbursements (including, as to cash collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the cash collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(iv)       Cash collateral (or the appropriate portion thereof) provided in
respect of any Letter of Credit Obligations shall no longer be required to be
held as cash collateral pursuant to this Section 2.18(a) following (A) the
elimination of the applicable Letter of Credit Obligations (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and the Issuing Banks that there
exists excess cash collateral; provided that, subject to Section 2.18(b) through
(d) the Person providing cash collateral and each Issuing Bank may agree that
cash collateral shall be held to support future anticipated Letter of Credit
Obligations or other obligations and provided further that to the extent that
such cash collateral was provided by the Borrowers, such cash collateral shall
remain subject to the security interest granted pursuant to the Loan Documents.

(b)        Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i)         Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Majority Lenders and in Section 11.12.

(ii)        Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.4 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks or Swing Bank hereunder; third, to cash collateralize the
Letter of Credit Obligations with respect to such Defaulting Lender in
accordance with Section 2.18(a);  fourth, as the Borrowers may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize future Letter of Credit Obligations with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.18(a);  sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swing Bank as a
result of any





-75-



 

 

judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Letter of Credit disbursements in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Sections 4.2 or 4.3, as applicable,
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and Letter of Credit disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or Letter
of Credit disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Obligations and
Swing Loans are held by the Lenders pro rata in accordance with the Revolving
Loan Commitments without giving effect to sub-section (iv) below.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.18(b)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)     (A)     No Defaulting Lender shall be entitled to receive any Unused
Line Fee pursuant to Section 2.4(b) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)     Each Defaulting Lender shall be entitled to receive letter of credit
fees pursuant to Section 2.4(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its Letter of
Credit Obligations for which it has provided cash collateral pursuant to Section
2.18(a). 

(C)      With respect to Unused Line Fee or letter of credit fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrowers shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swing Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Banks and Swing Bank, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to any such
Issuing Bank’s Letter of Credit Obligations or Swing Bank’s Swing Loan
Obligations with respect to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv)       All or any part of such Defaulting Lender’s participation in Letters
of Credit and Swing Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Revolving Commitment Ratio (calculated
without regard to such Defaulting Lender’s Revolving Loan Commitment) but only
to the extent that such





-76-



 

 

reallocation does not cause any Non-Defaulting Lender’s portion of the Aggregate
Revolving Credit Obligations to exceed such Non-Defaulting Lender’s Revolving
Loan Commitment.  No reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)        If the reallocation described in clause (iv) above cannot, or can
only partially, be effected, the Borrowers shall, without prejudice to any right
or remedy available to it hereunder or under law, (x) first, prepay Swing Loans
in an amount equal to the portion of the aggregate outstanding Swing Loans
attributable to such Defaulting Lender and (y) second, cash collateralize the
Letter of Credit Obligations with respect to such Defaulting Lender in
accordance with the procedures set forth in Section 2.18(a).

(c)        Defaulting Lender Cure.  If the Administrative Borrower, the
Administrative Agent, Swing Bank and Issuing Banks agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Loans to be held pro rata by the Lenders in
accordance with the Revolving Commitment Ratios (without giving effect to
Section 2.18(b)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(d)        New Swing Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, the Issuing Banks will not be required to issue, amend or
increase any Letter of Credit, and the Swing Bank will not be required to make
any Swing Loans, unless they are satisfied that 100% of the related Letter of
Credit Obligations and Swing Loan Obligations is fully covered or eliminated by
cash collateral and reallocation as set forth in this Section 2.18.

ARTICLE 3

 

GUARANTY

Section 3.1      Guaranty.

(a)        Each Guarantor hereby guarantees to the Administrative Agent, for the
benefit of the Lender Group, the full and prompt payment of the Obligations,
including, without limitation, any interest therein (including, without
limitation, interest as provided in this Agreement, accruing after the filing of
a petition initiating any Insolvency Proceedings, whether or not such interest
accrues or is recoverable against the Borrowers after the filing of such





-77-



 

 

petition for purposes of the Bankruptcy Code or is an allowed claim in such
proceeding), plus reasonable attorneys’ fees and expenses if the obligations
represented by this Guaranty are collected by law, through an attorney-at-law,
or under advice therefrom.

(b)        Regardless of whether any proposed guarantor or any other Person
shall become in any other way responsible to the Lender Group, or any of them,
for or in respect of the Obligations or any part thereof, and regardless of
whether or not any Person now or hereafter responsible to the Lender Group, or
any of them, for the Obligations or any part thereof, whether under this
Guaranty or otherwise, shall cease to be so liable, each Guarantor hereby
declares and agrees that this Guaranty shall be a joint and several obligation,
shall be a continuing guaranty and shall be operative and binding until the
Obligations shall have been indefeasibly paid in full in cash (or in the case of
Letter of Credit Obligations, secured through delivery of cash collateral in an
amount equal to one hundred and five percent (105%) of the Letter of Credit
Obligations) and the Revolving Loan Commitments shall have been terminated.

(c)        Each Guarantor absolutely, unconditionally and irrevocably waives any
and all right to assert any defense (other than the defense of payment in cash
in full, to the extent of its obligations hereunder, or a defense that such
Guarantor’s liability is limited as provided in Section 3.1(g)), including,
without limitation, any lack of capacity by the Borrowers, or any of them,
set-off, counterclaim or cross-claim of any nature whatsoever with respect to
this Guaranty or the obligations of the Guarantors under this Guaranty or the
obligations of any other Person or party (including, without limitation, the
Borrowers) relating to this Guaranty or the obligations of any of the Guarantors
under this Guaranty or otherwise with respect to the Obligations in any action
or proceeding brought by the Administrative Agent or any other member of the
Lender Group to collect the Obligations or any portion thereof, or to enforce
the obligations of any of the Guarantors under this Guaranty.

(d)        The Lender Group, or any of them, may from time to time, without
exonerating or releasing any Guarantor in any way under this Guaranty, (i) take
such further or other security or securities for the Obligations or any part
thereof as they may deem proper, or (ii) release, discharge, abandon or
otherwise deal with or fail to deal with any Guarantor of the Obligations or any
security or securities therefor or any part thereof now or hereafter held by the
Lender Group, or any of them, or (iii) amend, modify, extend, accelerate or
waive in any manner any of the provisions, terms, or conditions of the Loan
Documents, all as they may consider expedient or appropriate in their sole
discretion.  Without limiting the generality of the foregoing, or of Section
3.1(e), it is understood that the Lender Group, or any of them, may, without
exonerating or releasing any Guarantor, give up, modify or abstain from
perfecting or taking advantage of any security for the Obligations and accept or
make any compositions or arrangements, and realize upon any security for the
Obligations when, and in such manner, and with or without notice, all as such
Person may deem expedient.

(e)        Each Guarantor acknowledges and agrees that no change in the nature
or terms of the Obligations or any of the Loan Documents, or other agreements,
instruments or contracts evidencing, related to or attendant with the
Obligations (including any novation), shall discharge all or any part of the
liabilities and obligations of such Guarantor pursuant to this Guaranty; it
being the purpose and intent of the Guarantors and the Lender Group that the
covenants, agreements and all liabilities and obligations of each Guarantor
hereunder are





-78-



 

 

absolute, unconditional and irrevocable under any and all
circumstances.  Without limiting the generality of the foregoing, each Guarantor
agrees that until each and every one of the covenants and agreements of this
Guaranty is fully performed, and without possibility of recourse, whether by
operation of law or otherwise, such Guarantor’s undertakings hereunder shall not
be released, in whole or in part, by any action or thing which might, but for
this paragraph of this Guaranty, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, omission of the Lender Group,
or any of them, or their failure to proceed promptly or otherwise, or by reason
of any action taken or omitted by the Lender Group, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, such Guarantor or by reason of any further dealings
between the Borrowers, on the one hand, and any member of the Lender Group, on
the other hand, or any other guarantor or surety, and such Guarantor hereby
expressly waives and surrenders any defense to its liability hereunder, or any
right of counterclaim or offset of any nature or description which it may have
or may exist based upon, and shall be deemed to have consented to, any of the
foregoing acts, omissions, things, agreements or waivers.

(f)        The Lender Group, or any of them, may, without demand or notice of
any kind upon or to any Guarantor, at any time or from time to time when any
amount shall be due and payable hereunder by any Guarantor, if the Borrowers
shall not have timely paid any of the Obligations (or in the case of Letter of
Credit Obligations, secured through delivery of cash collateral in an amount
equal to one hundred and five percent (105%) of the Letter of Credit
Obligations), set-off and appropriate and apply to any portion of the
Obligations hereby guaranteed, and in such order of application as the
Administrative Agent may from time to time elect in accordance with this
Agreement, any deposits, property, balances, credit accounts or moneys of any
Guarantor in the possession of any member of the Lender Group or under their
respective control for any purpose.  If and to the extent that any Guarantor
makes any payment to the Administrative Agent or any other Person pursuant to or
in respect of this Guaranty, any claim which such Guarantor may have against any
Borrower by reason thereof shall be subject and subordinate to the prior payment
in full of the Obligations to the satisfaction of the Lender Group.

(g)        The creation or existence from time to time of Obligations in excess
of the amount committed to or outstanding on the date of this Guaranty is hereby
authorized, without notice to any Guarantor, and shall in no way impair or
affect this Guaranty or the rights of the Lender Group herein. It is the
intention of each Guarantor and the Administrative Agent that each Guarantor’s
obligations hereunder shall be, but not in excess of, the Maximum Guaranteed
Amount (as herein defined).  The “Maximum Guaranteed Amount” with respect to any
Guarantor, shall mean the maximum amount which could be paid by such Guarantor
without rendering this Guaranty void or voidable as would otherwise be held or
determined by a court of competent jurisdiction in any action or proceeding
involving any state or Federal bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to the
insolvency of debtors.

(h)        Upon the bankruptcy or winding up or other distribution of assets of
any Borrower, or of any surety or guarantor (other than the applicable
Guarantor) for any Obligations of the Borrowers to the Lender Group, or any of
them, the rights of the Administrative Agent against any Guarantor shall not be
affected or impaired by the omission of any member of the





-79-



 

 

Lender Group to prove its claim, or to prove the full claim, as appropriate,
against the Borrowers, or any such other guarantor or surety, and the
Administrative Agent may prove such claims as it sees fit and may refrain from
proving any claim and in its discretion may value as it sees fit or refrain from
valuing any security held by it without in any way releasing, reducing or
otherwise affecting the liability to the Lender Group of each of  the
Guarantors.

(i)         Each Guarantor hereby absolutely, unconditionally and irrevocably
expressly waives, except to the extent such waiver would be expressly prohibited
by Applicable Law, the following:  (i) notice of acceptance of this Guaranty,
(ii) notice of the existence or creation of all or any of the Obligations, (iii)
presentment, demand, notice of dishonor, protest and all other notices
whatsoever (other than notices expressly required hereunder or under any other
Loan Document to which any Guarantor is a party), (iv) all diligence in
collection or protection of or realization upon the Obligations or any part
thereof, any obligation hereunder, or any security for any of the foregoing, (v)
all rights to enforce any remedy which the Lender Group, or any of them, may
have against any Borrower and (vi) any and all rights under Official Code of
Georgia Sections 10-7-23 and 10-7-24 and any analogous statute in any other
applicable jurisdiction. If a claim is ever made upon any member of the Lender
Group for the repayment or recovery of any amount or amounts received by such
Person in payment of any of the Obligations and such Person repays all or part
of such amount by reason of (A) any judgment, decree or order of any court or
administrative body having jurisdiction over such Person or any of its property,
or (B) any settlement or compromise of any such claim effected by such Person
with any such claimant, including any Borrower, then in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any promissory note or other instrument evidencing any of
the Obligations, and such Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.

(j)         This Guaranty is a continuing guaranty of the Obligations and all
liabilities to which it applies or may apply under the terms hereof and shall be
conclusively presumed to have been created in reliance hereon.  No failure or
delay by any member of the Lender Group in the exercise of any right, power,
privilege or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Administrative Agent of any right or remedy shall preclude other
or further exercise thereof or the exercise of any other right or remedy and no
course of dealing between any Guarantor and any member of the Lender Group shall
operate as a waiver thereof.  No action by any member of the Lender Group
permitted hereunder shall in any way impair or affect this Guaranty.  For the
purpose of this Guaranty, the Obligations shall include, without limitation, all
Obligations of the Borrowers to the Lender Group, notwithstanding any right or
power of any third party, individually or in the name of any Borrower and the
Lender Group, or any of them, to assert any claim or defense as to the
invalidity or unenforceability of any such Obligation, and no such claim or
defense shall impair or affect the obligations of any Guarantor hereunder.

(k)        This Guaranty is a guaranty of payment and not of collection.  The
Guarantors hereby guaranty the Obligations under this Guaranty as primary
obligors thereof and not merely as sureties. In the event the Administrative
Agent makes a demand upon any Guarantor in accordance with the terms of this
Guaranty, such Guarantor shall be held and bound





-80-



 

 

to the Administrative Agent directly as debtor in respect of the payment of the
amounts hereby guaranteed.  All costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by the
Administrative Agent in obtaining performance of or collecting payments due
under this Guaranty shall be deemed part of the Obligations guaranteed hereby.

(l)         As of the Agreement Date, each Subsidiary Guarantor is a direct or
indirect wholly owned Domestic Subsidiary of a Borrower.  Each Guarantor
expressly represents and acknowledges that any financial accommodations by the
Lender Group to the Borrowers, including, without limitation, the extension of
credit, are and will be of direct interest, benefit and advantage to such
Guarantor.

(m)       Each Guarantor shall be entitled to subrogation and contribution
rights from and against the Borrowers to the extent any Guarantor is required to
pay to any member of the Lender Group any amount in excess of the Loans advanced
directly to, or other Obligations incurred directly by, such Guarantor or as
otherwise available under Applicable Law; provided,  however, that such
subrogation and contribution rights are and shall be subject to the terms and
conditions of this Section 3.1 and Section 13.5 and until the Obligations shall
have been paid in full in cash (or in the case of the Letter of Credit
Obligations, all of the Letter of Credit Obligations have been cash
collateralized), each Guarantor hereby absolutely, unconditionally and
irrevocably expressly subordinates to the prior payment of the Obligations,
except to the extent such subordination would be expressly prohibited by
Applicable Law, all rights of subrogation, indemnification, contribution and
reimbursement from any Borrower for amounts paid hereunder and any benefit of,
or right to participate in, any collateral or security now or hereinafter held
by the Lender Group, or any of them, in respect to the Obligations.  The payment
obligation of a Guarantor to any other Guarantor under any Applicable Law
regarding contribution rights among co-obligors or otherwise shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Guaranty, and
such Guarantor shall not exercise any right or remedy with respect to such
rights until payment and satisfaction in full of all such
obligations.  Notwithstanding anything to the contrary contained in this
Guaranty, no Guarantor shall exercise any rights of subrogation, contribution,
indemnity, reimbursement or other similar rights against, nor shall proceed or
seek recourse against or with respect to any property or asset of, any Borrower,
any other Guarantor or any other guarantor (including after payment in full of
the Obligations), if all or any portion of the Obligations have been satisfied
in connection with an exercise of remedies in respect of the Equity Interests of
any Borrower, any other Guarantor or any other guarantor whether pursuant to the
Security Agreement or otherwise.

Section 3.2      Special Provisions Applicable to Subsidiary Guarantors.

(a)        Pursuant to Section 6.17 of this Agreement, any new Domestic
Subsidiary of any Borrower is required to enter into this Agreement by executing
and delivering to the Administrative Agent a Guaranty Supplement.  Upon the
execution and delivery of a Guaranty Supplement by such new Domestic Subsidiary,
such Domestic Subsidiary shall become a Guarantor and Borrower Party hereunder
with the same force and effect as if originally named as a Guarantor or Borrower
Party herein.  The execution and delivery of any Guaranty Supplement (or any
other supplement to any Loan Document delivered in connection therewith) adding
an additional Guarantor as a party to this Agreement or any other Applicable
Loan Document shall





-81-



 

 

not require the consent of any other party hereto.  The rights and obligations
of each party hereunder shall remain in full force and effect notwithstanding
the addition of any new Guarantor hereunder.

(b)        At the option of the Borrowers, any existing or future direct or
indirect Subsidiary of the Borrowers organized under the laws of Canada or any
province thereof (excluding the Province of Quebec) (or any other foreign
jurisdiction acceptable to the Administrative Agent and the Majority Lenders in
their sole discretion) may be a Guarantor by executing and delivering to the
Administrative Agent (i) a Guaranty Supplement, (ii) the other Security
Documents required pursuant to Section 6.17 and (iii) any other foreign law
security documents, notices and opinions required by the Administrative Agent in
its sole discretion. Upon the execution and delivery of a Guaranty Supplement by
such new Subsidiary, such Subsidiary shall become a Guarantor and Borrower Party
hereunder with the same force and effect as if originally named as a Guarantor
or Borrower Party herein.  The execution and delivery of any Guaranty Supplement
(or any other supplement to any Loan Document delivered in connection therewith)
adding an additional Guarantor as a party to this Agreement or any other
Applicable Loan Document shall not require the consent of any other party
hereto.  The rights and obligations of each party hereunder shall remain in full
force and effect notwithstanding the addition of any new Guarantor hereunder.

ARTICLE 4

 

CONDITIONS PRECEDENT

Section 4.1      Conditions Precedent to Initial Advance.  The obligations of
the Lenders to undertake the Revolving Loan Commitments and to make the initial
Advance hereunder, and the obligation of the Issuing Banks to issue (or arrange
for the issuance of) the initial Letter of Credit hereunder, are subject to the
prior fulfillment of each of the following conditions:

(a)        The Administrative Agent shall have received each of the following,
in form and substance satisfactory to the Administrative Agent:

(i)         This duly executed Agreement;

(ii)        A duly executed Revolving Loan Note to each Lender requesting a
promissory note in the amount of such Lender’s Revolving Commitment Ratio of the
Revolving Loan Commitment;

(iii)       The Security Agreement duly executed by the Borrower Parties,
together with Uniform Commercial Code financing statements for all of the
Borrower Parties;

(iv)       The Reaffirmation Agreement duly executed by the Borrower Parties;

(v)        To the extent not previously delivered to the Administrative Agent in
connection with the Existing Credit Agreement, original stock certificates
evidencing the issued and outstanding shares of capital stock pledged to the
Administrative Agent





-82-



 

 

pursuant to the Security Agreement, together with stock powers or other
appropriate instruments of transfer executed in blank;

(vi)       To the extent not previously delivered to the Administrative Agent in
connection with the Existing Credit Agreement, the duly executed Blocked Account
Agreements required by Section 6.14;

(vii)      The legal opinion of  King & Spalding LLP, counsel to the Borrower
Parties, addressed to the Lender Group;

(viii)     The legal opinion of K&L Gates LLP, local counsel to the Borrower
Parties, addressed to the Lender Group;

(ix)       A duly executed Borrowing Base Certificate dated as of the Agreement
Date and calculated as of April 30, 2016;

(x)        The duly executed Request for Advance for the initial Advance of the
Loans, with disbursement instructions attached thereto;

(xi)       A loan certificate signed by an Authorized Signatory of each Borrower
Party, including a certificate of incumbency with respect to each Authorized
Signatory of such Borrower Party, together with appropriate attachments which
shall include, without limitation, the following: (A) a copy of the Certificate
of Incorporation or Formation of such Borrower Party certified to be true,
complete and correct by the Secretary of State of the State of such Borrower
Party’s incorporation or formation, (B) a true, complete and correct copy of the
bylaws or operating agreement of such Borrower Party, (C) a true, complete and
correct copy of the resolutions of such Borrower Party authorizing the
execution, delivery and performance by such Borrower Party of the Loan Documents
and authorizing the borrowings or guaranty, as applicable, hereunder, (D) a
certificate of good standing, existence, or similar appellation from each
jurisdiction in which such Borrower Party is organized and, to the extent
failure to be so qualified in any other jurisdiction could reasonably be
expected to have a Materially Adverse Effect, foreign qualifications in those
jurisdictions in which such Borrower Party is required to be qualified to do
business; provided, that if a document referenced in clause (A) or (B) was
delivered in connection with the Existing Credit Agreement, then delivery of
such document shall not be required so long as the applicable Borrower Party
delivers an officer’s certificate certifying that no changes have been made to
such document, and such document remains in full force and effect.

(xii)      A Solvency Certificate executed by an Authorized Signatory of the
Administrative Borrower regarding the solvency and financial condition of Parent
and its Subsidiaries;

(xiii)     Parent’s and its Subsidiaries’ financial projections, including
income statement, balance sheet and statement of cash flows, prepared on a
monthly basis through fiscal year 2016 and an annual basis through fiscal year
2021;





-83-



 

 

(xiv)     Payment of all accrued and unpaid interest, fees, costs and expenses
owing to the Administrative Agent (as defined in the Existing Credit Agreement)
or the Lenders (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement;

(xv)      Certificates of insurance and loss payable endorsements with respect
to the Borrower Parties (other than, with respect to assets that are not
included in the Borrowing Base, insurance policies of the Borrower Parties
covering such assets in foreign jurisdictions), in each case, meeting the
requirements of Section 6.5;

(xvi)     Pay-off letters, termination statements, canceled mortgages and the
like required by the Administrative Agent in connection with the removal of any
Liens (other than Permitted Liens), including, without limitation, all tax
Liens, against the assets of the Borrower Parties;

(xvii)    Lien search results with respect to the Borrower Parties from all
appropriate jurisdictions and filing offices;

(xviii)   Evidence satisfactory to the Administrative Agent that the Liens
granted pursuant to the Security Documents will be first priority perfected
Liens on the Collateral (subject only to Permitted Liens);

(xix)     Payment of all fees and expenses payable to the Administrative Agent,
the Affiliates of the Administrative Agent, and the Lenders in connection with
the execution and delivery of this Agreement, including, without limitation,
fees and expenses of counsel to the Administrative Agent;

(xx)      A certificate signed by an Authorized Signatory of the Administrative
Borrower certifying that each of the applicable conditions set forth in Sections
4.2 and 4.3 have been satisfied;

(xxi)     That certain Master Assignment and Assumption Agreement duly executed
by each of the parties thereto; and

(xxii)    All such other documents as the Administrative Agent may reasonably
request, certified by an appropriate governmental official or an Authorized
Signatory if so requested.

(b)        The Lender Group shall have received evidence satisfactory to them
that no change in the business, assets, management, operations or financial
condition of the Borrower Parties shall have occurred since January 30, 2016,
which change has had or could be reasonably expected to have a Materially
Adverse Effect, and the Lender Group shall have received a certificate of an
Authorized Signatory of the Administrative Borrower so stating.

(c)        The Lender Group shall have received the financial statements
described in Section 5.1(k), each in form and substance reasonably acceptable to
the members of the Lender Group.





-84-



 

 

(d)        The Lender Group shall have received evidence satisfactory to them
that (i) all Necessary Authorizations are in full force and effect and are not
subject to any pending or threatened reversal or cancellation, and all
applicable waiting periods have expired, and that no other consents or approvals
are required and (ii) there is no ongoing investigation or inquiry by any
Governmental Authority regarding (A) the Loans or any other transaction
contemplated by the Loan Documents or (B) the conduct of the businesses and the
ownership (or lease) of the Properties of the Borrower Parties, except, with
respect to this clause (ii)(B), as could not reasonably be expected to have a
Materially Adverse Effect, and the Lender Group shall have received a
certificate of an Authorized Signatory of the Administrative Borrower so
stating.

(e)        The Administrative Agent and the Lenders shall have received all
documentation and information required by any Governmental Authority under any
applicable “know your customer” and anti-money laundering laws.

(f)        The Administrative Agent shall have completed such other business,
financial, collateral, regulatory and legal due diligence with respect to the
Borrower Parties and the results thereof shall be acceptable to the
Administrative Agent, in its sole discretion.

Section 4.2      Conditions Precedent to Each Advance.  The obligation of the
Lenders to make each Advance, including the initial Advance hereunder (but
excluding Advances, the proceeds of which are to reimburse (i) the Swing Bank
for Swing Loans, (ii) the Administrative Agent for Agent Advances or (iii) the
Issuing Banks for amounts drawn under a Letter of Credit), is subject to the
fulfillment of each of the following conditions immediately prior to or
contemporaneously with such Advance:

(a)        All of the representations and warranties of the Borrower Parties
under this Agreement and the other Loan Documents, which, pursuant to Section
5.4, are made at and as of the time of such Advance, shall be true and correct
in all material respects (without duplication of any materiality qualifier
contained therein) at such time, both before and after giving effect to the
application of the proceeds of the Advance;

(b)        Since February 2, 2019, there shall have been no change that has had
or could be reasonably expected to have a Materially Adverse Effect; and

(c)        There shall not exist on the date of such Advance and after giving
effect thereto, a Default.

The Borrowers hereby agree that the delivery of any Request for Advance
hereunder shall be deemed to be the certification of the Authorized Signatory
thereof that all of the conditions set forth in this Section 4.2 have been
satisfied.  Notwithstanding the foregoing, if the conditions, or any of them,
set forth above are not satisfied, then the Borrower shall deliver to the
Administrative Agent notice thereof and such conditions may be waived by the
requisite Lenders under Section 11.12.

 

Section 4.3       Conditions Precedent to Each Letter of Credit.  The obligation
of the Issuing Banks to issue (or arrange for the issuance of) each Letter of
Credit (including the initial





-85-



 

 

Letter of Credit) hereunder is subject to the fulfillment of each of the
following conditions immediately prior to or contemporaneously with the issuance
of such Letter of Credit:

(a)        All of the representations and warranties of the Borrower Parties
under this Agreement and the other Loan Documents, which, pursuant to Section
5.4, are made at and as of the time of the issuance of such Letter of Credit,
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) at such time, both before and after
giving effect to the issuance of such Letter of Credit;

(b)        Since February 2, 2019, there shall have been no change that has had
or could be reasonably expected to have a Materially Adverse Effect; and

(c)        There shall not exist on the date of issuance of such Letter of
Credit, and after giving effect thereto, a Default.

The Borrowers hereby agree that the delivery of any Request for Issuance of a
Letter of Credit hereunder shall be deemed to be the certification of the
Authorized Signatory thereof that all of the conditions set forth in this
Section 4.3 have been satisfied.  Notwithstanding the foregoing, if the
conditions, or any of them, set forth above are not satisfied, such conditions
may be waived by the requisite Lenders under Section 11.12.

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

Section 5.1      General Representations and Warranties.  In order to induce the
Lender Group to enter into this Agreement and to extend the Loans and issue the
Letters of Credit to the Borrowers, each Borrower Party hereby represents and
warrants that:

(a)        Organization; Power; Qualification.  Each Borrower Party (i) is a
corporation, partnership or limited liability company duly organized, validly
existing, and in good standing under the laws of its state of incorporation or
formation, (ii) has the corporate or other company power and authority to own or
lease and operate its properties and to carry on its business as now being and
hereafter proposed to be conducted, and (iii) is duly qualified and is in good
standing as a foreign corporation or other company, and authorized to do
business, in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization except in
each case where the failure to have such power and authority described in clause
(ii) above or to be so qualified as described in clause (iii) above would not
reasonably be expected to have a Materially Adverse Effect.

(b)        Authorization; Enforceability.  Each Borrower Party has the power and
has taken all necessary action, corporate or otherwise, to authorize it to
execute, deliver, and perform its obligations under this Agreement and each of
the other Loan Documents to which it is a party in accordance with the terms
thereof and to consummate the transactions contemplated hereby and
thereby.  Each of this Agreement and each other Loan Document to which a
Borrower Party is a party has been duly executed and delivered by such Borrower
Party, and (except for Requests for Advance, Requests for Issuance of Letters of
Credit, Notices of Conversion/Continuation, Notices of Requested Commitment
Increases and Uniform





-86-



 

 

Commercial Code financing statements solely to the extent they do not contain
any affirmative obligations of the Borrower Parties) is a legal, valid and
binding obligation of such Borrower Party, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

(c)        Partnerships; Joint Ventures; Subsidiaries.  Except as disclosed on
Schedule 5.1(c)-1, as of the Agreement Date, no Borrower Party or any Subsidiary
of a Borrower Party has any Subsidiaries, which Subsidiaries are identified on
such Schedule as Domestic Subsidiaries or Foreign Subsidiaries.  As of the
Agreement Date, no Borrower Party or any Subsidiary of a Borrower Party is a
partner or joint venturer in any partnership or joint venture other than (i) the
Subsidiaries listed on Schedule 5.1(c)-1 and (ii) the partnerships and joint
ventures (that are not Subsidiaries) listed on Schedule 5.1(c)-2.  Schedule
5.1(c)-1 and Schedule 5.1(c)-2 set forth, for each Person set forth thereon, a
complete and accurate statement of (i) the percentage ownership of each such
Person by the applicable Borrower Party or Subsidiary of a Borrower Party as of
the Agreement Date, (ii) the state or other jurisdiction of incorporation or
formation, as appropriate, of each such Person as of the Agreement Date, (iii)
each state in which each such Person is qualified to do business on the
Agreement Date and (iv) all of each such Person’s trade names, trade styles,
“doing business as” or fictitious names which such Person has used or under
which such Person has transacted business during the five (5) year period
immediately preceding the Agreement Date.

(d)        Capital Stock and Related Matters.  The authorized Equity Interests
as of the Agreement Date of each Borrower Party and each Subsidiary of a
Borrower Party that is a corporation and the number of shares of such Equity
Interests that are issued and outstanding as of the Agreement Date are as set
forth on Schedule 5.1(d).  All of the shares of such Equity Interests in
Domestic Subsidiaries that are issued and outstanding as of the Agreement Date
have been duly authorized and validly issued and are fully paid and
non-assessable.  None of such Equity Interests in Domestic Subsidiaries have
been issued in violation of the Securities Act, or the securities, “Blue Sky” or
other Applicable Laws of any applicable jurisdiction.  As of the Agreement Date,
the Equity Interests of each such Borrower Party (other than Parent) and each
such Subsidiary of a Borrower Party are owned by the parties listed on Schedule
5.1(d) in the amounts set forth on such schedule and a description of the Equity
Interests of each such party is listed on Schedule 5.1(d).  As of the Agreement
Date, except as described on Schedule 5.1(d), no Borrower Party (other than
Parent) or any Subsidiary of a Borrower Party has outstanding any stock or
securities convertible into or exchangeable for any shares of its Equity
Interests, nor are there any preemptive or similar rights to subscribe for or to
purchase, or any other rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments, or claims of any character relating
to, any Equity Interests or any stock or securities convertible into or
exchangeable for any Equity Interests.  Except as set forth on Schedule 5.1(d),
as of the Agreement Date, no Borrower Party or any Subsidiary of any Borrower
Party is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or to register
any shares of its Equity Interests, and there are no agreements restricting the
transfer of any shares of such Borrower Party’s or such Subsidiary’s Equity
Interests.





-87-



 

 

(e)        Compliance with Law, Loan Documents, and Contemplated
Transactions.  The execution, delivery, and performance of this Agreement and
each of the other Loan Documents in accordance with their respective terms and
the consummation of the transactions contemplated hereby and thereby do not and
will not (i) violate any Applicable Law, (ii) conflict with, result in a breach
of, or constitute a default under the certificate of incorporation or formation
or by-laws, partnership agreement or operating agreement of any Borrower Party
or under any indenture, agreement, or other instrument to which any Borrower
Party is a party or by which any Borrower Party or any of its properties may be
bound, or (iii) result in or require the creation or imposition of any Lien upon
or with any assets or property of any Borrower Party except Permitted Liens.

(f)        Necessary Authorizations.  Each Borrower Party and each Subsidiary of
a Borrower Party has obtained all Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect except, other than with
respect to the transactions contemplated by the Loan Documents, where failure to
obtain such Necessary Authorizations, or the failure of such Necessary
Authorizations to be in full force and effect, could not reasonably be expected
to have a Materially Adverse Effect.  None of such Necessary Authorizations is
the subject of any pending or, to the best of each Borrower Party’s knowledge,
threatened attack or revocation, by the grantor of the Necessary Authorization
except, other than with respect to the transactions contemplated by the Loan
Documents, where the revocation by the grantor of such Necessary Authorizations
could not reasonably be expected to have a Materially Adverse Effect.

(g)        Title to Properties.  Each Borrower Party has good and marketable
title to, or a valid leasehold interest in, all of its properties and assets
except as could not, individually or in the aggregate, be expected to have a
Materially Adverse Effect, and none of such properties or assets is subject to
any Liens, other than Permitted Liens.

(h)        Material Contracts.  Schedule 5.1(h) contains a complete list, as of
the Agreement Date, of each Material Contract, true, correct and complete copies
of which have been delivered to the Administrative Agent.  Schedule 5.1(h)
further identifies, as of the Agreement Date, each Material Contract that
requires consent to the granting of a Lien in favor of the Administrative Agent
on the rights of any Borrower Party thereunder.  No Borrower Party or any
Subsidiary of a Borrower Party is in default under or with respect to any
Material Contract to which it is a party or by which it or any of its properties
are bound which default gives rise to a right of termination by the
non-defaulting party and which Material Contract, if terminated, could
reasonably be expected to have a Materially Adverse Effect.

(i)         Labor Matters.  Except as disclosed on Schedule 5.1(i):  as of the
Agreement Date, (i) no Borrower Party is engaged in any unfair labor practice;
(ii) there is no unfair labor practice complaint pending against any Borrower
Party before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against any Borrower Party; and (iii) no strike or work stoppage is
in existence involving any employees of any Borrower Party, except (with respect
to any matter specified in clause (i) or (ii) above) such as could not
reasonably be expected to have a Materially Adverse Effect.





-88-



 

 

(j)         Taxes.  Except as set forth on Schedule 5.1(j), all federal and
state income tax returns and other material tax returns of each Borrower Party
required by law to be filed have been filed, and all federal and state income
taxes and other material taxes, assessments, governmental charges or levies upon
each Borrower Party and any of their respective properties, income, profits, and
assets, which are shown thereon to be due and payable, have been paid, except
(x) any payment of any of the foregoing which such Borrower Party or such
Subsidiary, as applicable, is currently contesting in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Borrower Party or such Subsidiary, as the case may
be or (y) taxes in an aggregate amount not to exceed $500,000 at any time.  As
of the Agreement Date, no material adjustment relating to any tax returns has
been proposed formally or informally by any Governmental Authority and, to the
knowledge of each Borrower Party, no basis exists for any such adjustment,
except as reflected in the charges, accruals and reserves on the books of the
Borrower Parties and their Subsidiaries.  As of the Agreement Date, the charges,
accruals, and reserves on the books of the Borrower Parties and their
Subsidiaries in respect of taxes are, in the good faith judgment of the Borrower
Parties, adequate. Except as set forth on Schedule 5.1(j), as of the Agreement
Date, no Borrower Party or any Subsidiary of a Borrower Party has knowledge of
any pending audit by the Internal Revenue Service or any other taxing authority.

(k)        Financial Statements.  The Borrowers have furnished, or have caused
to be furnished, to the Lenders the audited consolidated financial statements of
Parent and its Subsidiaries which present fairly in accordance with GAAP the
financial position of Parent and its Subsidiaries as at January 30, 2016.

(l)         No Adverse Change.  Since February 2, 2019, there has occurred no
event which has had or could reasonably be expected to have a Materially Adverse
Effect.

(m)       Liabilities, Litigation, etc.  As of the Agreement Date, except for
liabilities incurred in the normal course of business, no Borrower Party or any
Subsidiary of any Borrower Party has any liabilities exceeding (individually or
in the aggregate) $10,000,000, direct or contingent, except as disclosed or
referred to in the financial statements referred to in Section 5.1(k) or with
respect to the Obligations.  As of the Agreement Date, except as described on
Schedules 5.1(m) and 5.1(v), there is no litigation, legal or administrative
proceeding, investigation, or other action of any nature pending or, to the
knowledge of the Borrower Parties, threatened against or affecting any Borrower
Party, any Subsidiary of any Borrower Party or any of their respective
properties which could reasonably be expected to result in any judgment against
or liability of such Borrower Party or Subsidiary in excess of $10,000,000
individually and in the aggregate with respect to all Borrower Parties and their
Subsidiaries, or the loss of any certification or license the loss of which
could reasonably be expected to have a Materially Adverse Effect.  None of such
litigation disclosed on Schedules 5.1(m) and 5.1(v), individually or
collectively, could reasonably be expected to have a Materially Adverse Effect.

(n)        ERISA.  Each Borrower Party and each Plan are in compliance in all
material respects with ERISA and the Code, and no Borrower Party nor any of its
ERISA Affiliates has incurred any accumulated funding deficiency within the
meaning of ERISA or the Code with respect to any such Plan that is subject to
the minimum funding requirements of ERISA or the Code.  Each Borrower Party and
each of its ERISA Affiliates have complied with





-89-



 

 

all material requirements of Sections 601 through 608 of ERISA and Section 4980B
of the Code.  No Borrower Party has made any promises of retirement or other
benefits to employees, except as set forth in the Plans.  No Borrower Party has
incurred any material liability to the PBGC in connection with any such
Plan.  No Reportable Event has occurred and is continuing with respect to any
such Plan.  No such Plan or trust created thereunder, or party in interest (as
defined in Section 3(14) of ERISA, or any fiduciary (as defined in Section 3(21)
of ERISA), has engaged in a non-exempt “prohibited transaction” (as such term is
defined in Section 406 of ERISA or Section 4975 of the Code) which would subject
any Borrower Party to any penalty or tax on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code that could reasonably be
expected to have a Materially Adverse Effect. No Borrower Party or any ERISA
Affiliate is a participant in or is obligated to make any payment to a
Multiemployer Plan.

(o)        Intellectual Property; Licenses; Certifications.  As of the Agreement
Date, except as set forth on Schedule 5.1(o), no Borrower Party owns any
registered patents, trademarks, service marks or copyrights, and has no pending
registration applications with respect to any of the foregoing. As of the
Agreement Date, the Borrower Parties own or otherwise have the right to use all
patents, trademarks, service marks or copyrights necessary for the operation of
the business of the Borrower Parties as currently conducted, except for any such
the failure to so own or have the right to use could not reasonably be expected
to have a Materially Adverse Effect.

(p)        Compliance with Law; Absence of Default.  Each Borrower Party and
each Subsidiary of a Borrower Party is in compliance with all Applicable Laws
and with all of the provisions of its certificate of incorporation or formation
and by-laws or other governing documents except where the failure to be in
compliance could not reasonably be expected to have a Materially Adverse Effect,
and no event has occurred or has failed to occur which has not been remedied or
waived, the occurrence or non-occurrence of which constitutes a Default.

(q)        Accuracy and Completeness of Information.  All written information,
reports, other papers and data relating to the Borrower Parties and their
Subsidiaries furnished by or at the direction of the Borrower Parties to the
Lender Group (other than projections, estimates and forecasts) were, at the time
furnished, complete and correct in all material respects.  With respect to
projections, estimates and forecasts given to the Lender Group, such
projections, estimates and forecasts are based on the Borrower Parties’ good
faith assessment of the future of the business at the time made.  The Borrower
Parties had a reasonable basis for such assessment at the time made.  As of the
First Amendment Effective Date, the information included in the Beneficial
Ownership Certification delivered on such date is true and correct in all
respects.

(r)        Compliance with Regulations T, U, and X.  No Borrower Party is
engaged principally in the business of, or has as one of its important
activities, extending credit for the purpose of purchasing or carrying, any
“margin security” or “margin stock” as defined in Regulations T, U and X of the
Board of Governors of the Federal Reserve System (herein called “Margin
Stock”).  None of the proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock or for
the purpose of reducing or retiring any Funded Debt which was originally
incurred to purchase or carry Margin Stock or for any other purpose which might
constitute this transaction a “purpose credit” within the meaning of said
Regulations T, U and X.  If so requested by the Administrative Agent, the
Borrowers will





-90-



 

 

furnish the Administrative Agent with (i) a statement or statements in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U of said Board of Governors and (ii) other documents evidencing its
compliance with the margin regulations reasonably requested by the
Administrative Agent.  Neither the making of the Loans nor the use of proceeds
thereof will violate the provisions of Regulation T, U or X of said Board of
Governors.

(s)        Solvency.  As of the Agreement Date and after giving effect to the
transactions contemplated by the Loan Documents (i) the property of each
Borrower, individually, and the Borrower Parties, taken as a whole, at a fair
valuation on a going concern basis, will exceed its or their, as applicable,
debt; (ii) the capital of each Borrower Party will not be unreasonably small to
conduct its business; and (iii) no Borrower Party will have incurred debts, or
have intended to incur debts, beyond its ability to pay such debts as they
mature.  For purposes of this Section, “debt” shall mean any liability on a
claim, and “claim” shall mean (A) the right to payment, whether or not such
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, undisputed, legal, equitable, secured or unsecured, or (B)
the right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, undisputed, secured
or unsecured.

(t)         Insurance.  As of the Agreement Date, all material insurance
policies and coverages maintained by the Borrower Parties and their Subsidiaries
are described on Schedule 5.1(t).

(u)        Real Property.  All real property leased by each Borrower Party as of
the Agreement Date where Collateral is located is set forth in Schedule
5.1(u)-1.  All real property owned by each Borrower Party as of the Agreement
Date is set forth in Schedule 5.1(u)-2.

(v)        Environmental Matters.

(i)         Except as specifically disclosed in Schedule 5.1(v) or as could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect, no Borrower Party or any Subsidiary thereof (A) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (B) has
received notice of any claim with respect to any Environmental Law or (C) knows
of any basis for any liability under any Environmental Law.

(ii)        Except in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Materially Adverse Effect or as otherwise set
forth in Schedule 5.1(v), (A) there are no and never have been any underground
or above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or, to the knowledge of any
Borrower Party, operated by any Borrower Party; (B) there is no asbestos or
asbestos-containing material on any property currently owned or, to the
knowledge of any Borrower Party, operated by any Borrower Party or; and (C) to
the knowledge of the Borrower Parties, Hazardous Materials have not been





-91-



 

 

released, discharged or disposed of on any property currently or formerly owned
or operated by any Borrower Party or any Subsidiary thereof.

(iii)       Except in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Materially Adverse Effect or as otherwise set
forth on Schedule 5.1(v), (i) no Borrower Party or any Subsidiary thereof is
undertaking, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and (ii) all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Borrower Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in liability to any Borrower
Party or any Subsidiary thereof.

(w)       Name of Borrower Party.  Except as set forth on Schedule 5.1(w), no
Borrower Party has changed its name within the preceding five (5) years from the
Agreement Date.

(x)        Investment Company Act.  No Borrower Party or any Subsidiary of a
Borrower Party is required to register under the provisions of the Investment
Company Act of 1940, as amended, and neither the entering into or performance by
the Borrower Parties of this Agreement nor the issuance of any Revolving Loan
Notes violates any provision of such Act or requires any consent, approval, or
authorization of, or registration with, any governmental or public body or
authority pursuant to any of the provisions of such Act.

(y)        Anti-Corruption Laws; Anti-Money Laundering Laws; and Sanctions.

(i)         None of the Borrowers or any of their Subsidiaries or any of their
respective directors, officers, employees, or to the knowledge of the Borrowers,
the agents or Affiliates of the Borrowers is a Sanctioned Person.

(ii)        The Borrowers, their Subsidiaries and their respective directors,
officers and employees and, to the knowledge of the Borrowers, the agents of the
Borrowers and their Subsidiaries, are in compliance in all material respects
with applicable Anti-Corruption Laws, applicable Anti-Money Laundering Laws, and
applicable Sanctions.  The Borrowers and their Subsidiaries have instituted and
maintain policies and procedures designed to ensure continued compliance with
applicable Anti-Corruption Laws and applicable Sanctions.

(z)        License Agreements.  As of the Agreement Date, all License Agreements
of the Borrower Parties are listed on Schedule 5.1(z).

(aa)      EEA Financial Institutions.  No Borrower Party or any Subsidiary of a
Borrower Party is an EEA Financial Institution.





-92-



 

 

Section 5.2     Representations and Warranties Relating to Credit Card
Receivables and Accounts Receivables.  With respect to all Accounts of each
Borrower Party, such Borrower Party hereby warrants and represents to the Lender
Group that such Accounts are bona fide existing payment obligations of Account
Debtors created by the sale and delivery of Inventory or the rendition of
services to such Account Debtors in the ordinary course of such Borrower Party’s
business.  As to each Account that was included by such Borrower Party as an
Eligible Account or an Eligible Credit Card Receivable in the most recent
Borrowing Base Certificate submitted to the Administrative Agent by the
Administrative Borrower, such Account was not ineligible (to the Administrative
Borrower’s knowledge with respect to any Account deemed ineligible by the
Administrative Agent in the exercise of its Permitted Discretion) by virtue of
one or more of the excluding criteria set forth in the definition of Eligible
Accounts or Eligible Credit Card Receivables, as applicable, as of the date of
such Borrowing Base Certificate.

Section 5.3      Representations and Warranties Relating to Inventory.  As to
Inventory that was included by such Borrower Party as Eligible Inventory in the
most recent Borrowing Base Certificate submitted to the Administrative Agent by
the Administrative Borrower, such Inventory was not ineligible (to the
Administrative Borrower’s knowledge with respect to any Account deemed
ineligible by the Administrative Agent in the exercise of its Permitted
Discretion) by virtue of one or more of the applicable excluding criteria set
forth in the definition of Eligible Domestic Inventory, Eligible Canadian
Inventory, Eligible In-Transit Inventory and Eligible L/C Inventory, as the case
may be, as of the date of such Borrowing Base Certificate.

Section 5.4      Survival of Representations and Warranties, etc.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct, at and as
of the Agreement Date and the date of each Advance or issuance of a Letter of
Credit hereunder, except to the extent previously fulfilled in accordance with
the terms of this Agreement or the other Loan Documents and to the extent
subsequently inapplicable.  All representations and warranties made under this
Agreement and the other Loan Documents shall survive, and not be waived by, the
execution hereof by the Lender Group, or any of them, any investigation or
inquiry by any member of the Lender Group, or the making of any Advance or the
issuance of any Letter of Credit under this Agreement.

Section 5.5      Representations and Warranties Relating to Trademarks.  As to
trademarks and trademark applications that were included by such Borrower Party
as Eligible Trademarks in the most recent Borrowing Base Certificate submitted
to the Administrative Agent by the Administrative Borrower, such trademarks and
trademark applications constituted Eligible Trademarks as of the date of such
Borrowing Base Certificate.





-93-



 

 

ARTICLE 6

 

GENERAL COVENANTS

Until the later of the date the Obligations are repaid and performed in full or
the date the Borrowers no longer have the right to borrow, or have Letters of
Credit issued, hereunder (whether or not the conditions to borrowing have been
or can be fulfilled), and unless the Majority Lenders shall otherwise give their
prior consent in writing:

Section 6.1      Preservation of Existence and Similar Matters.  Each Borrower
Party will, and will cause each of its Subsidiaries to (i) except as expressly
permitted by Section 8.7, preserve and maintain its existence, and, solely with
respect to its Domestic Subsidiaries, maintain its due organization, valid
existence and good standing, in each case in its jurisdiction of incorporation
or organization, (ii) qualify and remain qualified and authorized to do business
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization except where the
failure to be so qualified would not reasonably be expected to have a Materially
Adverse Effect, and (iii) maintain all Necessary Authorizations except where the
failure to maintain such Necessary Authorizations would not reasonably be
expected to have a Materially Adverse Effect.

Section 6.2      Compliance with Applicable Law.  Each Borrower Party will, and
will cause each of its Subsidiaries to, comply, in all material respects, with
the requirements of all Applicable Law, except (other than with respect to
Anti-Corruption Laws, applicable Anti-Money Laundering Laws, and applicable
Sanctions) where the failure to so comply could not reasonably be expected to
have a Materially Adverse Effect.  Each Borrower Party will maintain in effect
and enforce policies and procedures designed to promote and achieve compliance
by such Borrower Party, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws and
applicable Sanctions.

Section 6.3      Maintenance of Properties.  Each Borrower Party will, and will
cause each of its Domestic Subsidiaries to, maintain or cause to be maintained
in the ordinary course of business in good repair, working order and condition,
normal wear and tear and disposal of obsolete equipment excepted, all properties
used or useful in its business (whether owned or held under lease), and from
time to time make or cause to be made all needed and appropriate repairs,
renewals, replacements, additions, betterments, and improvements thereto, except
where the failure to do so could not reasonably be expected to have a Materially
Adverse Effect.

Section 6.4      Accounting Methods and Financial Records.  Each Borrower Party
will, and will cause each of its Domestic Subsidiaries to, maintain a system of
accounting established and administered in accordance with GAAP and will keep
adequate records and books of account in which complete entries will be made in
accordance with such accounting principles consistently applied and reflecting
all transactions required to be reflected by such accounting principles.

Section 6.5      Insurance.





-94-



 

 

(a)        Each Borrower Party will, and will cause each of its Subsidiaries to,
maintain insurance including, but not limited to, public liability, property
insurance, comprehensive general liability, product liability, business
interruption and fidelity coverage insurance, in such amounts and against such
risks as would be customary for companies in the same industry and of comparable
size as the Borrower Parties and their Subsidiaries from financially sound and
reputable insurance companies having and maintaining an A.M. Best rating of “A
minus” or better and being in a size category of VI or larger or otherwise
acceptable to the Administrative Agent.  Without limitation to the foregoing,
each Borrower Party further agrees to maintain and pay for, or cause to be paid
for, insurance upon all goods constituting Collateral wherever located, in
storage or in transit in vehicles, vessels or aircraft, including goods
evidenced by documents, covering casualty, hazard, public liability and such
other risks and in such amounts as would be customary for companies in the same
industry and of comparable size as the Borrower Parties, from financially sound
and reputable insurance companies having and maintaining an A.M. Best rating of
“A minus” or better and being in a size category of VI or larger or otherwise
acceptable to the Administrative Agent to insure the Lender Group’s interest in
such Collateral.  All such insurance policies covering goods that constitute
Collateral shall name the Administrative Agent as loss payee and all general
liability insurance policies of the Borrower Parties shall name the
Administrative Agent as additional insured (other than, with respect to assets
that are not included in the Borrowing Base, insurance policies of the Borrower
Parties in foreign jurisdictions), each Borrower Party shall deliver the
original certificates of insurance or banker’s endorsements evidencing that the
required liability insurance policies of the Borrower Parties naming the
Administrative Agent as additional insured is in force together with
satisfactory lender’s loss payable endorsements or banker’s endorsements with
respect to insurance covering goods that constitute Collateral.  Each policy of
insurance or endorsement with respect to property coverage shall contain a
clause requiring the insurer to give not less than thirty (30) days’ prior
written notice (or ten (10) days’ prior written notice with respect to any
cancellation for non-payment of premium) to the Administrative Agent in the
event of cancellation or modification of the policy for any reason whatsoever
and a clause that the interest of the Administrative Agent shall not be impaired
or invalidated by any act or neglect of any Borrower Party or owner of the
Collateral.  If any Borrower Party fails to provide and pay for such insurance,
the Administrative Agent may, at the Borrowers’ expense, procure the same, but
shall not be required to do so.  Each Borrower Party agrees to deliver to the
Administrative Agent, promptly as rendered, true copies of all reports made in
any reporting forms to insurance companies.

(b)        The Borrower Parties will, at the Borrower Parties’ expense, maintain
each Life Insurance Policy. If any Borrower Party fails to maintain any such
insurance, to the extent any such insurance has not been paid for in full, the
Administrative Agent may pay the premiums thereon or otherwise arrange for such
insurance, but at the Borrower Parties’ expense and without any responsibility
on the Administrative Agent’s part for obtaining the insurance, the solvency of
the insurance companies, the adequacy of the coverage, or the collection of
claims.  Notwithstanding anything in any Life Insurance Assignment to the
contrary, the Borrower Parties agree that any such payments made by the
Administrative Agent at the Borrower Parties’ expense shall constitute
Obligations hereunder and bear interest as a Base Rate Advance.  The
Administrative Borrower shall give the Administrative Agent prompt notice of the
death of any Person covered by any Life Insurance Policy.  The Administrative
Agent shall have the sole right to file claims under any Life Insurance Policy,
to collect the net proceeds of





-95-



 

 

any such policy, to surrender any such policy, to obtain policy loans thereon
from the insurer, to receive, receipt and give acquittance for any payments that
may be payable thereunder (including without limitation, the right to collect
and receive all distributions or shares of surplus, dividend deposits or
additions to such policy made or apportioned thereto, and to exercise any and
all options contained in such policy with respect thereto), to exercise all
nonforfeiture rights under such policy, and to execute any and all endorsements,
receipts, releases, assignments, reassignments or other documents that may be
necessary to effect the collection, compromise or settlement of any claims under
any such insurance policy.  The Borrower Parties shall take all action requested
by the Administrative Agent and necessary to cause each Eligible Life Insurance
Policy to be at all times subject to an effective Life Insurance Assignment.

(c)        To the extent that any real property of a Borrower Party owned in fee
simple becomes Collateral hereunder, and such real property is located in a
“special flood hazard area” as designated by the Federal Emergency Management
Agency (or any successor agency), such Borrower Party shall maintain flood
insurance in an amount required to ensure compliance with any applicable Flood
Insurance Laws.

Section 6.6      Payment of Taxes and Claims.  Each Borrower Party will, and
will cause each of its Subsidiaries to, pay and discharge all material taxes,
assessments, and governmental charges or levies imposed upon it or its income or
profit or upon any properties belonging to it prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which have become due and payable and which by law have or may become a
Lien upon any of its Property; except that, no such tax, assessment, charge,
levy, or claim need be paid which is being contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on the appropriate books, but only so long as such tax, assessment,
charge, levy, or claim does not become a Lien or charge other than a Permitted
Lien and no foreclosure, distraint, sale, or similar proceedings shall have been
commenced and remain unstayed for a period thirty (30) days after such
commencement.  Each Borrower Party shall, and shall cause each of its
Subsidiaries to, timely file all information returns required by federal, state,
or local tax authorities.

Section 6.7      Visits and Inspections.  Each Borrower Party will, and will
permit each of its Subsidiaries to, permit representatives of the Administrative
Agent to (a) visit and inspect the properties of the Borrower Parties and their
Subsidiaries during normal business hours, (b) inspect and make extracts from
and copies of the Borrower Parties’ and their Subsidiaries’ books and records,
and (c) discuss with the Borrower Parties’ and their Subsidiaries’ respective
principal officers the Borrower Parties’ or such Subsidiaries’ businesses,
assets, liabilities, financial positions, results of operations, and business
prospects relating to the Borrower Parties or such Subsidiaries; provided,
 however, Borrowers shall only be obligated to pay for one field audit and one
appraisal in any twelve (12) month period unless (i) Excess Availability is less
than or equal to twenty percent (20%) of the amount of the Revolving Loan
Commitment then in effect, in which case the Borrowers shall be obligated to pay
for two field audits and two appraisals during any twelve (12) month period or
(ii) an Event of Default has occurred and is continuing, in which case, the
Borrowers shall pay for all field audits and appraisals, as determined by the
Administrative Agent in its sole and absolute discretion; provided,  further,
annual appraisals of Eligible Trademarks shall only be required if the Leverage
Ratio exceeds 3.00:1.00 as of the end of the most recent ended fiscal year;
provided,  further, any field exam or





-96-



 

 

appraisal conducted pursuant to Section 8.7(d) shall not count against the
limitations on field exams and appraisals described above.  Any other member of
the Lender Group may, at its expense, accompany the Administrative Agent on any
regularly scheduled visit (or at any time that a Default exists any visit
regardless of whether it is regularly scheduled) to the Borrower Parties and
their Subsidiaries’ properties.

Section 6.8       ERISA.  Each Borrower Party shall at all times make, or cause
to be made, prompt payment of contributions required to meet the minimum funding
standards set forth in ERISA with respect to each Borrower Party’s and its ERISA
Affiliates’ Plans that are subject to such funding requirements; furnish to the
Administrative Agent, promptly upon the Administrative Agent’s request therefor,
copies of any annual report required to be filed pursuant to ERISA in connection
with each such Plan of each Borrower Party and its ERISA Affiliates; notify the
Administrative Agent as soon as practicable of any ERISA Event that could
reasonably be expected to have a Materially Adverse Effect; and furnish to the
Administrative Agent, promptly upon the Administrative Agent’s request therefor,
such additional information concerning any such Plan as may be reasonably
requested by the Administrative Agent.

Section 6.9      Lien Perfection.  Each Borrower Party agrees to take such
action as may be reasonably requested by the Administrative Agent to perfect or
continue the perfection of the Administrative Agent’s (on behalf of, and for the
benefit of, the Lender Group) security interest in the Collateral.  Each
Borrower Party hereby authorizes the Administrative Agent to file any such
financing statement on such Borrower Party’s behalf describing the Collateral.

Section 6.10    Location of Collateral.  All tangible property owned by a
Borrower Party constituting Collateral, other than Inventory in transit,
Inventory sold or consigned for sale in the ordinary course of business and raw
materials and work-in-process located at manufacturing sites outside the US and
Canada, is on the Agreement Date kept by the Borrower Parties at one or more of
the business locations of the Borrower Parties set forth in Schedule 6.10.  The
Inventory shall not, without the prior written approval of the Administrative
Agent, be moved from the locations set forth on Schedule 6.10 except for (a)
Inventory in transit, (b) raw materials and work-in-process located at
manufacturing sites outside the US and Canada, (c) sales or other dispositions
of assets permitted pursuant to Section 8.7 or consignments for sale in the
ordinary course of business and (d) locations within the US or Canada (other
than the Province of Quebec) other than those specified in the first sentence of
this Section 6.10 if (i) the Administrative Borrower gives the Administrative
Agent reasonable notice of the new location and (ii) the Lender Group’s security
interest in such Inventory is and continues to be a duly perfected, first
priority Lien thereon.

Section 6.11    Protection of Collateral.  All insurance expenses and expenses
of protecting, storing, warehousing, insuring, handling, maintaining and
shipping the Collateral (including, without limitation, all rent payable by any
Borrower Party to any landlord of any premises where any of the Collateral may
be located), and any and all excise, property, sales, and use taxes imposed by
any state, federal, or local authority on any of the Collateral or in respect of
the sale thereof, shall be borne and paid by the Borrower Parties.  If the
Borrower Parties fail to promptly pay any portion thereof when due, the Lenders
may, at their option during the existence of an Event of Default, but shall not
be required to, make a Base Rate Advance for such purpose and pay the same
directly to the appropriate Person.  The Borrower Parties agree to reimburse





-97-



 

 

the Lenders promptly therefor with interest accruing thereon daily at the
Default Rate provided in this Agreement.  All sums so paid or incurred by the
Lenders for any of the foregoing and all reasonable costs and expenses
(including attorneys’ fees, legal expenses, and court costs) which the Lenders
may incur in enforcing or protecting the Lien on or rights and interest in the
Collateral or any of their rights or remedies under this or any other agreement
between the parties hereto or in respect of any of the transactions to be had
hereunder until paid by the Borrowers to the Lenders with interest at the
Default Rate, shall be considered Obligations owing by the Borrowers to the
Lenders hereunder.  Such Obligations shall be secured by all Collateral and by
any and all other collateral, security, assets, reserves, or funds of the
Borrower Parties in or coming into the hands or inuring to the benefit of the
Lenders.  Neither the Administrative Agent nor the Lenders shall be liable or
responsible in any way for the safekeeping of any of the Collateral or for any
loss or damage thereto (except for reasonable care in the custody thereof while
any Collateral is in the Administrative Agent’s or the Lenders’ actual
possession) or for any diminution in the value thereof, or for any act or
default of any warehouseman, carrier, forwarding agency, or other person
whomsoever, but the same shall be at the Borrower Parties’ sole risk.

Section 6.12     Assignments and Records of Accounts.  If so requested by the
Administrative Agent during the continuance of an Event of Default, each
Borrower Party shall execute and deliver to the Administrative Agent, for the
benefit of the Lender Group, formal written assignments of all of the Accounts
constituting Collateral daily, which shall include all such Accounts that have
been created since the date of the last assignment, together with copies of
invoices or invoice registers related thereto.  Each Borrower Party shall keep
in all material respects accurate and complete records of the Accounts and all
payments and collections thereon.

Section 6.13    Administration of Accounts.

(a)        The Administrative Agent retains the right after the occurrence and
during the continuance of an Event of Default to notify the Account Debtors to
pay all amounts owing on Accounts constituting Collateral to the Administrative
Agent, for the benefit of the Lender Group, and to collect the Accounts directly
in its own name and to charge the collection costs and expenses, including
attorneys’ fees, to the Borrower Parties.  The Administrative Agent has no duty
to protect, insure, collect or realize upon the Accounts or preserve rights in
them.  Each Borrower Party irrevocably makes, constitutes and appoints the
Administrative Agent as such Borrower Party’s true and lawful attorney and
agent-in-fact to endorse such Borrower Party’s name on any checks, notes, drafts
or other payments relating to the Accounts which come into the Administrative
Agent’s possession or under the Administrative Agent’s control as a result of
its taking any of the foregoing actions.  Additionally, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent, for the
benefit of the Lender Group, shall have the right to collect and settle or
adjust all disputes and claims directly with the Account Debtor and to
compromise the amount or extend the time for payment of the Accounts upon such
terms and conditions as the Administrative Agent may deem advisable, and to
charge the deficiencies, reasonable costs and expenses thereof, including
attorney’s fees, to the Borrower Parties.

(b)        If an Account includes a charge for any tax payable to any
governmental taxing authority, upon the occurrence and during the continuance of
an Event of Default, the





-98-



 

 

Administrative Agent on behalf of the Lenders is authorized, in its sole
discretion, to pay the amount thereof to the proper taxing authority for the
account of the applicable Borrower Party and to make a Base Rate Advance to the
Borrowers to pay therefor.  The Borrower Parties shall notify the Administrative
Agent if any Account includes any tax due to any governmental taxing authority
and, in the absence of such notice, the Administrative Agent shall have the
right to retain the full proceeds of the Account and shall not be liable for any
taxes to any governmental taxing authority that may be due by any Borrower Party
by reason of the sale and delivery creating the Account.

(c)        Whether or not a Default has occurred, any of the Administrative
Agent’s officers, employees or agents shall have the right after prior notice to
the Administrative Borrower (provided no prior notice shall be required if an
Event of Default shall have occurred and be continuing), at any time or times
hereafter, in the name of the Lenders, or any designee of the Lenders or the
Borrower Parties, to verify the validity, amount or other matter relating to any
Accounts by mail, telephone, email or otherwise.  The Borrower Parties shall
cooperate fully with the Administrative Agent and the Lenders in an effort to
facilitate and promptly conclude any such verification process.

Section 6.14    Blocked Account Agreements.

(a)        Each deposit account and securities account owned or maintained by
the Borrower Parties (other than an Excluded Deposit Account) shall be
maintained at a bank or financial institution which is reasonably acceptable to
the Administrative Agent (each such bank, a “Cash Management Bank”).  As of the
Agreement Date, each deposit account and securities account of the Borrower
Parties is listed on Schedule 6.14 and such schedule designates which accounts
are deposit accounts.  Except with respect to Excluded Accounts or with the
prior written consent of the Administrative Agent, each deposit account and
securities account maintained by any Borrower Party shall be subject to a
control agreement in form and substance satisfactory to the Administrative Agent
and such bank or financial institution (each such account, a “Blocked Account
Agreement”); provided, that, with respect to any deposit account or securities
account (other than any Excluded Deposit Account) opened or acquired by the
Borrower Parties (i) after the Agreement Date but before the First Amendment
Effective Date, the Borrower Parties shall have a period of forty-five (45) days
(or such longer period as the Administrative Agent shall permit in writing in
its sole discretion) and (ii) after the First Amendment Effective Date, the
Borrower Parties shall have a period of one hundred-twenty (120) days (or such
longer period as the Administrative Agent shall permit in writing in its sole
discretion), in each case, after such opening or acquisition to execute and
deliver any such required Blocked Account Agreement.  Each such Blocked Account
Agreement shall provide, among other things, that from and after the Agreement
Date, the relevant Cash Management Bank, agrees, from and after the receipt of a
notice (an “Activation Notice”) from the Administrative Agent (which Activation
Notice may, or shall at the request of the Majority Lenders, be given by the
Administrative Agent at any time at which (i) an Event of Default has occurred
and is continuing or (ii) Excess Availability for three (3) consecutive Business
Days is less than the greater of (A) $23,500,000 and (B) ten percent (10%) of
Availability (the foregoing being referred to herein as an “Activation Event”)),
to forward immediately all amounts in each deposit account or securities account
(other than any Excluded Account), as the case may be, to





-99-



 

 

the Administrative Agent per its instructions and to commence the process of
daily sweeps from such accounts to the Administrative Agent.

(b)        The Borrower Parties shall take all steps to ensure that all of their
Account Debtors and all of their Credit Card Processors forward all items of
payment to lockboxes established with the Cash Management Banks.  The Borrower
Parties shall irrevocably instruct such Credit Card Processors to forward all
items of payment owing to the Borrower Parties directly to a deposit account
subject to a Blocked Account Agreement (a “Blocked Account”).

(c)        In the event that any Borrower Party shall at any time receive any
remittances of any of the foregoing directly or shall receive any other funds
representing proceeds of the Collateral (other than any such remittances or
proceeds permitted to be maintained in an Excluded Account), such Borrower Party
shall hold the same as trustee for the Administrative Agent, shall segregate
such remittances from its other assets, and shall promptly deposit the same into
a Blocked Account.  All cash, cash equivalents, checks, notes, drafts or similar
items of payment received by any Borrower Party shall be deposited into a
Blocked Account or, to the extent permitted hereunder, an Excluded Account,
promptly upon receipt thereof by such Borrower Party.

Section 6.15    Further Assurances.  Upon the request of the Administrative
Agent, each Borrower Party will promptly cure, or cause to be cured, defects in
the creation and issuance of any Revolving Loan Notes and the execution and
delivery of the Loan Documents (including this Agreement), resulting from any
act or failure to act by any Borrower Party or any employee or officer
thereof.  Each Borrower Party at its expense will promptly execute and deliver
to the Administrative Agent and the Lenders, or cause to be executed and
delivered to the Administrative Agent and the Lenders, all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower Parties in the
Loan Documents (including this Agreement), or to correct any omissions in the
Loan Documents, or more fully to state the obligations set out herein or in any
of the Loan Documents, or to obtain any consents, all as may be necessary or
appropriate in connection therewith.

Section 6.16     Environmental Matters.  Each Borrower Party shall (a) conduct
its operations and keep and maintain its Properties in compliance with all
Environmental Laws, except where the failure to do so could not reasonably be
expected to have a Materially Adverse Effect; (b) obtain and renew all
environmental permits necessary for its operations and Properties, except where
the failure to do so could not reasonably be expected to have a Materially
Adverse Effect; and (c) implement any and all investigation, remediation,
removal and response actions that are appropriate or necessary to maintain the
value and marketability of its Properties or to otherwise comply with
Environmental Laws pertaining to the presence, generation, treatment, storage,
use, disposal, transportation or release of any Hazardous Materials on, at, in,
under, above, to, from or about any of its Properties, provided,  however, that
no Borrower Party shall be required to undertake any such investigation,
remediation, removal or response action to the extent that (i) its obligation to
do so is being contested in good faith and by proper proceedings and adequate
reserves have been set aside and are being maintained by the Borrower Parties
with respect to such circumstances in accordance with GAAP, or (ii) failure to





-100-



 

 

undertake any investigation, remediation, removal or response action could not
reasonably be expected to have a Materially Adverse Effect.

Section 6.17    Formation of Subsidiaries.  Within forty-five (45) days (or such
longer period as the Administrative Agent shall permit in writing in its sole
discretion) after (x) the formation of any direct or indirect Subsidiary of any
Borrower (other than an Excluded Subsidiary) after the Agreement Date, (y) the
acquisition of any direct or indirect Subsidiary of any Borrower (other than an
Excluded Subsidiary) after the Agreement Date or (z) a Subsidiary (other than an
Excluded Subsidiary) no longer constituting a Dormant Subsidiary, in each case,
the Borrower Parties, as appropriate, shall (a) cause such Domestic Subsidiary
to provide to the Administrative Agent, for the benefit of the Lender Group, a
joinder and supplement to this Agreement substantially in the form of Exhibit J
(each, a “Guaranty Supplement”), pursuant to which such Domestic Subsidiary
shall agree to join as a Guarantor of the Obligations under Article 3 and as a
Borrower Party under this Agreement, a supplement to the Security Agreement, and
such other security documents, together with appropriate Uniform Commercial Code
financing statements, all in form and substance reasonably satisfactory to the
Administrative Agent, (b) provide to the Administrative Agent, for the benefit
of the Lender Group, a pledge agreement and appropriate certificates and powers
or Uniform Commercial Code financing statements, pledging all direct or
beneficial ownership interest in such Subsidiary (regardless of whether owned by
a Borrower Party or a Subsidiary of a Borrower Party or a minority shareholder),
in form and substance reasonably satisfactory to the Administrative Agent,
provided, however, with respect to any Foreign Subsidiary (including any CFC
Holdco), such pledge will only be required to the extent the Equity Interests of
such Foreign Subsidiary are directly owned and held by a Borrower Party, and
with respect to any such Foreign Subsidiary, and any such pledge may, at the
option of the Borrower Parties, be limited to sixty-five percent (65%) of the
Equity Interests of such Foreign Subsidiary, and (c) provide to the
Administrative Agent, for the benefit of the Lender Group, all other
documentation, including one or more opinions of counsel satisfactory to the
Administrative Agent, which in its reasonable opinion is appropriate with
respect to such formation and the execution and delivery of the applicable
documentation referred to above.  Nothing in this Section 6.18 shall authorize
any Borrower Party or any Subsidiary of a Borrower Party to form or acquire any
Subsidiary to the extent the formation or acquisition of such Subsidiary is
prohibited pursuant to Article 8.  Any document, agreement or instrument
executed or issued pursuant to this Section 6.18 shall be a “Loan Document” for
purposes of this Agreement.

Section 6.18    Anti-Corruption Laws; Sanctions.  The Borrowers will not request
any Loan or Letter of Credit or, directly or indirectly (including through any
of their respective Subsidiaries), use the proceeds of any Loan or any Letter of
Credit, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, (ii)
in any other manner  that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as an Arranger, the
Administrative Agent, any Lender (including a Swingline Lender), the Issuing
Bank, underwriter, advisor, investor or otherwise), or (iii) in furtherance of
an offer, payment, promise to pay or authorization of the payment or giving of
money  or anything else of value to any Person in violation of applicable
Anti-Corruption Laws.





-101-



 

 

Section 6.19    Post-Closing Covenants.  The Borrower Parties will, and will
cause their Subsidiaries to, as applicable, not later than the dates specified
therefor on Schedule 6.19 (or such later dates as the Administrative Agent may
agree in writing in its sole discretion), satisfy each of the requirements set
forth on Schedule 6.19.

ARTICLE 7

 

INFORMATION COVENANTS

Until the earlier of the date the Obligations are repaid and performed in full
or the date the Borrowers no longer have a right to borrow, or have Letters of
Credit issued, hereunder (whether or not the conditions to borrowing have been
or can be fulfilled) and unless the Majority Lenders shall otherwise give their
prior consent in writing, the Administrative Borrower will furnish or cause to
be furnished to each member of the Lender Group at their respective offices the
following items; provided,  however, that the Administrative Borrower, at its
option, may deliver such items described in Sections
7.1, 7.2, 7.3, 7.5(c), 7.5(e) and 7.6(h) to the Administrative Agent with
instructions to post such items on the Platform or send via electronic mail and
the Administrative Agent shall post or send via electronic mail such items
within a reasonable period of time after delivery thereby by the Administrative
Borrower to it and such posting or sending via electronic mail shall constitute
delivery of such items to the Lenders:

Section 7.1      Monthly and Quarterly Financial Statements and Information.

(a)        To the extent a Monthly Borrowing Base Condition has occurred, within
thirty (30) days after the last day of the first two (2) fiscal months of each
fiscal quarter of Parent and its Subsidiaries, the consolidated balance sheet of
Parent as at the end of such fiscal month, and the related statement of income
and related statement of cash flows for such fiscal month and for the fiscal
year to date period ended with the last day of such fiscal month, which
financial statements shall set forth in comparative form such figures (i) as at
the end of such month during the previous fiscal year and for such month during
the previous fiscal year and (ii) the figures for the applicable period set
forth in the projections provided by the Borrower Parties pursuant to Section
4.1, as amended or superseded by projections delivered pursuant to Section
7.5(d), as modified by amendments to such projections delivered pursuant to
Section 7.6(e), all of which shall be on a consolidated basis and shall be
certified by an Authorized Signatory of the Administrative Borrower, in his or
her opinion, to present fairly in accordance with GAAP the financial position of
Parent and its Subsidiaries, as at the end of such period and the results of
operations for such period, and for the elapsed portion of the year ended with
the last day of such period, subject only to normal year-end adjustments and
lack of footnotes.

(b)        Within forty-five (45) days after the last day of the first three (3)
fiscal quarters in each fiscal year of the Borrowers, the consolidated balance
sheet of Parent and its Subsidiaries as at the end of such fiscal quarter, and
the related statement of income and related statement of cash flows for such
fiscal quarter and for the fiscal month then ended which financial statements
shall set forth in comparative form (i) such figures as at the end of such
quarter and month during the previous fiscal year and for such quarter during
the previous fiscal year and (ii) the figures for the applicable period set
forth in the projections provided by the Borrower Parties pursuant to Section
4.1, as amended or superseded by projections delivered





-102-



 

 

pursuant to Section 7.5(d), as modified by amendments to such projections
delivered pursuant to Section 7.6(e), all of which shall be on a consolidated
basis and shall be certified by an Authorized Signatory of the Administrative
Borrower, in his or her opinion, to present fairly in accordance with GAAP the
financial position of Parent and its Subsidiaries, as at the end of such period
and the results of operations for such period, subject only to normal year-end
adjustments and lack of footnotes.

Section 7.2      Annual Financial Statements and Information; Certificate of No
Default.  Within ninety (90) days after the end of each fiscal year of Parent,
the audited balance sheet of Parent and its Subsidiaries as at the end of such
year and the related audited statements of income and retained earnings and
related audited statements of cash flows for such year, all of which shall be on
a consolidated basis with the other Borrower Parties, which financial statements
shall set forth in comparative form such figures as at the end of and for the
previous year, and shall be accompanied by an opinion of independent certified
public accountants of recognized standing satisfactory to the Administrative
Agent, stating that such financial statements are unqualified and prepared in
all material respects in accordance with GAAP, without any explanatory
paragraphs.

Section 7.3      Compliance Certificates.  At the time the financial statements
are furnished pursuant to Section 7.1(b) and Section 7.2, a Compliance
Certificate:

(a)        If at the end of such period the Financial Covenant is applicable,
setting forth at the end of such period the arithmetical calculations required
to establish whether or not the Borrower Parties were in compliance with the
requirements of the Financial Covenant;

(b)        Stating whether any material change in GAAP or the application
thereof has occurred since the date of the Borrowers’ audited financial
statements delivered on the Agreement Date, and, if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; and

(c)        Stating that, to the best of his or her knowledge, no Default or
Event of Default has occurred as at the end of such period, or, if a Default or
an Event of Default has occurred, disclosing each such Default or Event of
Default and its nature, when it occurred and whether it is continuing.

Section 7.4      Access to Accountants.  Each Borrower Party hereby authorizes
the Administrative Agent to communicate directly with the Borrower Parties’ and
their Subsidiaries’ independent public accountants and authorizes these
accountants to disclose to the Administrative Agent any and all financial
statements and other supporting financial data, including matters relating to
the annual audit and copies of any management letter with respect to its
business, financial condition and other affairs.  On or before the Agreement
Date, the Administrative Borrower, on behalf of all of the Borrower Parties,
shall deliver to their independent public accountants a letter authorizing them
to comply with the provisions of this Section 7.4.

Section 7.5      Additional Reports.





-103-



 

 

(a)        Within thirty (30) days after the end of each fiscal quarter, the
Administrative Borrower shall deliver to the Administrative Agent a Borrowing
Base Certificate in the form of Exhibit C as of the last day of such fiscal
quarter; provided, that the Administrative Borrower shall deliver such Borrowing
Base Certificate within twenty-five (25) days after the end of each fiscal month
in which a Monthly Borrowing Base Condition occurred; provided,  further, that
if Average Excess Availability for any fiscal week is less than or equal to 20%
of the amount of the Revolving Loan Commitment, the Administrative Borrower
shall deliver such Borrowing Base Certificate within three (3) Business Days
after the end of such week.  Each Borrowing Base Certificate shall be correct
and complete in all material respects and set forth a categorical breakdown of
all Accounts and Inventory of the Borrower Parties, a calculation of Eligible
Accounts, Eligible Credit Card Receivables, Eligible Inventory, and Eligible
Life Insurance Policies as of such last day of the preceding fiscal period and a
calculation of Average Excess Availability for the preceding fiscal quarter,
fiscal month, or fiscal week, as the case may be.

(b)        Together with the delivery of the Borrowing Base Certificate as
required under Section 7.5(a) or as may otherwise be requested by the
Administrative Agent, the Administrative Borrower shall deliver to the
Administrative Agent, in form acceptable to the Administrative Agent, such
reports and other supporting documentation regarding the calculation of the
Borrowing Base as the Administrative Agent may reasonably request, in each case
existing as of the last day of the preceding fiscal month or such other date
reasonably required by the Administrative Agent.

(c)        Promptly upon receipt thereof, the Administrative Borrower shall
deliver to the Administrative Agent and the Lenders copies of all final reports,
if any, submitted to any Borrower Party or any Domestic Subsidiary of a Borrower
Party by its independent public accountants in connection with any annual or
interim audit of the Borrower Parties, or any of them, including, without
limitation, any final management report, as applicable, prepared in connection
with the annual audit referred to in Section 7.2;

(d)        On or before the date forty-five (45) days following the commencement
of each fiscal year, the Administrative Borrower shall deliver to the
Administrative Agent and the Lenders the annual budget for the Borrower Parties
and their Subsidiaries approved by the chief financial officer or treasurer of
Parent, including forecasts of the income statement, the balance sheet and a
cash flow statement for such fiscal year on a month by month basis;

(e)        To the extent not covered elsewhere in this Article 7, promptly after
the sending thereof, the Borrower Parties shall deliver to the Administrative
Agent copies of all financial statements, reports and other information which
any Borrower Party sends to any holder of any Material Funded Debt permitted
under Section 8.1(c) or the Parent’s securities (or any agent or trustee acting
for any such holder) or which any Borrower Party files with the SEC (other than
periodic reports filed on Form 10Q or Form 10K or current reports filed on Form
8K);

(f)        If there is a material change in GAAP after February 2, 2019, that
affects the presentation of the financial statements referred to in Sections 7.1
and 7.2, then, in addition to delivery of such financial statements, and on the
date such financial statements are required to be





-104-



 

 

delivered, the Administrative Borrower shall furnish the adjustments and
reconciliations necessary to enable the Borrowers and each Lender to determine
compliance with the Financial Covenant, if at such time the Financial Covenant
is applicable, all of which shall be determined in accordance with GAAP
consistently applied;

(g)        At any time that a Default exists and on and after any date of
request by the Administrative Agent in its reasonable discretion, the
Administrative Borrower shall provide to the Administrative Agent notice of the
termination of any lease of real property where Inventory is located promptly
upon termination of such lease;

(h)        The Borrower Parties shall deliver to the Administrative Agent (i) as
soon as available, but in any event within thirty (30) days after the end of
each fiscal quarter of the Borrowers, a report from the insurance company or
companies issuing the Eligible Life Insurance Policies, on the letterhead of
such company or companies, providing the current CSV of such policies as of the
end of such fiscal quarter and (ii) promptly upon request, such other
information as the Administrative Agent shall reasonably request in connection
with the Life Insurance Policies, in each case, in form and substance
satisfactory to the Administrative Agent.

(i)         From time to time and promptly upon each request the Borrower
Parties shall, and shall cause their Subsidiaries to, deliver to the
Administrative Agent on behalf of the Lender Group such data, certificates,
reports, statements, opinions of counsel, documents, or further information
regarding the business, assets, liabilities, financial position, projections,
results of operations, or business prospects of each of the Borrower Parties, or
such Subsidiaries, or any of them, as the Administrative Agent may reasonably
request.

(j)         From time to time and promptly upon (and in any event within five
(5) Business Days of) each request the Borrower Parties shall, and shall cause
their Subsidiaries to, deliver to the Administrative Agent on behalf of the
Lender Group information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the USA Patriot Act or other applicable
anti-money laundering laws (including, without limitation, with respect to any
change in the information provided in the Beneficial Ownership Certification).

Information required to be delivered solely pursuant to Sections 7.1(b),  7.2
and 7.5(e) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other reports containing such information, shall have
been timely posted on the Parent’s website on the internet (currently
www.oxfordinc.com) or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov.

Section 7.6      Notice of Litigation and Other Matters.

(a)        Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s obtaining knowledge of the institution of, or a written threat
of, any action, suit, governmental investigation or arbitration proceeding
against any Borrower Party, any Subsidiary of a Borrower Party or any Property,
which action, suit, governmental investigation or arbitration proceeding, if
adversely determined, would expose, in such Borrower Party’s reasonable
judgment, any Borrower Party or any Subsidiary of a Borrower Party to liability
in an





-105-



 

 

aggregate amount in excess of $10,000,000, the Administrative Borrower shall
notify the Lender Group of the occurrence thereof, and the Administrative
Borrower shall provide such additional information with respect to such matters
as the Lender Group, or any of them, may reasonably request.

(b)        Promptly upon (and in any event within five (5) Business Days of) the
occurrence of any default (whether or not any Borrower Party or any Subsidiary
of a Borrower Party, as applicable, has received notice thereof from any other
Person) on Material Funded Debt of any Borrower Party or any Subsidiary of a
Borrower Party, the Administrative Borrower shall notify the Administrative
Agent of the occurrence thereof.

(c)        Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s receipt of notice of the pendency of any proceeding for the
condemnation or other taking of any material Property of any Borrower Party
constituting Collateral, the Administrative Borrower shall notify the
Administrative Agent of the occurrence thereof.

(d)        Promptly upon (and in any event within five (5) Business Days of) any
Borrower Party’s receipt of notice of any event that could reasonably be
expected to have a Materially Adverse Effect, the Administrative Borrower shall
notify the Administrative Agent of the occurrence thereof.

(e)        Promptly (and in any event within five (5) Business Days) following
any material amendment or change approved by the board of directors of Parent to
the budget submitted to the Lender Group pursuant to Section 7.5(d), the
Administrative Borrower shall notify the Administrative Agent of the occurrence
thereof.

(f)        Promptly (and in any event within five (5) Business Days) following
any officer of Parent becoming aware of any (i) Default under any Loan Document,
(ii) default by any Borrower Party under any agreement entered into in
connection with any Material Funded Debt permitted under Section 8.1(c), or
(iii) default under any other agreement (other than those referenced in clauses
(i) and (ii) of this Section 7.6(f)) to which any Borrower Party or any
Subsidiary of a Borrower Party is a party or by which any Borrower Party’s or
any such Subsidiary’s properties is bound which could reasonably be expected to
have a Materially Adverse Effect, then the Administrative Borrower shall notify
the Administrative Agent of the occurrence thereof giving in each case the
details thereof and specifying the action proposed to be taken with respect
thereto.

(g)        Promptly (but in any event within five (5) Business Days) following
the occurrence of (i) any ERISA Event or (ii) a “prohibited transaction” (as
such term is defined in Section 406 of ERISA or Section 4975 of the Code) with
respect to any Plan of any Borrower Party or any of its ERISA Affiliates which
would subject any Borrower Party to any penalty or tax on “prohibited
transactions” imposed by Section 502 of ERISA or Section 4975 of the Code, the
Borrower Parties shall notify the Administrative Agent and the Lenders of the
occurrence thereof, provided such occurrence, proceeding, or failure exposes
such Borrower Party or ERISA Affiliate to liability in an aggregate amount in
excess of $10,000,000.





-106-



 

 

(h)        The Administrative Borrower shall deliver updates or supplements to
the following schedules within seventy-five (75) days after the end of the end
of each fiscal year, as of the last day of such fiscal year:  Schedule 5.1(c)-1,
 Schedule 5.1(c)-2,  Schedule 5.1(d),  Schedule 5.1(h),  Schedule 5.1(o),
 Schedule 5.1(z),  Schedule 6.10 and Schedule 6.14, in each case, as may be
required to render correct the representations and warranties contained in the
applicable sections to which such schedules relate as of the last day of such
fiscal year without giving effect to any references therein to the “Agreement
Date” in each case, appropriately marked to show the changes made therein;
provided that no such supplement to any such Schedules or representation shall
be deemed a waiver of any Default disclosed therein, except as consented to by
the Majority Lenders in writing.

(i)         Promptly upon (and in any event within five (5) Business Days of)
any Borrower Party’s obtaining knowledge that the CSV of any Eligible Life
Insurance Policy has decreased for any reason whatsoever, including, without
limitation, as the result of the death of a Person covered thereby, the
Administrative Borrower shall notify the Administrative Agent of such decrease.

(j)         Promptly upon any Borrower Party’s obtaining knowledge thereof, the
Borrower Parties shall notify the Administrative Agent of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified in such certification.

ARTICLE 8

 

NEGATIVE COVENANTS

Until the earlier of the date the Obligations are repaid and performed in full
or the date the Borrowers no longer have a right to borrow, or have Letters of
Credit issued, hereunder (whether or not the conditions to borrowing have been
or can be fulfilled) and unless the Majority Lenders shall otherwise give their
prior consent in writing:

Section 8.1      Funded Debt.  No Borrower Party will, or will permit any of its
Subsidiaries to, create, assume, incur, or otherwise become or remain obligated
in respect of, or permit to be outstanding, any Funded Debt except:

(a)        Funded Debt under this Agreement and the other Loan Documents and the
Bank Products Documents;

(b)        Funded Debt existing on the Agreement Date and listed on Schedule
8.1;

(c)        Funded Debt which shall be on market terms and conditions (determined
as of the date any such Funded Debt is incurred), shall have a maturity date not
earlier than the date that is six months following the stated Maturity Date, so
long as the aggregate outstanding principal amount of all Funded Debt permitted
pursuant to this Section 8.1(c) shall not at any time exceed $375,000,000;

(d)        Funded Debt of a Borrower Party or any Subsidiary of a Borrower Party
that is unsecured or secured by Permitted Liens described in clause (f) of the
definition of





-107-



 

 

Permitted Liens set forth in Article 1 (including, without limitation,
Capitalized Lease Obligations and Liens on assets that do not constitute
Collateral (which shall, for the avoidance of doubt, exclude any Eligible
Trademarks), collectively, not to exceed the aggregate principal amount of
$75,000,000 at any time outstanding;

(e)        Guaranties permitted by Section 8.2;

(f)        Unsecured Funded Debt of any Borrower Party owed to another Borrower
Party;

(g)        Obligations under Hedge Agreements not entered into for speculative
purposes;

(h)        (i) Unsecured Funded Debt of the Foreign Subsidiaries owed to the
Borrower Parties or any of their Subsidiaries existing on the Agreement Date,
(ii) unsecured Funded Debt of the Foreign Subsidiaries owed to the Borrower
Parties or any of their Subsidiaries incurred after the Agreement Date to the
extent that such unsecured Funded Debt constitutes an Investment permitted under
Section 8.5(e),  (iii) unsecured Funded Debt of the Borrower Parties owed to the
Foreign Subsidiaries and (iv) unsecured Funded Debt of any Foreign Subsidiary
owed to any other Foreign Subsidiary; and

(i)         Obligations under Commodity Hedge Agreements not entered into for
speculative purposes in an aggregate amount not to exceed $25,000,000 at any one
time outstanding.

Section 8.2      Guaranties.  No Borrower Party will, or will permit any of its
Subsidiaries to, at any time guarantee or enter into or assume any Guaranty, or
be obligated with respect to, or permit to be outstanding, any Guaranty, other
than (a) guaranties of the Obligations, (b) guaranties of obligations under
repurchase agreements of any Borrower Party entered into in connection with the
sale of products in the ordinary course of business of such Borrower Party, (c)
guaranties of obligations under agreements of any Borrower Party entered into in
connection with the acquisition of services, supplies, and equipment in the
ordinary course of business of such Borrower Party, (d) endorsements of
instruments in the ordinary course of business, (e) guaranties of Funded Debt
permitted under clauses (b), (c), (d) and (g) of Section 8.1, (f) guaranties by
any Borrower Party of any obligation of any other Borrower Party to the extent
such obligation is not prohibited hereunder, (g) other Guaranties with respect
to obligations in an aggregate amount not to exceed $55,000,000 at any time
outstanding and (h) guaranties by any Foreign Subsidiary of any obligation of
any other Foreign Subsidiary to the extent such obligation is not prohibited
hereunder.

Section 8.3      Liens.  No Borrower Party will, or will permit any Subsidiary
of a Borrower Party to, create, assume, incur, or permit to exist or to be
created, assumed, or permitted to exist, directly or indirectly, any Lien on any
of its property, real or personal, now owned or hereafter acquired, except for
Permitted Liens.

Section 8.4      Restricted Payments.  No Borrower Party shall, or shall permit
any Subsidiary of a Borrower Party to, directly or indirectly declare or make
any Restricted Payment, or set aside any funds for any such purpose, other than
dividends on common stock which accrue





-108-



 

 

(but are not paid in cash) or are paid in kind or dividends on preferred stock
which accrue (but are not paid in cash) or are paid in kind; provided, however,
that (a) any Subsidiary of Parent may make Restricted Payments to Parent or any
other Subsidiary of Parent that owns Equity Interests of such Subsidiary making
such Restricted Payment; (b) Parent may make Restricted Payments after the
Agreement Date if (i) such Restricted Payments do not exceed $60,000,000 in the
aggregate during any fiscal year of Parent, so long as before and after giving
effect to such Restricted Payment, no Default has occurred and is continuing or
would result from the making of such Restricted Payment, and (ii) such
Restricted Payments exceed $60,000,000 in the aggregate during any fiscal year
of Parent, so long as (A) no Default has occurred and is continuing or would
result from the making of such Restricted Payment and (B) Parent, on behalf of
the Borrower Parties, delivers to the Administrative Agent a certificate,
together with supporting documents in form and substance satisfactory to the
Administrative Agent, executed by an Authorized Signatory certifying that, after
giving pro forma effect to such Restricted Payment, (1) Excess Availability is
not projected to be less than the greater of (y) seventeen and one half of one
percent (17.5%) of the amount of Availability then in effect and (z)
$41,125,000, at all times during the twelve (12) month period immediately
following such Restricted Payment and (2) Borrower Parties and their
Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage Ratio of at
least 1.10:1.00 for the immediately preceding twelve (12) fiscal month period
then ended; provided, that if Excess Availability is greater than twenty percent
(20%) of the amount of Availability then in effect, then no Fixed Charge
Coverage Ratio test shall be required; and (c) Parent may make Restricted
Payments with respect to share repurchases, redemptions and forfeitures of
Equity Interests to facilitate the payment or satisfaction of tax and other
related obligations incurred by employees in connection with stock compensation
plans.

Section 8.5      Investments.  No Borrower Party will, or will permit any of its
Subsidiaries to, make any Investment, except that (a) any Borrower Party or any
Subsidiary of a Borrower Party may purchase or otherwise acquire and own and may
permit any of its Subsidiaries to purchase or otherwise acquire and own Cash
Equivalents provided that to the extent required by Section 6.14, any such
Investments in Cash Equivalents shall be subject to a Blocked Account Agreement
or other control agreement in form and substance reasonably satisfactory to the
Administrative Agent; (b) any Borrower Party or Subsidiary of a Borrower Party
may hold the Investments in existence on the First Amendment Effective Date and
described on Schedule 8.5; (c) so long as no Default shall have occurred and be
continuing or would result therefrom, any Borrower Party or Subsidiary of a
Borrower Party may convert any of its Accounts that are in excess of ninety (90)
days past due into notes or Equity Interests from the applicable Account Debtor
so long as the Administrative Agent, for the benefit of the Lender Group, is
granted a first priority security interest in such Equity Interests or notes
held by a Borrower Party which Lien is perfected contemporaneously with the
conversion of such Account to Equity Interests or notes; (d) the Borrower
Parties and their Subsidiaries may hold the Equity Interests of their respective
Subsidiaries in existence as of the Agreement Date and their Subsidiaries
created or acquired after the Agreement Date in accordance with Section 6.17;
(e) on and after the First Amendment Effective Date, the Borrower Parties and
their Subsidiaries may make additional Investments in their Foreign Subsidiaries
in the form of loans or additional equity contributions if (i) such aggregate
Investment is less than or equal to $45,000,000, so long as (A) no Default or
Event of Default shall have occurred or is continuing or results therefrom and
(B) the Administrative Agent shall have received a pro forma Borrowing Base
Certificate giving effect to such transaction if any Collateral included in the
most recent Borrowing Base





-109-



 

 

Certificate (other than Qualified Cash so long as any such Qualified Cash used
to fund such Investment, if deducted from the most recent Borrowing Base
Certificate, would not result in an Overadvance) was contributed to such Foreign
Subsidiary as part of such Investment, or (ii) such aggregate Investment is
greater than $45,000,000, so long as (A) no Default or Event of Default shall
have occurred or is continuing or results therefrom and (B) Administrative
Borrower delivers a certificate, together with supporting documentation
(including a pro forma Borrowing Base Certificate giving effect to such
transaction if any Collateral included in the most recent Borrowing Base
Certificate was contributed to such Foreign Subsidiary as part of such
Investment) in form and substance reasonably satisfactory to the Administrative
Agent, to the Administrative Agent executed by an Authorized Signatory
evidencing that after giving pro forma effect to such Investment (y) Excess
Availability is not projected to be less than the greater of (a) seventeen and
one half of one percent (17.5%) of the amount of Availability then in effect and
(b) $41,125,000 at all times during the twelve (12) month period immediately
following such Investment and (C) Borrowers and their Subsidiaries have, on a
consolidated basis, a Fixed Charge Coverage Ratio of at least 1.10:1.00 for the
immediately preceding twelve (12) fiscal month period then ended; provided, that
if Excess Availability is greater than twenty percent (20%) of the amount of
Availability then in effect, then no Fixed Charge Coverage Ratio test shall be
required; (f) any Borrower Party may make Investments in another Borrower Party;
(g) the Borrower Parties and their Subsidiaries may make Investments permitted
under Section 8.7(d); (h) the Borrower Parties and their Subsidiaries may make
loans to employees in an aggregate amount not to exceed $1,000,000 at any time
outstanding; (i) the Foreign Subsidiaries of the Borrower Parties may make loans
to the Borrower Parties to the extent permitted under Section 8.1(h)(iii); (j)
the Borrower Parties and their Subsidiaries may make Investments for the purpose
of consummating an acquisition permitted under Section 8.7(d); (k) the Borrower
Parties and their Subsidiaries may make travel advances and advances on sales
commissions in the ordinary course of business; (l) on and after the First
Amendment Effective Date, the Borrower Parties and their Subsidiaries may make
additional Investments if (i) such aggregate Investment is less than or equal to
$50,000,000, so long as no Default or Event of Default shall have occurred or is
continuing or results therefrom, or (ii) such aggregate Investment is greater
than $50,000,000, so long as (A) no Default or Event of Default shall have
occurred or is continuing or results therefrom and (B) Administrative Borrower
delivers a certificate, together with supporting documentation in form and
substance reasonably satisfactory to the Administrative Agent, to the
Administrative Agent executed by an Authorized Signatory evidencing that after
giving pro forma effect to such Investment, Excess Availability is not projected
to be less than the greater of (a) seventeen and one half of one percent (17.5%)
of the amount of Availability then in effect and (b) $41,125,000 at all times
during the twelve (12) month period immediately following such Investment and
(C) Borrowers and their Subsidiaries have, on a consolidated basis, a Fixed
Charge Coverage Ratio of at least 1.10:1.00 for the immediately preceding twelve
(12) fiscal month period then ended; provided, that if Excess Availability is
greater than twenty percent (20%) of the amount of Availability then in effect,
then no Fixed Charge Coverage Ratio test shall be required; and (m) any other
Investments made solely by Foreign Subsidiaries that are not Borrower Parties.

Section 8.6      Affiliate Transactions.  No Borrower Party shall, or shall
permit any Subsidiary of a Borrower Party to, enter into or be a party to any
agreement or transaction with any Affiliate (other than a Borrower Party or a
Subsidiary of a Borrower Party) except (a) as described on Schedule 8.6, (b)
upon fair and reasonable terms that are no less favorable to such





-110-



 

 

Borrower Party or such Subsidiary than it would obtain in a comparable arms
length transaction with a Person not an Affiliate of such Borrower Party or such
Subsidiary, (c) as permitted by Sections 8.4 and 8.5(h) and (k), or (d)
transactions involving aggregate payment or consideration not to exceed
$2,000,000 per transaction and $10,000,000 in the aggregate for all transactions
permitted under this Section 8.6(d) during the term of this Agreement.

Section 8.7      Liquidation; Change in Ownership, Name, or Year; Disposition or
Acquisition of Assets; Etc.  No Borrower Party shall, or shall permit any
Subsidiary to, at any time:

(a)        Liquidate or dissolve itself (or suffer any liquidation or
dissolution) or otherwise wind up its business, except that any Subsidiary of
Parent (other than TBG) may liquidate or dissolve itself in accordance with
Applicable Law so long as no Default or Event of Default has occurred and is
continuing (or would result therefrom) and such liquidation or dissolution would
not reasonably be expected to cause a Materially Adverse Effect;

(b)        Sell, lease, abandon, transfer or otherwise dispose of, in a single
transaction or a series of related transactions, any assets, property or
business (including any Equity Interests) except for (i) the sale of Inventory
in the ordinary course of business at the fair market value thereof and for cash
or cash equivalents, (ii) the sale, lease, sublease, abandonment, transfer or
other disposition of assets, property or business in the ordinary course of
business, (iii) the sale, lease or transfer of any assets, property or business
by any Borrower Party to any other Borrower Party or from any Foreign Subsidiary
to another Foreign Subsidiary, (iv) the sale, lease, sublease, transfer or
other  disposal of real property (including any buildings, machinery and
equipment located thereon) so long as (A) no Default or Event of Default shall
have occurred and be continuing or result therefrom and (B) in the case of any
sale of real property, the purchase price paid for such assets shall be at least
equal to the amount at which such assets are carried on the books of the
applicable Borrower Party, (v) additional sales of assets, property or business
that do not exceed $15,000,000 in the aggregate during any trailing twelve (12)
month period so long as (A) no Default or Event of Default shall have occurred
and be continuing or result therefrom and (B) the purchase price paid for such
assets shall be equal to the fair market value of such assets as determined by
Parent in good faith, (vi) other sales of assets, property or business that
exceed $15,000,000 in the aggregate during any trailing twelve (12) month period
so long as (1) no Default or Event of Default shall have occurred and be
continuing or result therefrom, (2) the purchase price paid for such assets
shall be at least equal to (y) the fair market value of such assets as
determined by the board of directors of Parent acting in good faith and (z) the
amount of availability generated under the Borrowing Base by such assets, (3)
Parent, on behalf of the Borrowers, delivers a certificate, together with
supporting documentation in form and substance reasonably satisfactory to the
Administrative Agent, to the Administrative Agent executed by an Authorized
Signatory certifying that, after giving pro forma effect to such sale, Excess
Availability is not projected to be less than the greater of (i) seventeen and
one half of one percent (17.5%) of the amount of Availability then in effect and
(ii) $41,125,000 at all times during the twelve (12) month period immediately
following the consummation of such sale, (4) Borrowers and their Subsidiaries
have, on a consolidated basis, a Fixed Charge Coverage Ratio of at least
1.10:1.00 for the immediately preceding twelve (12) fiscal month period then
ended; provided, that if Excess Availability is greater than twenty percent
(20%) of the amount of Availability then in effect, then no Fixed Charge
Coverage Ratio





-111-



 

 

test shall be required, (5) seventy-five percent (75%) of the consideration
received in connection with such sale or disposition shall be in cash or Cash
Equivalents and (6) such sale or disposition, together with all related
transactions, shall not result in the sale or disposition of a material portion
of the domestic business of TBG, (vii) any Foreign IP Transfer, and (viii) the
Borrower Parties and their Subsidiaries may make Restricted Payments to the
extent permitted by Section 8.4;

(c)        Become a partner or joint venturer with any third party after the
Agreement Date; provided,  however, that, subject to the limitations set forth
in Sections 8.1 and 8.5, the Borrower Parties and their Subsidiaries may enter
into partnerships and joint ventures after the Agreement Date;

(d)        Acquire (i) all or substantially all of the assets, property or
business of any other Person, (ii) all or substantially all of the Equity
Interests of any other Person or (iii) any assets that constitute a division or
operating unit of the business of any other Person; provided,  however, that the
Borrower Parties and their Subsidiaries shall be permitted to consummate an
acquisition described above if (A) the aggregate purchase price is less than or
equal to $25,000,000, so long as no Default or Event of Default shall have
occurred or is continuing or results therefrom, or (B) the aggregate purchase
price is greater than $25,000,000, so long as (1) no Default or Event of Default
shall have occurred or is continuing or results therefrom and (2) Administrative
Borrower delivers a certificate, together with supporting documentation in form
and substance reasonably satisfactory to the Administrative Agent, to the
Administrative Agent executed by an Authorized Signatory evidencing that after
giving pro forma effect to such acquisition (y) Excess Availability is not
projected to be less than the greater of (a) seventeen and one half of one
percent (17.5%) of the amount of Availability then in effect and (b) $41,125,000
at all times during the twelve (12) month period immediately following the
consummation of such acquisition and (z) Borrowers and their Subsidiaries have,
on a consolidated basis, a Fixed Charge Coverage Ratio of at least 1.10:1.00 for
the immediately preceding twelve (12) fiscal month period then ended; provided,
 further, that if Excess Availability is greater than twenty percent (20%) of
the amount of Availability then in effect, then no Fixed Charge Coverage Ratio
test shall be required; provided,  further, that the acquired assets shall not
be eligible for inclusion in the Borrowing Base until the Administrative Agent
has successfully completed a field audit with respect to such acquired assets
(at Borrowers’ sole cost and expense) and shall only be included thereafter to
the extent such assets satisfy the applicable eligibility criteria (and upon
request by the Administrative Borrower, the Administrative Agent shall conduct
any such field audit in a reasonably expedient manner);

(e)        Merge or consolidate with any other Person; provided,  however, that
(i) any Borrower may merge into another Borrower so long as, with respect to any
merger with Parent, Parent is the surviving entity after such merger, (ii) any
Subsidiary of Parent may merge into any Borrower Party so long as, with respect
to any merger with a Borrower, such Borrower shall be the surviving entity after
such merger and, with respect to any merger with any other Borrower Party, a
Borrower Party shall be the surviving entity after such merger, (iii) any
Foreign Subsidiary may merge into another Foreign Subsidiary, (iv) any Borrower
Party or any Subsidiary of a Borrower Party may merge with any Person in order
to consummate an acquisition permitted under Section 8.7(d) so long as, with
respect to any merger with a Borrower, such Borrower shall be the surviving
entity after such merger, and, with respect to any





-112-



 

 

merger with any other Borrower Party, such other Borrower Party shall be the
surviving entity after such merger or the surviving entity becomes a Borrower
Party in accordance with Section 6.17, and (v) any Borrower Party or any
Subsidiary of a Borrower Party may merge with any Person in order to consummate
a sale, transfer or disposition permitted under Section 8.7(b);

(f)        Change (i) any Borrower Party’s legal name, (ii) any Borrower Party’s
chief executive office, (iii) any Borrower Party’s identity or legal structure,
(iv)  any Borrower Party’s federal taxpayer identification number or
organizational number or (v) any Borrower Party’s jurisdiction of organization
unless it gives the Administrative Agent written notice not more than five (5)
Business Days (or such longer period of time as may be agreed by Administrative
Agent in its sole discretion) following such change and complies with all
reasonable requirements of the Lenders in regard thereto; or

(g)        Change its year-end for accounting purposes from the fiscal year
ending on the Saturday occurring closest to each January 31 without giving the
Administrative Agent thirty (30) days written notice prior to the end of the new
year-end for accounting purposes and complying with all reasonable requirements
of the Lenders in regard thereto.

Section 8.8      Fixed Charge Coverage Ratio.  If Excess Availability for three
(3) consecutive Business Days is less than the greater of (a) $23,500,000 and
(b) ten percent (10%) of Availability (a “Trigger Event”), the Borrower Parties
shall not permit, as of the last day of the most recently ended fiscal month for
which financial statements have been delivered pursuant to Section 7.1 or 7.2,
the Fixed Charge Coverage Ratio for the immediately preceding twelve (12) fiscal
month period then ended to be less than 1.00 to 1.00; provided,  however, if
after a Trigger Event occurs, Excess Availability is greater than the greater of
(a) $23,500,000 and (b) ten percent (10%) of Availability for thirty (30)
consecutive days, then the Borrower Parties shall no longer be subject to the
requirements of this Section 8.8 unless a subsequent Trigger Event shall occur.

Section 8.9      Sales and Leasebacks.  No Borrower Party shall enter into any
arrangement, directly or indirectly, with any third party whereby such Borrower
Party shall sell or transfer any property, real or personal, whether now owned
or hereafter acquired, and whereby such Borrower Party shall then or thereafter
rent or lease as lessee such property or any part thereof or other property
which such Borrower Party intends to use for substantially the same purpose or
purposes as the property sold or transferred which would result in the sale or
transfer of assets of the Borrower Parties in an aggregate amount exceeding
$25,000,000 during the term of the Agreement.

Section 8.10    Amendment and Waiver.  Except as permitted hereunder, no
Borrower Party shall, or shall permit any Material Subsidiary of a Borrower
Party to (a) enter into any amendment of, or agree to or accept any waiver,
which would adversely affect the rights of such Borrower Party or such Material
Subsidiary, as applicable, or any member of the Lender Group, of any agreement,
document or instrument executed by any Borrower Party in connection with
Material Funded Debt permitted to be incurred by clause (d) of Section 8.1 that
is secured by any of the trademarks of the Borrower Parties, (b) enter into any
amendment of, or agree to or accept any waiver, which would adversely affect the
rights of any member of the Lender Group, of its articles or certificate of
incorporation or formation and by-laws, partnership agreement or other





-113-



 

 

governing documents, or (c) permit any Material Contract to be cancelled or
terminated prior to its stated maturity if such cancellation or termination
could reasonably be likely to result in a Materially Adverse Effect.

Section 8.11    ERISA Liability.  No Borrower Party shall fail to meet all of
the applicable minimum funding requirements of ERISA and the Code, without
regard to any waivers thereof, to the extent such failure could reasonably be
expected to have a Materially Adverse Effect and, to the extent that the assets
of any of their Plans would be less (by $1,000,000 or more) than an amount
sufficient to provide all accrued benefits payable under such Plans, the
Borrower Parties shall make the maximum deductible contributions allowable under
the Code (based on the Borrowers’ current actuarial assumptions).  No Borrower
Party shall, or shall cause or permit any ERISA Affiliate to, (a) cause or
permit to occur any event that could result in the imposition of a Lien under
Section 430 of the Code or Section 302 or 4068 of ERISA or (b) cause or permit
to occur an ERISA Event to the extent the event described in (a) or (b)
individually or in the aggregate could reasonably be expected to have a
Materially Adverse Effect.

Section 8.12    Prepayments.  No Borrower Party shall, or shall permit any of
its Subsidiaries to, prepay, redeem, defease or purchase in any manner, or
deposit or set aside funds for the purpose of any of the foregoing, make any
payment in respect of principal of, or make any payment in respect of interest
on, any Material Funded Debt, except the Borrower Parties and their Subsidiaries
may (a) make regularly scheduled payments of principal or interest required in
accordance with the terms of the instruments governing any Material Funded Debt
permitted hereunder and (b) make such other payments or prepayments of Material
Funded Debt so long as (i) no Default or Event of Default shall have occurred or
is continuing or results therefrom and (ii) Administrative Borrower delivers a
certificate, together with supporting documentation in form and substance
reasonably satisfactory to the Administrative Agent, to the Administrative Agent
executed by an Authorized Signatory evidencing that (A) immediately after giving
effect to such payment, Excess Availability is not less than the greater of (x)
seventeen and one half of one percent (17.5%) of the amount of the Revolving
Loan Commitment then in effect and (y) $41,125,000, and (B) at all times during
the twelve (12) month period immediately following such payment, Excess
Availability is not projected to be less than the greater of (x) twelve and one
half of one percent (12.5%) of the amount of the Revolving Loan Commitment then
in effect and (y) $29,375,000.

Section 8.13    Conduct of Business.  The Borrower Parties shall not engage
substantially in any line of business substantially different from the lines of
business conducted by the Borrower Parties and their Subsidiaries on the
Agreement Date or from any lines of business reasonably related, complementary,
ancillary or incidental thereto.

Section 8.14    Inconsistent Agreements.  No Borrower Party shall, or shall
permit any Subsidiary of any Borrower Party to, enter into any contract or
agreement which would violate the terms hereof or any other Loan Document.

Section 8.15    Life Insurance Policies.  No Borrower Party shall, or shall
permit any Subsidiary of any Borrower Party to do any of the following with
respect to Life Insurance Policies (which for the avoidance of doubt shall not
include any Trust Life Insurance Policy):





-114-



 

 

(a)        Borrow, create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable for any Indebtedness
or any other advances made against any Life Insurance Policy (except as
permitted under Section 8.1(a));

(b)        directly or indirectly, amend, modify, or change (or permit the
amendment, modification or other change in any manner of) any of the terms or
provisions of any Life Insurance Policy without giving the Administrative Agent
thirty (30) days prior written notice of its intention to do so and provided
that no Event of Default has occurred and is continuing or would be caused
thereby;

(c)        directly or indirectly, elect or cause to be elected, any mode of
optional settlement under any Life Insurance Policy, terminate or cancel, or
cause to be terminated or cancelled, any Life Insurance Policy, or surrender or
cause to be surrendered, any Life Insurance Policy without giving the
Administrative Agent thirty (30) days prior written notice of its intention to
do so and provided that no Event of Default has occurred and is continuing or
would be caused thereby; or

(d)        request that any life insurance policy shall no longer constitute a
“Life Insurance Policy” hereunder or under any other Loan Document and that the
Administrative Agent release or terminate any Life Insurance Assignment executed
in connection therewith without giving the Administrative Agent thirty (30) days
prior written notice of its intention to do so and provided that no Event of
Default has occurred and is continuing or would be caused thereby and provided
that (i) no Event of Default has occurred and is continuing or would be caused
thereby, (ii) the Borrower Parties have prepaid to the Administrative Agent
outstanding Obligations such that no Overadvance shall exist at the time of such
release (after giving effect thereto), and (iii) the Administrative Borrower
delivers a certificate, together with supporting documentation in form and
substance reasonably satisfactory to the Administrative Agent, to the
Administrative Agent executed by an Authorized Signatory evidencing that after
giving pro forma effect to such release (y) Excess Availability is not projected
to be less than the greater of (a) seventeen and one half of one percent (17.5%)
of the amount of Availability then in effect and (b) $41,125,000 at all times
during the twelve (12) month period immediately following the consummation of
such release and (z) Borrowers and their Subsidiaries have, on a consolidated
basis, a Fixed Charge Coverage Ratio of at least 1.10:1.00 for the immediately
preceding twelve (12) fiscal month period then ended; provided,  further, that
if Excess Availability is greater than twenty percent (20%) of the amount of
Availability then in effect, then no Fixed Charge Coverage Ratio test shall be
required.

ARTICLE 9

 

DEFAULT

Section 9.1      Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule, or regulation of any
governmental or non-governmental body:





-115-



 

 

(a)        Any representation or warranty made under this Agreement or any other
Loan Document shall prove incorrect or misleading in any material respect when
made or deemed to have been made pursuant to Section 5.4;

(b)        (i) Any payment of any principal hereunder, or any reimbursement
obligations with respect to any Letter of Credit shall not be received by the
Administrative Agent on the date such payment is due, or (ii) any payment of any
interest hereunder or any fees payable hereunder or under the other Loan
Documents by any Borrower Party shall not be received by the Administrative
Agent within three (3) Business Days from the date on which such payment is due;

(c)        (i) Any Borrower Party shall default in the performance or observance
of any agreement or covenant contained in Sections 2.12,  6.1,  6.5,  6.14,
 6.18 or 6.19 or in Article 7 or Article 8; or (ii) any Borrower Party shall
default in the performance or observance of any agreement or covenant contained
in Sections 6.7 or 6.17, and such default, if curable, shall not be cured within
the earlier of (i) a period of five (5) days from the date that an officer of
either Borrower knew or should have known of the occurrence of such default, or
(ii) a period of five (5) days after written notice of such default is given by
the Administrative Agent to the Administrative Borrower;

(d)        Any Borrower Party shall default in the performance or observance of
any other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 9.1, and such default, if curable, shall
not be cured within the earlier of (i) a period of thirty (30) days from the
date that an officer of a Borrower knew or should have known of the occurrence
of such default, or (ii) a period of thirty (30) days after written notice of
such default is given by the Administrative Agent to the Administrative
Borrower;

(e)        There shall occur any default in the performance or observance by any
Borrower Party of any agreement or covenant contained in any of the other Loan
Documents (other than this Agreement or as otherwise provided in this Section
9.1) which, if curable, shall not be cured within the applicable cure period, if
any, provided for in such Loan Document, or, if there is no applicable cure
period set forth in such Loan Document, within the earlier of (i) a period of
thirty (30) days from the date that an officer of a Borrower knew of the
occurrence of such default, or (ii) a period of thirty (30) days after written
notice of such default is given by the Administrative Agent to the
Administrative Borrower;

(f)        There shall occur any Change in Control;

(g)        (i) There shall be entered a decree or order for relief in respect of
any Borrower Party or any Material Subsidiary of a Borrower Party under the
Bankruptcy Code, or any other applicable federal or state bankruptcy law or
other similar law, or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator, or similar official of any Borrower Party or of any
Material Subsidiary of a Borrower Party or of any substantial part of its
properties, or ordering the winding-up or liquidation of the affairs of any
Borrower Party or any Material Subsidiary of a Borrower Party, or (ii) an
involuntary petition shall be filed against any Borrower Party or any Material
Subsidiary of a Borrower Party and a temporary stay entered and





-116-



 

 

(A) such petition and stay shall not be diligently contested, or (B) any such
petition and stay shall continue undismissed for a period of sixty (60)
consecutive days;

(h)        Any Borrower Party or any Material Subsidiary of a Borrower Party
shall commence an Insolvency Proceeding or any Borrower Party or any Material
Subsidiary of a Borrower Party shall consent to the institution of an Insolvency
Proceeding or to the appointment or taking of possession of a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or other similar
official of such Borrower Party or any Material Subsidiary of a Borrower Party
or of any substantial part of its properties, or any Borrower Party or any
Material Subsidiary of a Borrower Party shall fail generally to pay its debts as
they become due, or any Borrower Party or any Material Subsidiary of a Borrower
Party shall take any action in furtherance of any such action;

(i)         A final judgment (other than a money judgment or judgments fully
covered (except for customary deductibles or copayments not to exceed
$10,000,000 in the aggregate) by insurance as to which the insurance company is
not currently disputing or has not denied coverage) shall be entered by any
court against any Borrower Party or any Material Subsidiary of any Borrower
Party for the payment of money which exceeds in value $10,000,000, or a warrant
of attachment or execution or similar process shall be issued or levied against
property of any Borrower Party or any Material Subsidiary of a Borrower Party
pursuant to a final judgment which, together with all other such property of the
Borrower Parties and their Material Subsidiaries subject to other such process,
exceeds in value $10,000,000 in the aggregate, and if, within thirty (30) days
after the entry, issue, or levy thereof, such judgment, warrant, or process
shall not have been paid or discharged or stayed pending appeal, or if, after
the expiration of any such stay, such judgment, warrant, or process shall not
have been paid or discharged;

(j)         There shall be at any time (i) any “accumulated funding deficiency,”
as defined in ERISA or in Section 412 of the Code, with respect to any Plan
maintained by any Borrower Party or any ERISA Affiliate of a Borrower Party, or
to which any Borrower Party or any of its ERISA Affiliates has any liabilities;
(ii) a trustee shall be appointed by a United States District Court to
administer any Plan maintained by any Borrower Party or any ERISA Affiliate of a
Borrower Party, or to which any Borrower Party or any of its ERISA Affiliates
has any liabilities; (iii) the PBGC shall institute proceedings to terminate any
such Plan; (iv) any Borrower Party or any ERISA Affiliate of any Borrower Party
shall incur any liability to the PBGC in connection with the termination of any
such Plan; (v) any Plan or trust created under any Plan of any Borrower Party or
any ERISA Affiliate of any Borrower Party shall engage in a non-exempt
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) which would subject any such Plan, any trust created
thereunder, any trustee or administrator thereof, or any party dealing with any
such Plan or trust to any tax or penalty on “prohibited transactions” imposed by
Section 502 of ERISA or Section 4975 of the Code; (vi) any Borrower Party or any
ERISA Affiliate of any Borrower Party shall enter into or become obligated to
contribute to a Multiemployer Plan; (vii) there shall be at any time a Lien
imposed against the assets of a Borrower Party or ERISA Affiliate under Code
Section 430, or ERISA Sections 302 or 4068, or a violation of Section 436 of the
Code; or (viii) there shall occur at any time an ERISA Event; provided,  however
that no Event of Default shall occur as a result of an event described in
clauses (i), (ii), (iii), (iv), (v), (vii) or (viii) of this Section 9.1(j)
unless such





-117-



 

 

event either individually or in the aggregate with other events described
therein could reasonably be expected result in an aggregate liability greater
than $10,000,000;

(k)        There shall occur any default (after the expiration of any applicable
grace or cure period) under any indenture, credit or loan agreement, note or
securities purchase agreement, or other similar governing agreement for Material
Funded Debt of any Borrower Party or any Subsidiary of a Borrower Party;

(l)         All or any material provision of any material Loan Document shall at
any time and for any reason be declared to be null and void, the effect of which
is to render any such material Loan Document inadequate for the practical
realization of the rights and benefits afforded thereby, or a proceeding shall
be commenced by any Borrower Party, any Subsidiary of a Borrower Party or any
Affiliate thereof, or by any governmental authority having jurisdiction over any
Borrower Party or any Subsidiary of a Borrower Party or any Affiliate thereof,
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any Borrower Party,
any Subsidiary of a Borrower Party shall deny that it has any liability or
obligation for the payment of any Obligation provided under any Loan Document;

(m)       The obligation of any Guarantor (other than a Guarantor that is not a
Material Subsidiary) under Article 3 shall be materially limited or terminated
by operation of law or by such Guarantor except as otherwise permitted herein;
or

(n)        Any Lien purported to be created by any Security Document on any
material portion of the Collateral covered thereby shall cease to be in full
force and effect, or shall cease to give the Lender the Liens, rights, powers
and privileges purported to be created and granted under such Security Documents
(including a perfected first priority security interest in and Lien on, any
material portion of the Collateral thereunder (except as otherwise expressly
provided in such Security Document)) in favor of the Lender except to the extent
caused by the failure of the Administrative Agent to take any action available
to it to maintain perfection of the Administrative Agent’s Liens pursuant to the
Security Documents, or shall be asserted by any Borrower Party not to be a
valid, perfected, first priority (except as expressly provided in this Agreement
or such Security Document) security interest in or Lien on any material portion
of the Collateral covered thereby.

Section 9.2      Remedies.  If an Event of Default shall have occurred and shall
be continuing, in addition to the rights and remedies set forth elsewhere in
this Agreement and the other Loan Documents:

(a)        With the exception of an Event of Default specified in Section 9.1(g)
or (h), the Administrative Agent may in its discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders, (i) terminate the Revolving Loan Commitment and the Letter of Credit
Commitment, or (ii) declare the principal of and interest on the Loans and all
other Obligations (other than any Obligations existing from time to time of any
Borrower Party arising in connection with any Bank Products Documents) to be
forthwith due and payable without presentment, demand, protest, or notice of any
kind, all of which are hereby





-118-



 

 

expressly waived, anything in this Agreement or in any other Loan Document to
the contrary notwithstanding.

(b)        Upon the occurrence and continuance of an Event of Default specified
in Sections 9.1(g) or (h), such principal, interest, and other Obligations
(other than any Obligations existing from time to time of any Borrower Party
arising in connection with any Bank Products Documents) shall thereupon and
concurrently therewith become due and payable, and the Revolving Loan Commitment
and the Letter of Credit Commitment, shall forthwith terminate, all without any
action by the Lender Group, or any of them and without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

(c)        The Administrative Agent may in its discretion (unless otherwise
instructed by the Majority Lenders) or shall at the direction of the Majority
Lenders exercise all of the post-default rights granted to the Lender Group, or
any of them, under the Loan Documents or under Applicable Law.  The
Administrative Agent, for the benefit of the Lender Group, shall have the right
to the appointment of a receiver for the Property of the Borrower Parties, and
the Borrower Parties hereby consent to such rights and such appointment and
hereby waive any objection the Borrower Parties may have thereto or the right to
have a bond or other security posted by the Lender Group, or any of them, in
connection therewith.

(d)        In regard to all Letters of Credit with respect to which presentment
for honor shall not have occurred at the time of any acceleration of the
Obligations pursuant to the provisions of this Section 9.2 or, upon the request
of the Administrative Agent, after the occurrence of an Event of Default and
prior to acceleration, the Borrowers shall promptly upon demand by the
Administrative Agent deposit in a Letter of Credit Reserve Account opened by the
Administrative Agent for the benefit of the Lender Group an amount equal to one
hundred and five percent (105%) of the aggregate then undrawn and unexpired
amount of such Letter of Credit Obligations.  Amounts held in such Letter of
Credit Reserve Account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations in the manner set
forth in Section 2.11.  Pending the application of such deposit to the payment
of the Reimbursement Obligations, the Administrative Agent shall, to the extent
reasonably practicable, invest such deposit in an interest bearing open account
or similar available savings deposit account and all interest accrued thereon
shall be held with such deposit as additional security for the
Obligations.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied, and all
other Obligations shall have been paid in full, the balance, if any, in such
Letter of Credit Reserve Account shall be returned to the Borrowers.  Except as
expressly provided hereinabove, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrowers.

(e)        The rights and remedies of the Lender Group hereunder shall be
cumulative, and not exclusive.





-119-



 

 

ARTICLE 10

 

THE ADMINISTRATIVE AGENT

Section 10.1    Appointment and Authorization.

(a)        Each member of the Lender Group hereby irrevocably appoints SunTrust
Bank as the Administrative Agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
under this Agreement and the other Loan Documents, together with all such
actions and powers that are reasonably incidental thereto.  The Administrative
Agent may perform any of its duties hereunder or under the other Loan Documents
by or through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

(b)        Each Issuing Bank shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as the Administrative Agent may agree at the
request of the Majority Lenders to act for such Issuing Bank with respect
thereto; provided, that each Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article 10 with
respect to any acts taken or omissions suffered by such Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article 10 included such Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Banks.

Section 10.2    Nature of Duties of the Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.12), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the





-120-



 

 

Borrower Parties or any of their respective Subsidiaries that is communicated to
or obtained by the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it, its sub-agents or its attorneys-in-fact with the consent or at
the request of the Majority Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
11.12) or in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by any Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrowers) concerning all matters
pertaining to such duties.

Section 10.3    Lack of Reliance on the Administrative Agent.  Each of the
Lenders, the Swing Bank and the Issuing Banks acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Banks or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each of the Lenders, the Swing Bank and the Issuing Banks also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Banks or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

Section 10.4    Certain Rights of the Administrative Agent.  If the
Administrative Agent shall request instructions from the Majority Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act unless and until it shall have received instructions
from such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Majority Lenders where required by the
terms of this Agreement.

Section 10.5    Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent





-121-



 

 

or made by the proper Person.  The Administrative Agent may also rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.

Section 10.6   The Administrative Agent in its Individual Capacity.  The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Majority Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity.  The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with any Borrower Party or any
Subsidiary of a Borrower Party or Affiliate of any Borrower Party as if it were
not the Administrative Agent hereunder.

Section 10.7    Successor Administrative Agent.

(a)        The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Administrative Borrower.  Upon any such
resignation, the Majority Lenders shall have the right to appoint a successor
Administrative Agent, subject to approval by the Administrative Borrower
provided that no Default or Event of Default shall exist at such time.  If no
successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
commercial bank organized under the laws of the United States or any state
thereof or a bank which maintains an office in the United States.

(b)        Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Majority Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Majority Lenders appoint a successor Administrative Agent as provided
above.  After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.





-122-



 

 

(c)        In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of a Borrower to comply with Section 2.18(b), then the Issuing Banks and
the Swing Bank may, upon prior written notice to the Administrative Borrower and
the Administrative Agent, resign as Issuing Bank or as Swing Bank, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

Section 10.8    Withholding Tax.  To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrowers
and without limiting the obligation of the Borrowers to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

Section 10.9    The Administrative Agent May File Proofs of Claim.

(a)        In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower Party, the Administrative Agent
(irrespective of whether the principal of any Loan or other Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(i)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, the Issuing Bank and the Administrative Agent under Section 11.2)
allowed in such judicial proceeding; and

(ii)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

(b)        Any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative





-123-



 

 

Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 11.2.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 10.10  Authorization to Execute Other Loan Documents.  Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Security Documents and
any intercreditor agreement or subordination agreements) other than this
Agreement.

Section 10.11  Collateral and Guaranty Matters.

(a)        The Lenders and the Issuing Banks irrevocably authorize the
Administrative Agent, at its option and in its discretion to release any Lien on
any property granted to or held by the Administrative Agent under any Loan
Document, in each case, as certified to the Administrative Agent by the
Administrative Borrower in a certificate of an Authorized Signatory of the
Administrative Borrower:

(i)         upon the termination of all Revolving Loan Commitments, the cash
collateralization of all reimbursement obligations with respect to Letters of
Credit in an amount equal to 105% of the aggregate Letter of Credit Obligations
of all Lenders, and the payment in full of all Obligations (other than
contingent indemnification obligations and such cash collateralized
reimbursement obligations);

(ii)        that is sold or to be sold as part of or in connection with any
sale, transfer or other disposition permitted hereunder or under any other Loan
Document, including, without limitation, sales, transfers, and dispositions
permitted by Section 8.7;

(iii)       if approved, authorized or ratified in writing in accordance with
Section 11.12;

(iv)       with respect to Eligible Trademarks, at the option of the Borrowers,
against all or any portion of such Eligible Trademarks designated by the
Borrowers so long as (1) no Default or Event of Default has occurred and is
continuing, (2) after excluding such Eligible Trademarks from the Borrowing Base
as reflected on the most recently delivered Borrowing Base Certificate, an
Overadvance does not occur and (3) if such release is in connection with the
issuance or incurrence of Funded Debt secured by such Eligible Trademarks that
is permitted pursuant to Section 8.1(c) of this Agreement, the Administrative
Agent shall receive a Use Agreement, by and among the Administrative Agent, the
applicable Borrower Parties and the Person or Persons (or agent for such Person
or Persons) providing such Funded Debt. In addition, if any Eligible Trademark
is sold to any Person that is not a Borrower Party, unless Excess Availability,





-124-



 

 

calculated after excluding such Eligible Trademarks from the Borrowing Base as
reflected on the most recently delivered Borrowing Base Certificate and after
giving effect to any resulting prepayment pursuant to Section 2.6(c) of this
Agreement, is greater than twenty percent (20%) of the amount of Availability at
the time of such sale, the Borrowers shall be required to provide a Licensor
Consent Agreement by and among the Administrative Agent, the applicable Borrower
Party and the Person purchasing such Eligible Trademarks; provided, that the
Administrative Agent may impose applicable reserves with respect to any
Inventory that is subject to a Licensor Consent Agreement with respect to any
applicable royalty fees and other costs related to a liquidation of applicable
Inventory. For the avoidance of doubt, any Inventory related to any Eligible
Trademark that is sold to a third party and is not subject to a Licensor Consent
Agreement shall be deemed ineligible;

(v)        that (i) constitutes Excluded Property (as defined in the Security
Agreement) or (ii) is or becomes excluded from the definition of Collateral (as
defined in the Security Agreement) pursuant to the last paragraph of Section 2
of the Security Agreement; and

(vi)       that constitutes a Life Insurance Policy so long as the Borrower
Parties are in compliance with Section 8.18(d) upon at least thirty (30) days
(or such shorter period as the Administrative Agent shall permit in writing in
its sole discretion) written notice from the Administrative Borrower that any
life insurance policy shall not constitute a “Life Insurance Policy” hereunder
or under any other Loan Document and in connection therewith, the Administrative
Agent shall release or terminate any Life Insurance Assignment executed in
connection with such Life Insurance Policy and take such further actions as
reasonably requested by the Administrative Borrower, at the Borrower Parties’
sole cost and expense.

(b)        The Lenders and the Issuing Banks irrevocably authorize the
Administrative Agent, at its option and in its discretion to release any
Borrower Party from its obligations hereunder and under the applicable Security
Documents and other Loan Documents if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder, as certified to the Administrative
Agent by the Administrative Borrower in a certificate of an Authorized Signatory
of the Administrative Borrower.

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Borrower Party from
its obligations hereunder and under the applicable Security Documents and other
Loan Documents pursuant to this Section.  In each case as specified in this
Section, the Administrative Agent is authorized, at the Borrowers’ expense, to
execute and deliver to the applicable Borrower Party such documents as such
Borrower Party may reasonably request to evidence the release of such item of
Collateral from the Liens granted under the applicable Security Documents, or to
release such Borrower Party from its obligations hereunder and under the
applicable Security Documents and other Loan Documents, in each case in
accordance with the terms of the Loan Documents and this Section.





-125-



 

 

(c)        The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Borrower Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to any member of the Lender Group
for any failure to monitor or maintain any portion of the Collateral.

Section 10.12  Lead Arrangers.  Each Lender hereby designates SunTrust Robinson
Humphrey, Inc. as a Joint Lead Arranger and a Joint Bookrunner, JPMorgan Chase
Bank, N.A., and Bank of America, N.A., as Joint Lead Arrangers, Joint
Bookrunners, and Joint Syndication Agents, and KeyBank National Association as
Documentation Agent, and agrees that the Joint Lead Arrangers, Joint
Bookrunners, Syndication Agents, and Documentation Agent shall have no duties or
obligations under any Loan Documents to any Lender or any Borrower Party.

Section 10.13  Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower Parties, the Administrative Agent and each Lender hereby agree that (i)
no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Security Documents, it being understood and agreed
that all powers, rights and remedies hereunder and under the Security Documents
may be exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Majority Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

Section 10.14   Secured Bank Products Obligations.  No provider of Bank Products
that obtains the benefits of Section 2.11, the Security Documents or any
Collateral by virtue of the provisions hereof or of any other Loan Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations constituting Bank Products unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable provider of Bank Products, as the case may be.





-126-



 

ARTICLE 11

 

MISCELLANEOUS

Section 11.1    Notices.

(a)        Except as otherwise provided herein with respect to telephonic
notices, all notices and other communications under this Agreement shall be in
writing and shall be deemed to have been given five (5) days after deposit in
the mail, designated as certified mail, return receipt requested,
postage-prepaid, or one (1) day after being entrusted to a reputable commercial
overnight delivery service, or when sent out by electronic means) addressed to
the party to which such notice is directed at its address determined as in this
Section 11.1.  All notices and other communications under this Agreement shall
be given to the parties hereto at the following addresses:

(i)       If to any Borrower Party, to such Borrower Party in care of
the Administrative Borrower at:

Oxford Industries, Inc.
999 Peachtree Street, NE, Suite 688
Atlanta, Georgia 30309
Attn:  General Counsel
Email:  generalcounsel@oxfordinc.com

with a copy to (which shall not constitute notice):

King & Spalding LLP
1180 Peachtree Street, NE
Atlanta, Georgia 30309-3521
Attn:  Matthew Sandiford
Telecopy No.: (404) 572-5100

(ii)        If to the Administrative Agent, to it at:

SunTrust Bank
3333 Peachtree Road
4th Floor
Atlanta, Georgia 30326
Attn:  Asset Manager – Oxford Industries, Inc.
Telecopy No.:  (404) 439-9715  
Email: steve.metts@suntrust.com

and

SunTrust Bank
                                                Agency Services
                                                303 Peachtree Street, N.E. /
25th Floor
                                                Atlanta, Georgia 30308
                                                Attn: Agency Services Manager
                                                Telecopy No.: (404) 221-2001
                                                Email:
Services.Agency@SunTrust.com



-127-



 

 

with a copy to (which shall not constitute notice):

Jones Day
1420 Peachtree Street, NE
Suite 800
Atlanta, Georgia 30309
Attn:  Aldo LaFiandra, Esq.
Telecopy No:  (404) 581-8330
Email:  alafiandra@jonesday.com

(iii)       If to the Lenders, to them at the addresses set forth on the
signature pages of this Agreement or in any Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder; and

(iv)       If to the Issuing Banks, (A) with respect to SunTrust Bank, at the
address set forth in Section 11.1 above and (B) with respect to any other
Issuing Bank, at the address set forth on the applicable signature pages of this
Agreement.

(b)        Any party hereto may change the address to which notices shall be
directed under this Section 11.1 by giving ten (10) days’ written notice of such
change to the other parties.

(c)        (i) Notices and other communications to the Lender Group hereunder
may be delivered or furnished by electronic communication (including email and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender Group member pursuant to ‎Article 2 if such Lender Group member, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication.  The
Administrative Agent or Borrower Parties may, in their respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (x) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (y) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (x) of notification that such notice or communication is
available and identifying the website address therefor.

(ii)        Each of the Borrower Parties understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the





-128-



 

 

willful misconduct or gross negligence of the Administrative Agent as determined
by a final, nonappealable court of competent jurisdiction.

(iii)       The Platform is provided “as is” and “as available.”  Neither of the
Administrative Agent nor any of its officers, directors, employees, agents,
advisors or representatives warrant the accuracy, adequacy, or completeness of
the Platform and each expressly disclaims liability for errors or omissions in
the Platform.  No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Affiliates of the Administrative Agent in connection with
the Platform.

(iv)       Each of the Borrower Parties, the Lenders and the Issuing Banks agree
that the Administrative Agent may, but shall not be obligated to, store any
electronic communications received in connection with this Agreement on the
Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies.

Section 11.2    Expenses; Indemnification.

(a)        The Borrowers agree to promptly pay or promptly reimburse:

(i)         All reasonable out-of-pocket expenses of the Administrative Agent
and its Affiliates in connection with the preparation, negotiation, execution,
delivery and syndication of this Agreement and the other Loan Documents, the
transactions contemplated hereunder and thereunder, and the making of the
initial Advance hereunder, including, but not limited to, the reasonable fees
and disbursements of counsel for the Administrative Agent and its Affiliates;

(ii)        All reasonable out-of-pocket expenses of the Administrative Agent in
connection with the administration of the transactions contemplated in this
Agreement and the other Loan Documents, and the preparation, negotiation,
execution, and delivery of any waiver, amendment, or consent by the Lenders
relating to this Agreement or the other Loan Documents, including, but not
limited to, all reasonable out-of-pocket expenses of the Administrative Agent in
connection with their periodic field audits, a fee of $1,000 per day (as may be
increased from time to time by the Administrative Agent), per auditor, plus
reasonable out-of-pocket expenses for each field audit of the Administrative
Agent performed by personnel employed by the Administrative Agent, and the
reasonable fees and disbursements of counsel for the Administrative Agent;

(iii)       (A) All out-of-pocket costs and expenses of the Administrative Agent
in connection with any restructuring, refinancing, or “work out” of the
transactions contemplated by this Agreement, and of obtaining performance under
this Agreement and the other Loan Documents, and all out-of-pocket costs and
expenses of collection of the Administrative Agent if default is made in the
payment of the Obligations, which in each case shall include fees and
out-of-pocket expenses of counsel for the Administrative Agent, and the fees and
out-of-pocket expenses of any experts of the Administrative





-129-



 

 

Agent, or consultants of the Administrative Agent and (B) in addition to the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Borrower Parties shall reimburse the other members of the Lender
Group for their out-of-pocket costs and expenses in connection with obtaining
performance under this Agreement and the other Loan Documents, and all
out-of-pocket costs and expenses of collection if default is made in the payment
of the Obligations, provided,  however, out-of-pocket costs and expenses of
counsel shall be limited to one counsel for the Lender Group (in addition to the
Administrative Agent’s counsel referred to above);

(iv)       All taxes, assessments, general or special, and other charges levied
on, or assessed, placed or made against any of the Collateral, any Revolving
Loan Notes or the Obligations; and

(v)        All reasonable and documented out-of-pocket costs and expenses
incurred by the Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder.

(b)        The Borrower Parties shall indemnify each Indemnified Person against,
and hold each Indemnified Person harmless from, any and all costs, losses,
claims, damages, liabilities and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnified Person), and shall
indemnify and hold harmless each Indemnified Person from all fees and time
charges and disbursements for attorneys who may be employees of any Indemnified
Person, incurred by any Indemnified Person or asserted against any Indemnified
Person by any third party or by any Borrower or any other Borrower Party or any
of their Affiliates arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document, any Bank
Products Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by any Borrower Party or any of its
Subsidiaries, or any liability under Environmental Laws related in any way to
any Borrower Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Borrower Party or any Affiliate or
creditor thereof, and regardless of whether any Indemnified Person is a party
thereto; provided that such indemnity shall not, as to any Indemnified Person,
be available to the extent that such costs, losses, claims, damages, liabilities
or related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.  No Indemnified Person shall be
liable for any damages arising from the use by others of any information or
other materials obtained through Syndtrak, Intralinks or any other Internet or
intranet website.  The Borrower Parties shall not, without the prior written
consent of any Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnified Person is a party and
indemnity has been sought hereunder by such





-130-



 

 

Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such indemnity.  For the avoidance of doubt, this Section 11.2(b) shall not
apply with respect to Taxes other than any Taxes that represent liabilities,
obligations, losses, claims, damages, etc., arising with respect to a non-Tax
claim.

(c)        [Reserved].

(d)        To the extent that the Borrower Parties fail to pay any amount
required to be paid to the Administrative Agent, the Issuing Bank or the Swing
Bank under subsection (a), (b) or (c) hereof, each Lender severally agrees to
pay to the Administrative Agent, the Issuing Bank or the Swing Bank, as the case
may be, such Lender’s pro rata share (in accordance with its respective
Revolving Commitment Ratio as of the time that the unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swing Bank in its capacity as
such.

(e)        To the extent permitted by applicable law, no Indemnified Person or
Borrower Party shall assert, and hereby waives, any claim against any
Indemnified Person or Borrower Party, on any theory of liability, for special,
indirect, exemplary, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated therein, any Loan or any Letter of Credit
or the use of proceeds thereof.

(f)        All amounts due under this Section shall be payable on demand.

Section 11.3    Waivers.  The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents and the Bank Products Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have.  No failure or delay by the Lender Group, or any of them, or the
Majority Lenders in exercising any right shall operate as a waiver of such
right.  The Lender Group expressly reserves the right to require strict
compliance with the terms of this Agreement in connection with any funding of a
request for an Advance.  In the event the Lenders decide to fund a request for
an Advance at a time when the Borrowers are not in strict compliance with the
terms of this Agreement, such decision by the Lenders shall not be deemed to
constitute an undertaking by the Lenders to fund any further requests for
Advances or preclude the Lenders from exercising any rights available to the
Lenders under the Loan Documents or at law or equity.  Any waiver or indulgence
granted by the Lenders or by the Majority Lenders shall not constitute a
modification of this Agreement, except to the extent expressly provided in such
waiver or indulgence, or constitute a course of dealing by the Lenders at
variance with the terms of the Agreement such as to require further notice by
the Lenders of the Lenders’ intent to require strict adherence to the terms of
the Agreement in the future.  Any such actions shall not in any way affect the
ability of the Lenders, in their discretion, to exercise any rights available to
them under this Agreement or under any other agreement, whether or not the
Lenders are party, relating to the Borrowers.





-131-



 

 

Section 11.4    Set-Off.  In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, except to
the extent limited by Applicable Law, at any time that an Event of Default
exists, each member of the Lender Group and each subsequent holder of the
Obligations is hereby authorized by the Borrower Parties at any time or from
time to time, without notice to the Borrower Parties or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and
apply any and all deposits (general or special, time or demand, including, but
not limited to, Funded Debt evidenced by certificates of deposit, in each case
whether matured or unmatured, but not including any amounts held by any member
of the Lender Group or any of its Affiliates in any escrow or custodial account)
and any other Funded Debt at any time held or owing by any member of the Lender
Group or any such holder to or for the credit or the account of any Borrower
Party, against and on account of the obligations and liabilities of the Borrower
Parties, to any member of the Lender Group or any such holder under this
Agreement, any Revolving Loan Notes, any other Loan Document and any Bank
Products Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with this Agreement, any Revolving Loan
Notes, any other Loan Document or any Bank Products Document, irrespective of
whether or not (a) the Lender Group shall have made any demand hereunder or (b)
the Lender Group shall have declared the principal of and interest on the Loans
and any Revolving Loan Notes and other amounts due hereunder to be due and
payable as permitted by Section 9.2 and although said obligations and
liabilities, or any of them, shall be unmatured.  Any sums obtained by any
member of the Lender Group or by any subsequent holder of the Obligations shall
be subject to the application of payments provisions of Article 2.

Section 11.5    Assignment.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower Party
without such consent shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Affiliates of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)        Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Loan Commitment and the Loans at the time owing to it
and, if applicable, all or a portion of its Letter of Credit Commitment and
excluding rights and obligations with respect to Bank Products Documents);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s portion of the Revolving Loan Commitment and
the Loans at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Revolving Loan Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent), shall not be less than $5,000,000, unless each of the Administrative
Agent and, so long as no Default exists, the Administrative Borrower otherwise
consents (each





-132-



 

 

such consent not to be unreasonably withheld or delayed, and the Administrative
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within seven
(7) Business Days after having received notice thereof), and (ii) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund), and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.9,  11.2,  12.3 and 12.5).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c)        The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the portion of the
Revolving Loan Commitment of, and principal amount (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”) such that the obligations are in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations.  The entries in the Register shall
be conclusive, and the Borrowers, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)        Any Lender may, without the consent of, or notice to, the Borrower
Parties or the Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Loan Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers and the Lender Group
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 11.12(a)(i)





-133-



 

 

that affects such Participant.  Subject to paragraph (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.9,  11.2,  12.3 and 12.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 12.5 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)        A Participant shall not be entitled to receive any greater payment
under Section 12.3 or 12.5 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the
Administrative Borrower’s prior written consent.  A Participant that is not a US
Person shall not be entitled to the benefits of Section 12.5 unless the
Administrative Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 12.5 as though it were a Lender.

(f)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation (i) any pledge or assignment to secure
obligations to a Federal Reserve Bank and (ii) in the case of any Lender that is
a Fund, any pledge or assignment of all or any portion of such Lender’s rights
under this Agreement to any holders of obligations owed, or securities issued,
by such Lender as security for such obligations or securities, or to any trustee
for, or any other representative of, such holders, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 11.6    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same
instrument.  In proving this Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission or by
e-mail transmission of an electronic file in Adobe Corporation’s Portable
Document Format or PDF file shall be





-134-



 

 

deemed an original signature hereto.  The foregoing shall apply to each other
Loan Document mutatis mutandis.

Section 11.7    Governing Law.  This Agreement and the other Loan Documents
shall be construed in accordance with and governed by the laws of the State of
New York, except to the extent otherwise expressly provided in the Loan
Documents.

Section 11.8    Severability.  Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

Section 11.9     Headings.  Headings used in this Agreement are for convenience
only and shall not be used in connection with the interpretation of any
provision hereof.

Section 11.10  Source of Funds.  Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loans, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrowers at
interest rates tied to such reference rates.

Section 11.11  Entire Agreement.  THIS WRITTEN AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  Each Borrower Party represents and warrants to the Lender Group that
it has read the provisions of this Section 11.11 and discussed the provisions of
this Section 11.11 and the rest of this Agreement with counsel for such Borrower
Party, and such Borrower Party acknowledges and agrees that the Lender Group is
expressly relying upon such representations and warranties of such Borrower
Party (as well as the other representations and warranties of such Borrower
Party set forth in this Agreement and the other Loan Documents) in entering into
this Agreement.

Section 11.12  Amendments and Waivers.

(a)        Neither this Agreement, any other Loan Document nor any term hereof
or thereof may be amended orally, nor may any provision hereof be waived orally
but only by an instrument in writing signed by the Majority Lenders, or in the
case of Loan Documents executed by the Administrative Agent (and not the other
members of the Lender Group), signed by the Administrative Agent and approved by
the Majority Lenders and, in the case of an amendment, also by the Borrowers,
except that:  (i) the consent of each of the Lenders (or in the case of clause
(C) and clause (E), each of the affected Lenders and, except in the case of
clause (C) and clause (E), excluding the Defaulting Lenders) and, in the case of
an amendment, the Borrowers, shall be required for (A) any sale or release of,
or the subordination of the Administrative Agent’s security interest in, any
material Collateral except in conjunction with sales or transfers of Collateral
permitted hereunder, (B) except in conjunction with sales or transfers of
Collateral or Subsidiaries or other transactions permitted hereunder, any
release of any guarantor of the Obligations, (C) any extensions, postponements
or delays of the Maturity





-135-



 

 

Date or the scheduled date of payment of interest or principal or fees, or any
reduction of principal (without a corresponding payment with respect thereto),
or reduction in the rate or amount of interest or fees due to the Lenders
hereunder or under any other Loan Documents, (D) any amendment of this Section
11.12 or of the definition of “Majority Lenders” or any other provision of the
Loan Documents specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, (E) any amendment increasing the Revolving Loan Commitments
(it being understood and agreed that a waiver of any Default or Event of Default
or modification of any of the defined terms contained herein (other than those
defined terms specifically addressed in this Section 11.12) shall not constitute
a change in the terms of the Revolving Loan Commitments of any Lender), (F) any
amendment to the definition of Borrowing Base (including, without limitation,
increasing the amounts or percentages set forth therein) or any amendment to any
of the defined terms used therein, (G) any amendment to the definition of
“Excess Availability” or any of the defined terms used therein, (H) any
amendment to Section 2.10 or Section 2.11, (I) any amendment to the definition
of Revolving Commitment Ratio or any of the defined terms used therein, and (J)
the addition of any real property of a Borrower Party owned in fee simple to the
Collateral unless the amendment provides that the Administrative Agent shall
have received (1) “Life of Loan” Federal Emergency Management Agency Standard
Flood Hazard determinations, (2) notices, in the form required under the Flood
Insurance Laws, about special flood hazard area status and flood disaster
assistance duly executed by each Borrower Party, and (3) if any improved real
property to be encumbered by any mortgage is located in a special flood hazard
area, a policy of flood insurance in an amount at least equal to the amount
required by the Flood Insurance Laws and otherwise, in each case on terms and
conditions satisfactory to each Lender; (ii) the consent of the Administrative
Agent, the Majority Lenders and the Borrowers shall be required for any
amendment to Section 2.1(e) or Article 10; (iii) the consent of the Issuing
Banks, the Majority Lenders and the Borrowers shall be required for any
amendment to Sections 2.1(b) or 2.15 or the definition of “Letter of Credit
Commitment”; (iv) the consent of the Guarantors and the Majority Lenders shall
be required for any amendment to Article 3; (v) the consent of the Swing Bank,
the Majority Lenders and the Borrowers shall be required for any amendment to
Section 2.1(c) or Section 2.2(g); (vi) the consent of the Administrative Agent
only shall be required to amend Schedule 1(a) to reflect assignments of the
Revolving Loan Commitments and Loans in accordance with this Agreement; (vii)
the consent of the Administrative Agent and the Borrowers only shall be required
to amend the definition of Borrowing Base (including any defined terms used,
directly or indirectly, in the definition of Borrowing Base) to take into
account any Foreign Subsidiary organized under the laws of Canada or any
province thereof (excluding the Province of Quebec) that becomes a Borrower
Party in accordance with the terms of Section 6.17 and to include in the
Borrowing Base comparable assets and asset classes of such Foreign Subsidiary
organized under the laws of Canada or any province thereof (excluding the
Province of Quebec), in each case, subject to the limitations, to the extent
applicable, set forth in the last paragraph of the definition of Borrowing Base;
and (viii) the consent of the Administrative Agent, the Majority Lenders and the
Borrowers only shall be required to amend the definition of Borrowing Base
(including any defined terms used, directly or indirectly, in the definition of
Borrowing Base) to take into account any other Foreign Subsidiary that becomes a
Borrower Party in accordance with the terms of Section 6.17 and to include in
the Borrowing Base comparable assets and asset classes of such Foreign
Subsidiary), in each case, subject to the limitations, to the extent applicable,
set





-136-



 

 

forth in the last paragraph of the definition of Borrowing Base.  In addition to
the required consents set forth above, if SunTrust Bank or any Affiliate thereof
has entered into a Lender Hedge Agreement with any Borrower Party and SunTrust
Bank is no longer the Administrative Agent or a Lender, the consent of SunTrust
Bank or such Affiliate shall be required for any amendment to Section 2.11 or
any amendment described in clause (i)(A) above.  Any amendment, modification,
waiver, consent, termination or release of any Bank Products Documents may be
effected by the parties thereto without the consent of the Lender
Group.  Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrowers and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Revolving Loan Commitments
of such Lender shall have terminated (but such Lender shall continue to be
entitled to the benefits of Section 11.2 and Article 12,  Section 6.16, and
Section 11.2), such Lender shall have no other commitment or other obligation
hereunder and such Lender shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.

(b)        Each Lender grants to the Administrative Agent the right to purchase
all (but not less than all) of such Lender’s portion of the Revolving Loan
Commitment, Letter of Credit Commitment, the Loans and Letter of Credit
Obligations owing to it and any Revolving Loan Notes held by it and all of its
rights and obligations hereunder and under the other Loan Documents at a price
equal to the outstanding principal amount of the Loans payable to such Lender
plus any accrued but unpaid interest on such Loans and accrued but unpaid
commitment fees and letter of credit fees owing to such Lender plus the amount
necessary to cash collateralize any Letters of Credit issued by such Lender,
which right may be exercised by the Administrative Agent if such Lender refuses
to execute any amendment, waiver or consent which requires the written consent
of all of the Lenders and to which the Majority Lenders, the Administrative
Agent and the Borrowers have agreed.  Each Lender agrees that if the
Administrative Agent exercises its option hereunder, it shall promptly execute
and deliver an Assignment and Acceptance and other agreements and documentation
necessary to effectuate such assignment.  The Administrative Agent may assign
its purchase rights hereunder to any assignee if such assignment complies with
the requirements of Section 11.5(b).

(c)        If any fees are paid to the Lenders as consideration for amendments,
waivers or consents with respect to this Agreement, at Administrative Agent’s
election, such fees may be paid only to those Lenders that agree to such
amendments, waivers or consents within the time specified for submission
thereof.

Section 11.13   Other Relationships.  No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of any member of the
Lender Group to enter into or maintain business relationships with the
Borrowers, or any of its Affiliates, beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents.

Section 11.14  Pronouns.  The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.





-137-



 

 

Section 11.15  Disclosure.  The Borrower Parties agree that the Administrative
Agent shall have the right, with the consent of the Administrative Borrower
(such consent not to be unreasonably withheld), to issue press releases
regarding the making of the Loans and the issuance and the Revolving Loan
Commitment to the Borrowers pursuant to the terms of this Agreement.

Section 11.16  Replacement of Lender.  In the event that a Replacement Event (as
defined below) occurs and is continuing with respect to any Lender, the
Administrative Borrower may designate another financial institution (such
financial institution being herein called a “Replacement Lender”) acceptable to
the Administrative Agent, and which is not a Borrower or an Affiliate of any
Borrower, to assume such Lender’s Revolving Loan Commitment hereunder, to
purchase the Loans and participations of such Lender and such Lender’s rights
hereunder and (if such Lender is an Issuing Bank) to issue Letters of Credit in
substitution for all outstanding Letters of Credit issued by such Lender,
without recourse to or representation or warranty by, or expense to, such Lender
for a purchase price equal to the outstanding principal amount of the Loans
payable to such Lender plus any accrued but unpaid interest on such Loans and
accrued but unpaid commitment fees and letter of credit fees owing to such
Lender plus amounts necessary to cash collateralize any Letters of Credit issued
by such Lender, and upon such assumption, purchase and substitution, and subject
to the execution and delivery to the Administrative Agent by the Replacement
Lender of documentation satisfactory to the Administrative Agent (pursuant to
which such Replacement Lender shall assume the obligations of such original
Lender under this Agreement), the Replacement Lender shall succeed to the rights
and obligations of such Lender hereunder and such Lender shall no longer be a
party hereto or have any rights hereunder provided that the obligations of the
Borrowers to indemnify such Lender with respect to any event occurring or
obligations arising before such replacement shall survive such replacement.
“Replacement Event” shall mean, with respect to any Lender, (a) the commencement
of or the taking of possession by, a receiver, custodian, conservator, trustee
or liquidator of such Lender, or the declaration by the appropriate regulatory
authority that such Lender is insolvent, (b) such Lender shall become a
Defaulting Lender, or (c) the making of any claim by any Lender under Sections
12.3 or 12.5 unless the changing of the lending office by such Lender would
obviate the need of such Lender to make future claims under such Sections.

Section 11.17 Confidentiality.  No member of the Lender Group shall disclose any
non-public, confidential information regarding the Borrower Parties or their
Subsidiaries (“Confidential Information”) to any other Person without the
consent of the Administrative Borrower, other than (i) to such member of the
Lender Group’s Affiliates and their officers, directors, employees, agents and
advisors, to other members of the Lender Group and, as contemplated by Section
11.5, to actual or prospective assignees and participants, and then only on a
confidential basis, (ii) as required by any law, rule or regulation or judicial
process, (iii) to any rating agency when required by it, provided, that, prior
to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Borrower Parties
received by it from such member of the Lender Group, (iv) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking, and (v) in connection with the exercise of any remedy hereunder or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder.





-138-



 

 

Section 11.18  Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by any Borrower or any Guarantor, or the transfer to
the Lender Group of any property, should for any reason subsequently be declared
to be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences or other voidable or recoverable payments of money or
transfers of property (collectively, a “Voidable Transfer”), and if the Lender
Group, or any of them, is required to repay or restore, in whole or in part, any
such Voidable Transfer, or elects to do so upon the reasonable advice of its
counsel, then, as to any such Voidable Transfer, or the amount thereof that the
Lender Group, or any of them, is required or elects to repay or restore, and as
to all reasonable costs, expenses and attorney’s fees of the Lender Group
related thereto, the liability of the Borrowers or such Guarantor, as
applicable, automatically shall be revived, reinstated and restored and shall
exist as though such Voidable Transfer had never been made.

Section 11.19  Survival.  The provisions of Sections 11.2,  Article 10 and
Article 12 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Loan Commitment or the termination of this Agreement or any provision hereof.

Section 11.20  Amendment and Restatement.

(a)        Each Borrower Party acknowledges and agrees that the security
interests and Liens (as defined in the Existing Credit Agreement) granted to the
Administrative Agent pursuant to the Existing Credit Agreement and the other
Security Documents (as defined in the Existing Credit Agreement), shall remain
outstanding and in full force and effect, without interruption or impairment of
any kind, in accordance with the Existing Credit Agreement and shall continue to
secure the Obligations except to the extent such Security Documents are amended,
restated, modified or otherwise supplemented on the Agreement Date.

(b)        Each Borrower Party acknowledges and agrees that (i) the Obligations
represent, among other things, the amendment, restatement, renewal, extension,
consolidation and modification of the Obligations (as defined in the Existing
Credit Agreement) arising in connection with the Existing Credit Agreement and
other Loan Documents (as defined in the Existing Credit Agreement) executed in
connection therewith; (ii) the Borrower Parties intend that the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith and the collateral pledged
thereunder shall secure, without interruption or impairment of any kind, all
existing Obligations (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) executed in connection therewith, as they may be
amended, restated, renewed, extended, consolidated and modified hereunder,
together with all other obligations hereunder; (iii) all Liens (as defined in
the Existing Credit Agreement) evidenced by the Loan Documents (as defined in
the Existing Credit Agreement) executed in connection therewith are hereby
ratified, confirmed and continued; (iv) the Loan Documents are intended to
restate, renew, extend, consolidate, amend and modify the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith; and (v) any reference to the
Existing Credit Agreement in any Loan Document shall be a reference to this
Agreement.





-139-



 

 

Each Borrower Party intends that (i) the provisions of the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith, to the extent restated, renewed,
extended, consolidated, amended and modified hereby and by the other Loan
Documents, be hereby superseded and replaced by the provisions hereof and of the
other Loan Documents; (ii) the Revolving Loan Notes restate, renew, extend,
consolidate, amend, modify, replace, are substituted for and supersede in their
entirety, but do not extinguish, the Obligations (as defined in the Existing
Credit Agreement) arising under the Revolving Loan Notes (as defined in the
Existing Credit Agreement) issued pursuant to the Existing Credit Agreement; and
(iii) by entering into and performing their respective obligations hereunder,
this transaction shall not constitute a novation.  All costs and expenses which
were due and owing under the Existing Credit Agreement shall continue to be due
and owing under, and shall be due and payable in accordance with, this
Agreement.

Section 11.21  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 11.22  Qualified ECP Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Borrower Party to honor all of such Borrower Party’s obligations under its
Guaranty hereunder in respect of Lender Hedge Obligations (provided,  however,
that each Qualified ECP Guarantor shall only be liable under this Section 11.22
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 11.22 or otherwise under its
Guaranty hereunder, as it relates to such other Borrower Party, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each





-140-



 

 

Qualified ECP Guarantor under this Section 11.22 shall remain in full force and
effect until termination of all Commitments and payment in full of all
Obligations (other than contingent indemnification obligations and Obligations
constituting Bank Products) and the expiration or termination of all Letters of
Credit (other than any Letter of Credit for which the Letter of Credit
Obligations have been cash collateralized or as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank shall
have been made).  Each Qualified ECP Guarantor intends that this Section 11.22
constitute, and this Section 11.22 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Borrower Party for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 11.23   USA Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Borrower Parties that, (a) pursuant to the requirements of
the USA Patriot Act, it is required to obtain, verify and record information
that identifies each Borrower Party, which information includes the name and
address of such Borrower Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Borrower Party in
accordance with the USA Patriot Act, and (b) pursuant to the Beneficial
Ownership Regulation, it is required to obtain a Beneficial Ownership
Certification.

Section 11.24  Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Joint Lead Arrangers,
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of any Borrower or any other Borrower Party, that at least one of
the following is and will be true:

(i)         such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of





-141-



 

 

Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower or any other Borrower Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

Section 11.25 Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Lender
Hedge Obligations, Lender Commodity Hedge Agreements, or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

(a)        In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that





-142-



 

 

may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)        As used in this Section 11.25, the following terms have the following
meanings:

(i)         “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

(ii)        “Covered Entity” means any of the following:

(A)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

(B)       a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(C)       a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).

(iii)       “Default Right” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

(iv)       “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

ARTICLE 12

 

YIELD PROTECTION AND TAXES

Section 12.1    Interest Rate Basis Determination.

(a)        If, prior to the commencement of any Eurodollar Advance Period for
any Eurodollar Advance:

(i)         the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant interbank market, adequate means
do not exist for ascertaining the Eurodollar Rate (including, without
limitation, because the Screen Rate (including any substitute therefor) is not
available or published on a current basis) for such Eurodollar Advance Period,
or

(ii)       the Administrative Agent shall have received notice from the Majority
Lenders that the Eurodollar Rate for such Eurodollar Advance Period





-143-



 

 

will not adequately and fairly reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Advances for such Eurodollar Advance
Period,

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Administrative Borrower and to the
Lenders as soon as practicable thereafter.  Until the Administrative Agent shall
notify the Administrative Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) the obligations of the Lenders to make
Eurodollar Advances or to continue or convert outstanding Advances as or into
Eurodollar Advances shall be suspended and (ii) all such affected Advances shall
be converted into Base Rate Advances on the last day of the then current
Eurodollar Advance Period applicable thereto unless the Borrowers prepay such
Advances in accordance with this Agreement.

(b)        If at any time the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) or the Administrative
Borrower or Majority Lenders notify the Administrative Agent (with, in the case
of the Majority Lenders, a copy to the Administrative Borrower) that the
Administrative Borrower or Majority Lenders (as applicable) have reasonably
determined that (i) the circumstances set forth in clause (a)(i) above have
arisen and such circumstances are unlikely to be temporary, (ii) the
circumstances set forth in clause (a)(i) above have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the London interbank offered rate or the
Screen Rate shall no longer be made available or used for determining interest
rates for loans or (iii) syndicated loans currently being executed, or that
include language similar to that contained in this Section 12.1, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace Eurodollar Rate provisions, then the Administrative
Agent and the Administrative Borrower shall endeavor to establish an alternate
rate of interest to the Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (including, without limitation,
any conforming changes to the definition of Base Rate, timing and frequency of
determining rates and making payments of interest and other administrative
matters).  Notwithstanding anything to the contrary in Section 11.12, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Majority
Lenders stating that such Majority Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 12.1(b), only to the extent the Screen Rate for the
applicable currency and/or such Eurodollar Advance Period is not available or
published at such time on a current basis), (x) any Notice of
Conversion/Continuation that requests the conversion of any Advance to, or
continuation of any Advance as, a Eurodollar Advance shall be ineffective, and
(y) if any Request for Advance requests a Eurodollar Advance, such Advance shall
be made as a Base Rate Advance; provided, that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.





-144-



 

 

Section 12.2    Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Advance and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall promptly give notice thereof to the Administrative Borrower and the other
Lenders, whereupon until such Lender notifies the Administrative Agent and the
Administrative Borrower that the circumstances giving rise to such suspension no
longer exist, the obligation of such Lender to make Eurodollar Advances, or to
continue or convert outstanding Loans as or into Eurodollar Advances, shall be
suspended.  In the case of the making of a Eurodollar Advance, such Lender’s
Revolving Loans shall be made as a Base Rate Loan as part of the same Advance
and, if the affected Eurodollar Advance is then outstanding, such Loan shall be
converted to a Base Rate Loan immediately.  Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different lending office if such designation would avoid the need
for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.

Section 12.3    Increased Costs.

(a)        If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Eurodollar Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Eurodollar Rate) or any Issuing Bank; or

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)       impose on any Lender, any Issuing Bank or the eurodollar interbank
market any other condition (other than Taxes) affecting this Agreement or any
Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or such Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then, from time to time, such Lender or such Issuing Bank may
provide the Administrative Borrower (with a copy thereof to the Administrative
Agent) with written notice and demand with respect to such increased costs or
reduced amounts, and within five (5) Business Days after receipt of such notice
and demand, the Administrative Borrower shall pay to such Lender or such Issuing
Bank, as the case may be, such additional amounts as will compensate such Lender
or such Issuing Bank for any such increased costs incurred or reduction
suffered.





-145-



 

 

(b)        If any Lender or any Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital or
liquidity ratios or  requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital (or on the
capital of the Parent Company of such Lender or such Issuing Bank) as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender, such Issuing Bank or such Parent
Company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies or the policies of
such Parent Company with respect to capital adequacy and liquidity), then, from
time to time, such Lender or such Issuing Bank may provide the Administrative
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such reduced amounts, and within five (5) Business
Days after receipt of such notice and demand the Borrowers shall pay to such
Lender or such Issuing Bank, as the case may be, such additional amounts as will
compensate such Lender, such Issuing Bank or such Parent Company for any such
reduction suffered.

(c)        A certificate of such Lender or such Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, such Issuing Bank or the
Parent Company of such Lender or such Issuing Bank, as the case may be,
specified in subsection (a) or (b) of this Section shall be delivered to the
Administrative Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.

(d)        Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation.

Section 12.4    Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Advance other than on the last day of the Eurodollar
Advance Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Advance other than
on the last day of the Eurodollar Advance Period applicable thereto, or (c) the
failure by the Borrowers to borrow, prepay, convert or continue any Eurodollar
Advance on the date specified in any applicable notice (regardless of whether
such notice is withdrawn or revoked), then, in any such event, the Borrowers
shall compensate each Lender, within five (5) Business Days after written demand
from such Lender, for any loss, cost or expense attributable to such event.  In
the case of a Eurodollar Advance, such loss, cost or expense shall be the actual
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar
Advance if such event had not occurred at the Eurodollar Rate applicable to such
Eurodollar Advance for the period from the date of such event to the last day of
the then current Eurodollar Advance Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Eurodollar Advance Period for such Eurodollar Advance) over (B) the amount of
interest that would accrue on the principal amount of such Eurodollar Advance
for the same period if the Eurodollar Rate were set on the date such Eurodollar
Advance was prepaid or converted or the date on which the Borrower failed to
borrow, convert or continue such Eurodollar Advance.  A certificate as to any
additional amount payable under this Section submitted to the Administrative
Borrower by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error and setting forth in reasonable detail the
basis for calculating such compensation shall be conclusive, absent manifest
error.





-146-



 

 

Section 12.5    Taxes.

(a)        Defined Terms.  For purposes of this Section 12.5, the term “Lender”
includes the Issuing Banks and the term “applicable law” includes FATCA.

(b)        Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Borrower Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Borrower Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c)        Payment of Other Taxes by the Borrower Parties.  The Borrower Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(d)        Indemnification by the Borrower Parties.  The Borrower Parties shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate setting forth
and containing an explanation in reasonable detail of the manner in which such
amount shall have been determined and to the amount of such payment or liability
delivered to the Administrative Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)        Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower Parties have not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.5 relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to





-147-



 

 

set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(f)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Borrower Party to a Governmental Authority pursuant to this Section
12.5, such Borrower Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g)        Status of Lenders.

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Administrative Borrower and the Administrative Agent, at the time
or times reasonably requested by the Administrative Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Administrative Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Administrative Borrower or the Administrative Agent as will enable the
Administrative Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 12.5(g)(ii)(A),  (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing, in the event that
any Borrower is a US Borrower,

(A)       any Lender that is a US Person shall deliver to the Administrative
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Administrative Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from US federal backup withholding tax;

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and





-148-



 

 

from time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)        executed originals of IRS Form W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrowers within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit





-149-



 

 

the Administrative Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Borrower or the Administrative Agent as may be
necessary for the Administrative Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h)        Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 12.5 (including by
the payment of additional amounts pursuant to this Section 12.5), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)         [Reserved].





-150-



 

 

(j)         Survival.  Each party’s obligations under this Section 12.5 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

ARTICLE 13

 

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 13.1    Jurisdiction and Service of Process.  FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT, EACH
BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE
FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK
AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS AUTHORIZED AGENT FOR
SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE ADMINISTRATIVE BORROWER, OR
SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL DESIGNATE HEREAFTER BY WRITTEN
NOTICE GIVEN TO THE ADMINISTRATIVE AGENT (THE “DESIGNEE”).  THE CONSENT TO
JURISDICTION HEREIN SHALL NOT BE EXCLUSIVE.  THE LENDER GROUP SHALL FOR ALL
PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT
SUCH DESIGNEE OF EACH BORROWER PARTY AS THE AUTHORIZED AGENT TO RECEIVE FOR AND
ON BEHALF OF SUCH BORROWER PARTY SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL
PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED EFFECTIVE
PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED WHEN DELIVERED TO THE DESIGNEE,
WHETHER OR NOT SUCH DESIGNEE GIVES NOTICE TO SUCH BORROWER PARTY; AND DELIVERY
OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN
PERSONALLY DELIVERED.  IF THE DESIGNEE IS THE ADMINISTRATIVE BORROWER OR AN
AFFILIATE OF THE ADMINISTRATIVE BORROWER, SERVICE SHALL BE MADE ON DESIGNEE BY
DELIVERY TO THE DESIGNEE’S AGENT REGISTERED WITH THE NEW YORK SECRETARY OF STATE
FOR SERVICE OF PROCESS. IN THE EVENT THAT, FOR ANY REASON, SUCH DESIGNEE SHALL
NO LONGER SERVE AS DESIGNEE FOR A BORROWER PARTY TO RECEIVE SERVICE OF PROCESS
IN THE STATE OF NEW YORK, SUCH BORROWER PARTY SHALL SERVE AND ADVISE THE
ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH BORROWER PARTY WILL
MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK ON
BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS AGREEMENT, ALL OTHER LOAN
DOCUMENTS AND THE BANK PRODUCTS DOCUMENTS.  IN THE EVENT THAT, FOR ANY REASON,
SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH
SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

Section 13.2    Consent to Venue.  EACH BORROWER PARTY HEREBY IRREVOCABLY WAIVES
ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER





-151-



 

 

FOR THE LAYING OF VENUE OF ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS
DOCUMENT BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES SITTING IN NEW YORK
COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT,
ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

Section 13.3    Waiver of Jury Trial.  EACH BORROWER PARTY AND EACH MEMBER OF
THE LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND OTHERWISE
AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER
OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY,
AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE BANK PRODUCTS DOCUMENTS AND THE
RELATIONS AMONG THE PARTIES LISTED IN THIS ARTICLE 13.

Section 13.4    The Administrative Borrower.  Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”), which appointment shall remain in full force
and effect unless and until the Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another Borrower has been appointed the Administrative Borrower.  Each
Borrower hereby irrevocably appoints and authorizes the Administrative Borrower
(i) to provide the Administrative Agent with all notices with respect to Loans
and Letters of Credit obtained for the benefit of any Borrower and all other
notices and instructions under this Agreement and (ii) to take such action as
the Administrative Borrower deems appropriate on its behalf to obtain Loans and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.

Section 13.5    All Obligations to Constitute Joint and Several Obligations.

(a)        All Obligations shall constitute joint and several obligations of the
Borrowers and shall be secured by the Administrative Agent’s Lien upon all of
the Collateral, and by all other Liens heretofore, now or at any time hereafter
granted by each Borrower to the Administrative Agent, for the benefit of the
Lender Group, to the extent provided in the Loan Documents or Bank Product
Documents under which such Lien arises.  Each Borrower expressly represents and
acknowledges that it is part of a common enterprise with the other Borrowers and
that any financial accommodations by the Administrative Agent, and the other
members of the Lender Group to any other Borrower hereunder and under the other
Loan Documents and the Bank Product Documents are and will be of direct and
indirect interest, benefit and advantage to all Borrowers.  Each Borrower
acknowledges that any Request for Advance, Notice of Conversion/Continuation,
Notice of Requested Commitment Increase, Request for Issuance of Letter of
Credit or other notice or request given by any Borrower (including the
Administrative Borrower) to the Administrative Agent shall bind all Borrowers,
and that any notice given by the Administrative Agent or any other member of the
Lender Group to any Borrower shall be effective with respect to all
Borrowers.  Each Borrower acknowledges and agrees that each





-152-



 

 

Borrower shall be liable, on a joint and several basis, for all of the Loans and
other Obligations, regardless of which Borrower actually may have received the
proceeds of any of the Loans or other extensions of credit or have had Letters
of Credit issued hereunder or the amount of such Loans received, Letters of
Credit issued or the manner in which the Administrative Agent or any other
member of the Lender Group accounts among the Borrowers for such Loans, Letters
of Credit or other extensions of credit on its books and records, and further
acknowledges and agrees that Loans and other extensions of credit to any
Borrower inure to the mutual benefit of all of the Borrowers and that the
Administrative Agent and the other members of the Lender Group are relying on
the joint and several liability of the Borrowers in extending the Loans and
other financial accommodations hereunder.  Each Borrower shall be entitled to
subrogation and contribution rights from and against the other Borrowers to the
extent any Borrower is required to pay to any member of the Lender Group any
amount in excess of the Loans advanced directly to, or other Obligations
incurred directly by, such Borrower or as otherwise available under Applicable
Law; provided,  however, that such subrogation and contribution rights are and
shall be subject to the terms and conditions of this Section 13.5.

(b)        In the event any Borrower Party (a “Funding Borrower Party”) shall
make any payment or payments under this Agreement or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations hereunder, such Funding Borrower Party shall have the right to seek
contribution payments from each other Borrower Party (each, a “Contributing
Borrower Party”) to the extent permitted by Applicable Law.  Nothing in this
Section 13.5(b) shall affect any Borrower Party’s joint and several liability to
the Lender Group for the entire amount of its Obligations.  Each Borrower Party
covenants and agrees that (i) its right to receive any contribution hereunder
from a Contributing Borrower Party shall be subordinate and junior in right of
payment to all obligations of the Borrower Parties to the Lender Group hereunder
and (ii) it shall not exercise any such contribution rights unless and until the
Obligations shall have been paid in full in cash (or, with respect to Letters of
Credit, cash collateralized or supported by a letter of credit) and the
Revolving Loan Commitments terminated.

(c)        Nothing in this Section 13.5 shall affect any Borrower’s joint and
several liability to the Lender Group for the entire amount of its
Obligations.  Each Borrower Party covenants and agrees that its right to receive
any contribution hereunder from a contributing Borrower Party shall be
subordinate and junior in right of payment to all Obligations of the Borrowers
to the Lender Group hereunder.  No Borrower Party will exercise any rights that
it may acquire by way of subrogation hereunder or under any other Loan Document
or any Bank Product Document or at law by any payment made hereunder or
otherwise, nor shall any Borrower Party seek or be entitled to seek any
contribution or reimbursement from any other Borrower Party in respect of
payments made by such Borrower Party hereunder or under any other Loan Document
or under any Bank Product Document, until all amounts owing to the Lender Group
on account of the Obligations are paid in full in cash (or, with respect to
Letters of Credit, are either cash collateralized or supported by a letter of
credit) and the Revolving Loan Commitments are terminated.  If any amounts shall
be paid to any Borrower Party on account of such subrogation or contribution
rights at any time when all of the Obligations shall not have been paid in full,
such amount shall be held by such Borrower Party in trust for the Lender Group
segregated from other funds of such Borrower Party, and shall, forthwith upon
receipt by such Borrower Party, be turned over to the Administrative Agent in
the exact form received by





-153-



 

 

such Borrower Party (duly endorsed by such Borrower Party to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, as provided for herein.

[remainder of page intentionally left blank]

 

 



-154-



 

 

[Signature pages omitted from copy of Credit Agreement]





 



 

Schedule 1(a)

 

Commitment Ratios

 

Lender

Revolving Loan
Commitment

Revolving Commitment Ratio

SunTrust Bank

$60,000,000

18.461538462%

JPMorgan Chase Bank, N.A.

$60,000,000

18.461538462%

Bank of America, N.A.

$60,000,000

18.461538462%

KeyBank National Association

$55,000,000

16.923076923%

Branch Banking & Trust Company

$30,000,000

9.230769231%

Citibank, N.A.

$30,000,000

9.230769231%

PNC Bank National Association

$30,000,000

9.230769231%

 

 

 

Totals

$325,000,000

100.000000000%

 

 

